Exhibit 10.1






Execution Version
Published CUSIP Number: 03040YAG6
Revolving Credit CUSIP Number: 03040YAH4


U.S. $2,250,000,000
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of March 21, 2018
by and among
AMERICAN WATER CAPITAL CORP.
as Borrower
THE LENDERS
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent
and
JPMORGAN CHASE BANK, N.A.
as Syndication Agent
and
MIZUHO BANK, LTD.
PNC BANK, NATIONAL ASSOCIATION
U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents


WELLS FARGO SECURITIES, LLC
JPMORGAN CHASE BANK, N.A.
MIZUHO BANK, LTD.
PNC CAPITAL MARKETS LLC
U.S. BANK NATIONAL ASSOCATION
as Joint Lead Arrangers and Joint Bookrunners








--------------------------------------------------------------------------------






 
 
TABLE OF CONTENTS
 
 
 
 
 
 
Page

ARTICLE I


DEFINITIONS
Section 1.01
 
Certain Defined Terms
 
1
Section 1.02
 
Accounting Terms and Determinations
 
24
Section 1.03
 
Use of Defined Terms
 
24
Section 1.04
 
Other Definitions and Provisions
 
24
Section 1.05
 
References to Agreement and Laws
 
25
Section 1.06
 
Letter of Credit Amounts
 
25
Section 1.07
 
Times of Day
 
25

    
ARTICLE II
THE EXTENSIONS OF CREDIT
Section 2.01
 
Commitment to Extend Credit
 
25
Section 2.02
 
Method of Borrowing    
 
26
Section 2.03
 
Method of Swing Line Borrowing
 
27
Section 2.04
 
Letters of Credit
 
30
Section 2.05
 
Increase of the Commitments
 
34
Section 2.06
 
Maturity of Advances; Extension and Termination of Commitment
 
35
Section 2.07
 
Evidence of Advances


 
37
Section 2.08
 
Interest Rates
 
37
Section 2.09
 
Fees
 
38
Section 2.10
 
Termination or Reduction of Commitment
 
39
Section 2.11
 
Mandatory Prepayments
 
40
Section 2.12
 
Optional Prepayments    
 
40
Section 2.13
 
Compensation after Prepayment or Conversion
 
40
Section 2.14
 
General Provisions as to Payments
 
41
Section 2.15
 
Computation of Interest and Fees
 
41
Section 2.16
 
Compensation, Additional Interest
 
41
Section 2.17
 
Taxes
 
43
Section 2.18
 
Changed Circumstances
 
47
Section 2.19
 
Conversion of Advances
 
49
Section 2.20
 
Set off    
 
50
Section 2.21
 
Pro Rata Treatment
 
50
Section 2.22
 
Sharing of Payments
 
51
Section 2.23    
 
Mitigation of Obligations; Replacement of Lenders
 
52
Section 2.24
 
Defaulting Lenders
 
54
Section 2.25
 
Cash Collateral
 
57

 
i
 








--------------------------------------------------------------------------------








ARTICLE III
CONDITIONS TO THE EXTENSION OF CREDIT
Section 3.01
 
Conditions Precedent to Initial Extension of Credit
 
58
Section 3.02
 
Conditions to All Extensions of Credit
 
59

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.01
 
Corporate Existence and Status
 
60
Section 4.02
 
Corporate Power and Authority; Enforceability    
 
60
Section 4.03
 
Non-Violation
 
60
Section 4.04
 
Litigation
 
61
Section 4.05
 
Financial Information
 
61
Section 4.06
 
Approvals
 
61
Section 4.07
 
Use of Proceeds
 
61
Section 4.08
 
Investment Company Act; Margin Regulations
 
61
Section 4.09
 
Compliance with Laws
 
62
Section 4.10
 
Compliance with ERISA
 
62
Section 4.11
 
Environmental Matters
 
62
Section 4.12
 
Taxes
 
62
Section 4.13
 
No Defaults
 
63
Section 4.14
 
Ownership of Borrower and Operating Utilities
 
63
Section 4.15
 
Ownership of Properties and Assets
 
63
Section 4.16
 
Full Disclosure
 
63
Section 4.17
 
Anti-Corruption Laws and Sanctions
 
63
Section 4.18
 
Margin Stock
 
64

ARTICLE V
COVENANTS
Section 5.01
 
Affirmative Covenants
 
64
Section 5.02
 
Negative Covenants
 
69

ARTICLE VI
DEFAULTS
Section 6.01
 
Events of Default
 
71
Section 6.02
 
Cash Collateral Account
 
73
Section 6.03
 
Administrative Agent May File Proofs of Claim
 
74

 
ii
 










--------------------------------------------------------------------------------




ARTICLE VII
MISCELLANEOUS
Section 7.01
 
Notices
 
75
Section 7.02
 
No Waivers    
 
76
Section 7.03
 
Expenses; Indemnification
 
76
Section 7.04
 
Amendments, Waivers and Consents
 
78
Section 7.05
 
Benefit of Agreement
 
80
Section 7.06
 
Confidentiality
 
83
Section 7.07
 
Representation by Lender
 
85
Section 7.08
 
Governing Law
 
85
Section 7.09
 
Consent to Jurisdiction; Waiver of Jury Trial
 
85
Section 7.10
 
Interpretation
 
86
Section 7.11
 
Counterparts; Effectiveness; Electronic Execution
 
86
Section 7.12
 
Entire Agreement
 
86
Section 7.13
 
USA PATRIOT Act
 
86
Section 7.14
 
Reaffirmation
 
87
Section 7.15
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
 
87
Section 7.16
 
Lender ERISA Matters
 
87
Section 7.17
 
No Fiduciary or Advisory Relationship Established By Loan Documents
 
89

ARTICLE VIII
AGENCY PROVISIONS
Section 8.01
 
Appointment
 
90
Section 8.02
 
Delegation of Duties
 
91
Section 8.03
 
Exculpatory Provisions
 
91
Section 8.04
 
Reliance on Communications
 
91
Section 8.05
 
Notice of Default
 
92
Section 8.06
 
Non-Reliance on Administrative Agent and Other Lenders
 
92
Section 8.07
 
Administrative Agent in its Individual Capacity
 
93
Section 8.08
 
Successor Agent
 
93
Section 8.09
 
Other Agents
 
94

ARTICLE IX
ACKNOWLEDGEMENT
Section 9.01
 
Parent Acknowledgment
 
95













 
iii
 








--------------------------------------------------------------------------------




SCHEDULES
Schedule I
Lenders and Commitments

Schedule II
Significant Subsidiaries

Schedule 2.03
Swing Line Banks and Swing Line Commitments

Schedule 2.04
LC Issuing Banks and LC Commitments

Schedule 2.04(k)
Existing Letters of Credit

EXHIBITS
Exhibit A
Form of Notice of Borrowing

Exhibit B
Form of Request for Issuance

Exhibit C
Form of Assignment and Acceptance

Exhibit D
Form of Note

Exhibit E
Form of Financial Services Agreement

Exhibit F-1
Form of U.S. Tax Compliance Certificate (Lender; Not Partnership)

Exhibit F-2
Form of U.S. Tax Compliance Certificate (Participant; Not Partnership)

Exhibit F-3
Form of U.S. Tax Compliance Certificate (Participant; Partnership)

Exhibit F-4
Form of U.S. Tax Compliance Certificate (Lender; Partnership)










--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 21, 2018
(this “Agreement”), is by and among AMERICAN WATER CAPITAL CORP., a Delaware
corporation (the “Borrower”), the Lenders from time to time party hereto
(collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders (in such
capacity, together with its successors and assigns, the “Administrative Agent”).
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Amended and Restated Credit Agreement dated as of June 30, 2015 (as
amended and in effect immediately prior to the date hereof, the “Existing Credit
Agreement”);
WHEREAS, the Borrower has requested the Lenders and the Administrative Agent
amend and restate the Existing Credit Agreement to modify the Existing Credit
Agreement in certain respects;
WHEREAS, the Borrower acknowledges and agrees that the Obligations represent,
among other things, the amendment, restatement, renewal, extension,
consolidation and modification of the Obligations (as defined in the Existing
Credit Agreement) arising in connection with the Existing Credit Agreement and
other Loan Documents (as defined in the Existing Credit Agreement) executed in
connection therewith; and
WHEREAS, the Borrower intends that (a) the provisions of the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) executed in connection therewith, to the extent restated, renewed,
extended, consolidated, amended and modified hereby, be hereby superseded and
replaced by the provisions hereof and of the other Loan Documents; and (b) by
entering into and performing its Obligations hereunder, this transaction shall
not constitute a novation.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree that the Existing Credit Agreement is hereby
amended and restated, as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Certain Defined Terms. The terms defined in this Section 1.01
shall, for all purposes of this Agreement, have the meanings set forth herein:


“Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), as amended.
“Administrative Agent” has the meaning set forth in the preamble.
“Advance” means a Base Rate Advance, a Eurodollar Rate Advance or a Swing Line
Advance, and “Advances” means Base Rate Advances, Eurodollar Rate Advances or
Swing Line Advances, or any or all of them, as the context shall require.
“Affected Lenders” has the meaning set forth in Section 2.18(b).
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another entity if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.







--------------------------------------------------------------------------------




“Agreement” has the meaning set forth in the preamble.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Borrower or its Subsidiaries related to terrorism financing or money laundering,
including any applicable provision of the Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Percentage” means, with respect to the Facility Fee or any
Eurodollar Rate Advance, Base Rate Advance or Swing Line Advance, at all times
during which any Applicable Rating Level set forth below is in effect, the rate
per annum for the Facility Fee or such Advance set forth below next to such
Applicable Rating Level.
Applicable
Rating Level
Applicable Percentage
for Facility Fee
Applicable Percentage for Eurodollar Rate Advances
Applicable Percentage
for Base Rate
Advances
1
0.060%
0.690%
0.000%
2
0.075%
0.800%
0.000%
3
0.100%
0.900%
0.000%
4
0.125%
1.000%
0.000%
5
0.175%
1.075%
0.075%

The Applicable Percentage shall be determined in accordance with the foregoing
table based on the Applicable Rating Level as determined from the Borrower’s
then-applicable Moody’s Rating and S&P Rating. Any change in the Applicable
Percentages resulting from a change in the Applicable Rating Level shall become
effective upon the date of announcement of any change in the Moody’s Rating or
the S&P Rating of the Borrower that results in such change in the Applicable
Rating Level.
“Applicable Rating Level” at any time shall be determined in accordance with the
Borrower’s then-applicable S&P Rating and the Borrower’s then-applicable Moody’s
Rating as follows:
S&P Rating/Moody’s Rating
Applicable Rating Level
S&P Rating AA- or higher or Moody’s Rating Aa3 or higher
1
S&P Rating A+ or Moody’s Rating A1
2
S&P Rating A or Moody’s Rating A2
3
S&P Rating A- or Moody’s Rating A3
4
S&P Rating BBB+ or below or Moody’s Rating Baa1 or below
5

The Applicable Rating Level for any day shall be determined based upon the
higher of the S&P Rating and the Moody’s Rating of the Borrower in effect on
such day. If the S&P Rating and the Moody’s Rating of the Borrower are not the
same (i.e., a “split rating”), the higher of such ratings shall control, unless
the S&P Rating is below BBB- or the Moody’s Rating is below Baa3, in which case
the lower







--------------------------------------------------------------------------------




of the two ratings shall control.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee” means the assignee of all or a portion of a Lender’s rights and
obligations under this Agreement pursuant to the terms of Section 7.05(b).
“Assignment and Acceptance” means an Assignment and Acceptance executed in
accordance with Section 7.05(b) in the form attached hereto as Exhibit C.
“Attributable Debt” means, on any date of determination, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capitalized Lease.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 2.18 shall remain in
effect, the daily LIBOR Market Index Rate for an Interest Period of one month
plus 1.00%; each change in the Base Rate shall take effect simultaneously with
the corresponding change or changes in the Prime Rate, the Federal Funds Rate or
the LIBOR Market Index Rate.
“Base Rate Advance” means a loan that bears interest based upon the Base Rate as
provided in Section 2.08(a)(i).
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Borrower” has the meaning set forth in the preamble.
“Borrower Materials” has the meaning set forth in Section 5.01.
“Borrowing” means a borrowing hereunder consisting of Base Rate Advances or
Eurodollar Rate Advances made to the Borrower.
“Business Day” means a day of the year on which (i) banks are not required or
authorized to close in New York City or Charlotte, North Carolina, and (ii) with
respect to any borrowing, payment or rate







--------------------------------------------------------------------------------




selection of Eurodollar Rate Advances, a day on which banks are not required or
authorized to close in New York City, and on which dealings in Dollar deposits
are carried on in the London interbank market and on which commercial banks are
open for domestic and international business (including dealings in Dollar
deposits) in London, England.
“Capitalized Lease” means any lease that is required to be capitalized on a
balance sheet of the lessee in accordance with GAAP, consistently applied.
Notwithstanding the foregoing, any obligation of a Person under a lease (whether
existing now or entered into in the future) that is not (or would not be) a
Capitalized Lease under GAAP as in effect on or before December 31, 2015, shall
not be treated as a Capitalized Lease solely as a result of the adoption of ASC
Topic 840 or 842 (or any successor or replacement provisions or any
pronouncements in connection therewith).
“Cash Collateral Account” has the meaning set forth in Section 6.02.
“Cash Collateralize” means, to pledge and deposit in the Cash Collateral
Account, or to pledge and deposit with or deliver to the Administrative Agent,
for the benefit of one or more of the LC Issuing Banks, the Swing Line Banks or
the Lenders, as collateral for Letters of Credit, obligations of Lenders to fund
participations in respect of Letters of Credit or for the obligations of Lenders
to purchase their respective Pro Rata Shares in respect of Swing Line Advances,
cash or deposit account balances or, if the Administrative Agent and each
applicable LC Issuing Bank or Swing Line Bank, as applicable, shall agree in
their reasonable discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable LC Issuing Bank or Swing Line Bank, as
applicable. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C., § 9601, et seq., as amended from time to time, and any
regulations promulgated thereunder.
“Change in Law” means the occurrence, after the Closing Date (or, if later, on
or after the date the Administrative Agent or any Lender becomes the
Administrative Agent or a Lender, respectively), of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor federal tax code. Any reference to any provision of the Code shall
also be deemed to be a reference to any successor provision or provisions
thereof.
“Commitment” means (i) with respect to each Lender, the commitment of such
Lender to make its Pro Rata Percentage of Advances and to participate in Letters
of Credit in an aggregate amount up to the amount set forth opposite the name of
each Lender on Schedule I, subject to adjustment on account of







--------------------------------------------------------------------------------




assignment pursuant to Section 7.05(b), reduction of the Commitment pursuant to
Section 2.10 or 2.24(d), or increase in the Commitment pursuant to Section 2.05,
and (ii) with respect to the Lenders collectively, the aggregate amount of all
such Commitments.
“Commitment Letter” means, that Commitment Letter, dated February 26, 2018 by
and among the Borrower, the Parent, Wells Fargo, PNC Bank, National Association,
and the Joint Lead Arrangers.
“Common Stock” means with respect to any Person, the voting securities or
equivalent equity interests of such Person having general voting rights,
including the right to vote in the election of members of the board of directors
(or persons performing similar functions) of such Person.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Tangible Total Assets” means, as at any applicable time of
determination, Consolidated Total Assets less, without duplication, all
intangible assets such as goodwill, trademarks, trade names, patents and
unamortized debt discount and expense carried as an asset, in each case as set
forth in the most recently available consolidated balance sheet of the Parent
and its Subsidiaries.
“Consolidated Total Assets” means, as at any applicable time of determination,
the total assets of Parent and its Subsidiaries as set forth in the most
recently available consolidated financial statements of the Parent and its
Subsidiaries.
“Consolidated Total Capitalization” means at any date of determination with
respect to the Parent and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP, the sum of (without duplication) (i) Consolidated Total
Debt of the Parent and its Subsidiaries, plus (ii) the sum of the capital stock
(excluding treasury stock and capital stock subscribed for and unissued) and
surplus (including earning surplus, capital surplus, translation adjustment, the
balance of the current profit and loss account not transferred to surplus and
accumulated other comprehensive income) accounts of the Parent and its
Subsidiaries, in each case as shown on the most recent consolidated balance
sheet of the Parent and its Subsidiaries delivered pursuant to Section 5.01(a).
“Consolidated Total Debt” means at any date of determination with respect to the
Parent and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP, the sum of (without duplication) all then outstanding Debt of the
Parent and its Subsidiaries as shown on the most recent consolidated balance
sheet of the Parent delivered pursuant to Section 5.01(a).
“Continuing Directors” means the directors of the Parent on the Closing Date and
each subsequent director of the Parent, if, in each case, such subsequent
director’s election or nomination for election to the board of directors (or
equivalent governing body) of the Parent is approved or ratified by at least a
majority of the then “Continuing Directors”.
“Controlled Group” means, with respect to any Person, all trades or businesses
(whether or not incorporated) that, together with such Person, are treated as a
single employer under Section 414 of the Code.
“Convert”, “Conversion”, “Converted”, “Continue” and “Continued” each refers to
a conversion of Advances of one Type into Advances of another Type or the
selection of a new, or the renewal or continuation of the same, Interest Period
for Eurodollar Rate Advances, as the case may be, pursuant to Section 2.19.
“Converting”, “Continuing” and “Continuation” have meanings correlative thereto.
“Current Termination Date” has the meaning set forth in Section 2.06(b).







--------------------------------------------------------------------------------




“Debt” means, for any Person, (without duplication), all (i) indebtedness for
borrowed money, (ii) obligations evidenced by bonds, debentures, notes or other
similar instruments, (iii) obligations to pay the deferred purchase price of
property or service (other than trade payables not overdue by more than 90 days
incurred in the ordinary course of business), (iv) the Attributable Debt of such
Person with respect to such Person’s obligations in respect of Capitalized
Leases (regardless of whether accounted for as indebtedness under GAAP),
(v) indebtedness of the type referred to in clauses (i) through (iv) above
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien or encumbrance on, or
security interest in, property (including accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness, and (vi) all obligations of such Person for
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (v) above under direct or indirect Guarantees, excluding, in all cases,
(a) advances for construction as set forth on the consolidated balance sheet of
the Parent and its Subsidiaries, (b) reimbursement obligations (contingent or
otherwise) in respect of outstanding letters of credit and (c) the Attributable
Debt of such Person with respect to such Person’s obligations in respect of
Synthetic Leases (regardless of whether accounted for as indebtedness under
GAAP).
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any condition or event that constitutes an Event of Default or
that with the giving of notice or lapse of time or both would, unless cured or
waived in writing, become an Event of Default.
“Defaulting Lender” means, subject to Section 2.24(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two (2) Business
Days of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any LC Issuing Bank,
any Swing Line Bank or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swing Line Advances) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any LC Issuing Bank or Swing
Line Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund an
Advance hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, (iii) indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iv) become the subject
of a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent







--------------------------------------------------------------------------------




company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.24(b)) upon delivery of written
notice of such determination to the Borrower, each LC Issuing Bank, each Swing
Line Bank and each Lender.
“Designated Lender” has the meaning set forth in Section 2.05(a).
“Dollars” or “$” means dollars in lawful currency of the United States of
America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any bank or financial institution approved by (w) the
Administrative Agent, (x) except for any Swing Line Bank which is a Lender being
replaced pursuant to Section 2.23(b), each Swing Line Bank, (y) except for any
LC Issuing Bank which (1) is a Lender being replaced pursuant to Section 2.23(b)
and (2) has no Letters of Credit issued by it on such date of replacement, each
LC Issuing Bank and (z) unless an Event of Default described in Section 6.01(a),
6.01(g) or 6.01(h) has occurred and is continuing at the time any assignment is
effected in accordance with Section 7.05, the Borrower (each such approval not
to be unreasonably withheld or delayed and such approval to be deemed given by
the Borrower if no objection is received by the assigning Lender and the
Administrative Agent from the Borrower within ten (10) Business Days after
notice of such proposed assignment has been received by the Borrower); provided
that (A) the Borrower or any of the Borrower’s Subsidiaries or Affiliates, (B)
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) and (C) any natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person) shall not qualify as an Eligible Assignee.
“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with the compliance or
non-compliance with any Environmental Requirement.
“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.
“Environmental Requirement” means, with respect to any Person, any legal
requirement relating to health, safety or the environment and applicable to such
Person, or the Properties of such Person, including







--------------------------------------------------------------------------------




but not limited to any such requirement under CERCLA, RCRA or similar state
legislation and all federal, state and local laws, ordinances, regulations,
orders, writs, decrees and common law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law. Any reference to any provision of ERISA
shall also be deemed to be a reference to any successor provision or provisions
thereof.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.
“Eurodollar Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
Eurodollar Rate =
LIBOR
 
1.00-Eurodollar Rate Reserve Percentage



“Eurodollar Rate Advance” means a loan that bears interest based upon the
Eurodollar Rate as provided in Section 2.08(a)(ii).
“Eurodollar Rate Reserve Percentage” means, for any day during an Interest
Period, the reserve percentage (expressed as a decimal) which is in effect for
such day as prescribed by the Board for determining the maximum reserve
requirement (including any basic, supplemental or emergency reserves) in respect
of Eurocurrency Liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.
“Event of Default” has the meaning set forth in Section 6.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.23(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.17, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning set forth in the recitals.







--------------------------------------------------------------------------------




“Existing Letters of Credit” means the letters of credit set forth on Schedule
2.04(k).
“Extension of Credit” means (i) the making of an Advance or (ii) the issuance of
a Letter of Credit or the amendment of any Letter of Credit having the effect of
extending the stated termination date thereof or increasing the maximum amount
to be drawn thereunder.
“Extension Request” has the meaning specified in Section 2.06(b).
“Facility Fee” has the meaning set forth in Section 2.09(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Fee Letter” means each of those certain fee letters, dated February 26, 2018,
among the Borrower and each of the Joint Lead Arrangers and the other parties
thereto.
“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer, assistant treasurer, controller or assistant
controller of such Person.
“Financial Services Agreement” means any Financial Services Agreement between
the Borrower and one or more of the Parent and the Operating Utilities, each in
substantially the form of Exhibit E; provided that for purposes of Section
3.01(c)(i), the term “Financial Services Agreement” means the Financial Services
Agreement dated as of June 15, 2000, between the Borrower and the Parent.
“Fiscal Quarter” means any fiscal quarter of the Borrower or the Parent, as
applicable.
“Fiscal Year” means any fiscal year of the Borrower or the Parent, as
applicable.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuing Bank, such Defaulting Lender’s Pro Rata Percentage of
the LC Outstandings with respect to Letters of Credit issued by such LC Issuing
Bank other than LC Outstandings as to which such Defaulting Lender’s
participation obligation has been reallocated to Non‑Defaulting Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Bank, such Defaulting Lender’s Pro Rata Percentage of outstanding
Swing Line Advances made by such Swing Line Bank other than Swing Line Advances
as to which such Defaulting Lender’s participation obligation has been
reallocated to Non-Defaulting Lenders or Cash Collateralized in accordance with
the terms hereof.







--------------------------------------------------------------------------------




“Fund” means any Person (other than a natural Person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” means, with respect to any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (i) to secure, purchase or pay (or advance or supply funds) for the
purchase or payment of such Debt or other obligation (whether arising by virtue
of partnership arrangements, by agreement to keep well, to purchase assets,
goods, securities or services, to provide collateral security or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided that the term “Guarantee” shall
not include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guarantee shall be deemed to be the lower of (x) an
amount equal to the stated or determinable amount of the obligation in respect
of which such Guarantee is made and (y) the maximum amount for which such Person
may be liable pursuant to the terms of the instrument embodying such Guarantee,
unless such obligation and the maximum amount for which such Person may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such Person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith. The term
“Guarantee” used as a verb has a corresponding meaning.
“Hazardous Materials” means (i) solid or hazardous waste, as defined in the
RCRA, or in any applicable state or local law or regulation, (ii) “hazardous
substance”, “pollutant” or “contaminant” as defined in CERCLA, or in any
applicable state or local law or regulation, (iii) gasoline, or any other
petroleum product or by-product, including crude oil or any fraction thereof,
(iv) “toxic substances”, as defined in the Toxic Substances Control Act of 1976,
or in any applicable state or local law or regulation and (v) “insecticides”,
“fungicides” or “rodenticides”, as defined in the Federal Insecticide,
Fungicide, and Rodenticide Act of 1975 or in any applicable state or local law
or regulation.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 7.03(b).
“Interest Period” means, for each Eurodollar Rate Advance, the period commencing
on the date of such Advance or the date of the Conversion of any Advance into
such an Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. In the case of a Eurodollar Rate Advance, the duration of
each such Interest Period shall be 7 days or one, two, three or six months (or
twelve







--------------------------------------------------------------------------------




months if available to all Lenders), in each case as the Borrower may select by
notice to the Administrative Agent pursuant to Section 2.02(a) or 2.19;
provided, that:
(1)    the Borrower may not select any Interest Period that ends after the
stated Termination Date;
(2)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, in the case of
any Interest Period for a Eurodollar Rate Advance, that if such extension would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day;
(3)    except with respect to any Interest Period that is 7 days, any Interest
Period for a Eurodollar Rate Advance that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the appropriate subsequent calendar month) shall end on the last Business Day
of the appropriate subsequent calendar month at the end of such Interest Period;
(4)    the Interest Period shall commence on the date of advance of or
Conversion to any Eurodollar Rate Advance and, in the case of immediately
successive Interest Periods, each successive Interest Period shall commence on
the date on which the immediately preceding Interest Period expires; and
(5)    there shall be no more than twelve (12) Interest Periods in effect at any
time.
“Investment Company Act” has the meaning set forth in Section 4.08.
“IRS” means the United States Internal Revenue Service.
“Joint Lead Arranger” means each of Wells Fargo Securities, LLC, JPMorgan Chase
Bank, N.A., Mizuho Bank, Ltd., PNC Capital Markets LLC, and U.S. Bank National
Association, and their respective successors, in their capacity as joint lead
arrangers and joint bookrunners.
“LC Commitment” means in the case of (a) an LC Issuing Bank described in clause
(a) of the definition of such term, the amount set forth on Schedule 2.04
opposite such LC Issuing Bank’s name and (b) any other LC Issuing Bank, the
amount set forth in the agreement executed by the Borrower, such relevant LC
Issuing Bank and acknowledged (to evidence its consent as to the identity of
such LC Issuing Bank) by the Administrative Agent, in each case, subject to
adjustment on account of a reduction in the LC Commitments pursuant to Section
2.10. The aggregate LC Commitments of all the LC Issuing Banks on the Closing
Date shall be $150,000,000. The LC Commitment of each LC Issuing Bank shall be a
part of and not in addition to such LC Issuing Bank’s Commitment as a Lender.
“LC Disbursement” has the meaning set forth in Section 2.04(e).
“LC Fee” has the meaning set forth in Section 2.09(b).
“LC Issuing Bank” means, as to any Letter of Credit, (a) each Lender listed on
Schedule 2.04 and (b) any other Lender appointed by the Borrower and approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed) that agrees pursuant to Section 2.04 to act as an LC Issuing Bank
hereunder.







--------------------------------------------------------------------------------




“LC Notice Date” has the meaning set forth in Section 2.04(f).
“LC Outstandings” means, on any date of determination, (i) the undrawn stated
amounts of all Letters of Credit that are outstanding on such date, plus (ii)
the aggregate principal amount of all unpaid Reimbursement Obligations on such
date with respect to payments made by any LC Issuing Bank under any Letter of
Credit.
“LC Payment Notice” has the meaning set forth in Section 2.04(f).
“LC Reimbursement Due Date” has the meaning set forth in Section 2.04(e).
“Lenders” means each of the Lenders identified on the signature pages hereto,
and their successors and permitted assigns.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“Letter of Credit” means any letter of credit issued by an LC Issuing Bank
pursuant to Section 2.04.
“LIBOR” means, for any interest rate calculation during any Interest Period with
respect to a Eurodollar Rate Advance, the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of the applicable Interest Period. If, for
any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of the applicable Interest
Period for a period equal to such Interest Period. Each calculation by the
Administrative Agent of LIBOR in accordance with the provisions of this
Agreement shall be conclusive and binding for all purposes, absent manifest
error. Notwithstanding the foregoing, in no event shall LIBOR be less than
0.00%.
“LIBOR Market Index Rate” means for any day, the rate for one (1) month Dollar
deposits as reported on Reuters Screen LIBOR01 Page, or its successor page, as
of 11:00 a.m. (London time), on such day, or if such day is not a Business Day,
then the immediately preceding Business Day (or if not so reported, then as
determined by the Administrative Agent from another recognized source or
interbank quotation). If, for any reason, such rate does not appear on Reuters
Screen LIBOR01 Page (or any applicable successor page) then the “LIBOR Market
Index Rate” shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination. Each
calculation by the Administrative Agent of the LIBOR Market Index Rate in
accordance with the provisions of this Agreement shall be conclusive and binding
for all purposes, absent manifest error. Notwithstanding the foregoing, in no
event shall the LIBOR Market Index Rate be less than 0.00%.
“LIBOR Market Index Rate Advance” means a Swing Line Advance that bears interest
based upon the LIBOR Market Index Rate as provided in Section 2.08(a)(iii).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds







--------------------------------------------------------------------------------




subject to the interest of a vendor or lessor under any conditional sale
agreement, Capitalized Lease or other title retention agreement relating to such
asset.
“Loan Documents” means this Agreement, the Support Agreement, each Fee Letter,
the Notes and any other document evidencing, relating to or securing the
Advances, and any other document or instrument delivered from time to time in
connection with this Agreement, the Notes or the Advances.
“Margin Regulations” means Regulations T, U and X of the Board, as in effect
from time to time, together with all official rulings and interpretations issued
thereunder.
“Margin Stock” has the meaning assigned to that term in the Margin Regulations.
“Material Adverse Change” means any (i) material adverse change with respect to
the Properties, business, condition (financial or otherwise) or operations of
the Borrower or of the Parent and its Subsidiaries, taken as a whole, or (ii)
material adverse effect on the legality, validity or enforceability of the Loan
Documents or on the ability of the Borrower or the Parent to perform its
obligations thereunder.
“Moody’s” means Moody’s Investors Service, Inc.
“Moody’s Rating” means, with respect to any Person, on any date of
determination, the debt rating most recently announced by Moody’s with respect
to the senior unsecured, non-credit enhanced debt issued by such Person.
“Multiemployer Plan” means a plan as described in Section 4001(a)(3) of ERISA to
which the Borrower, the Parent, any Significant Subsidiary of the Parent or any
other member of the Controlled Group of the foregoing contributes or has an
obligation to contribute.
“Non-Consenting Lender” has the meaning set forth in Section 7.04(b).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” has the meaning set forth in Section 2.06(b).
“Note” or “Notes” means each of the promissory notes of the Borrower, evidencing
the obligation of the Borrower to repay the Advances to the Lenders
substantially in the form of Exhibit D.
“Notice of Borrowing” has the meaning set forth in Section 2.02(a).
“Notice of Swing Line Borrowing” has the meaning set forth in Section 2.03(a).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Advances, (b) the LC
Outstandings and any interest thereon and (c) all other fees (including
reasonable and documented attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Borrower to the Lenders, the LC Issuing Banks or the Administrative
Agent, in each case under any Loan Document, with respect to any Advance or
Letter of Credit of every kind, nature and description, direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and
including interest and fees that accrue after the commencement by or against the
Borrower or the Parent of any proceeding under any federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating







--------------------------------------------------------------------------------




to bankruptcy, insolvency, reorganization, winding up or adjustment of debts,
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capitalized Lease.
“Operating Utilities” means, as of any date of determination, those Subsidiaries
of the Parent that are operating water utilities and that are party to a
Financial Services Agreement with the Borrower and the Parent.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.23).
“Outstanding Credits” means, on any date of determination, an amount equal to
the sum of (i) the aggregate principal amount of all Advances outstanding on
such date plus (ii) the LC Outstandings on such date. The “Outstanding Credits”
of any Lender means, on any date of determination, an amount equal to such
Lender’s Pro Rata Share of the aggregate Outstanding Credits on such date.
“Parent” means American Water Works Company, Inc., a Delaware corporation.
“Parent Change of Control” means the occurrence of either of the following: (i)
any entity, person (within the meaning of Section 14(d) of the Exchange Act) or
group (within the meaning of Section 13(d) of the Exchange Act), that
theretofore was beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act) of less than 45% of the Parent’s then outstanding Common Stock
acquires direct or indirect beneficial ownership of shares of Common Stock of
the Parent, in a transaction or series of transactions, that results in such
entity, person or group directly or indirectly owning beneficially 45% or more
of the Parent’s then outstanding Common Stock; or (ii) a majority of the board
of directors (or equivalent governing body) of the Parent shall not be
Continuing Directors.
“Participant” has the meaning set forth in Section 7.05(e).
“Participant Register” has the meaning set forth in Section 7.05(e).
“Participation Interest” means a purchase by a Lender of a participation in
Advances as provided in Section 2.22.
“Payment Date” means each March 31, June 30, September 30 and December 31 and
the Termination Date.







--------------------------------------------------------------------------------




“PBGC” means the Pension Benefit Guaranty Corporation pursuant to Subtitle A or
Title IV of ERISA or any entity succeeding to any or all of its functions under
ERISA.
“Permitted Liens” means:
(i)Liens existing, or created pursuant to the terms of agreements existing, on
the Closing Date;
(ii)Liens consisting of (A) pledges or deposits in the ordinary course of
business to secure obligations under workmen’s compensation laws or similar
legislation, (B) deposits in the ordinary course of business to secure or in
lieu of surety, appeal or customs bonds to which the Borrower, the Parent or a
Significant Subsidiary of the Parent is a party, (C) Liens created by or
resulting from any litigation or legal proceeding which is currently being
contested in good faith by appropriate proceedings diligently conducted, (D)
pledges or deposits in the ordinary course of business to secure performance in
connection with bids, tenders or contracts (other than contracts for the payment
of money) or (E) materialmen’s, mechanics’, carriers’, workmen’s, repairmen’s or
other like Liens incurred in the ordinary course of business for sums not yet
due or currently being contested in good faith by appropriate proceedings
diligently conducted;
(iii)Liens created to secure tax-exempt Debt or any other tax-exempt
indebtedness, in connection with the financing or refinancing of the purchase,
lease or construction of Properties or other assets;
(iv)Liens on Properties or assets (A) of any Person existing at the time such
Person is merged or consolidated with or into, or such asset is acquired by, the
Borrower, the Parent or a Subsidiary of the Parent and (B) of the Borrower, the
Parent or a Subsidiary of the Parent existing at the time such tangible property
or tangible assets are purchased or otherwise acquired by the Borrower, the
Parent or such Subsidiary; provided that, with respect to each of the foregoing
clauses (A) and (B), (1) such Liens are not incurred in connection with, or in
anticipation of, such event, purchase or other acquisition, and (2) such Liens
do not attach to any other Property or asset of the Borrower, the Parent or any
such Subsidiary; and provided further that, with respect to the foregoing clause
(B), (1) such Liens are applicable only to specific Property or assets, and
(2) such Liens are not “blanket” or all asset Liens;
(v)Liens created to secure sales of accounts receivable and other receivables;
(vi)licenses of intellectual property granted by the Borrower, the Parent or a
Subsidiary of the Parent in the ordinary course of business and not interfering
in any material respect with the ordinary conduct of business;
(vii)Liens of landlords arising under real property leases to the extent such
Liens arise in the ordinary course of business and do not secure any past due
obligation for the payment of money;
(viii)any interest or title of a lessor or sublessor under any lease permitted
by this Agreement;
(ix)Liens, securing Debt which has neither been assumed by the Borrower, the
Parent or a Subsidiary of the Parent nor upon which it customarily pays interest
charges, existing upon real property, or rights in or relating thereto, which
real property or rights were acquired for right-of-way purposes;
(x)zoning laws and ordinances;







--------------------------------------------------------------------------------




(xi)Capitalized Leases;
(xii)easements, rights-of-way, restrictions, conditions and other similar
encumbrances, minor defects or irregularities of title, and alleys, streets and
highways, which in the aggregate do not materially impair the usefulness of the
mortgaged property in the present business of the Borrower, the Parent or any
Subsidiary of the Parent;
(xiii)leases of the Properties and other assets of the Borrower, the Parent or a
Subsidiary of the Parent, in each case entered into in the ordinary course of
business and that do not, individually or in the aggregate, (A) interfere in any
material respect with the ordinary course of business or (B) materially impair
the value of the property subject thereto;
(xiv)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower, the
Parent or a Subsidiary of the Parent in the ordinary course of business in
accordance with the past practices of the Borrower, the Parent or such
Subsidiary of the Parent;
(xv)bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Borrower, the Parent or any Subsidiary of the Parent, in each
case granted in the ordinary course of business in favor of the financial
institution or institutions with which such accounts are maintained, securing
amounts owing to such financial institution(s) with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non-consensual
and arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Debt;
(xvi)Liens for taxes, assessments or governmental charges or levies not yet
delinquent and which may subsequently be paid without interest or penalties and
Liens for taxes, assessments or governmental charges or levies which are being
contested in good faith by appropriate proceedings for which reserves have been
established to the extent required by GAAP;
(xvii)purchase money Liens upon or in any fixed or capital assets, or other
property created, acquired or constructed for use in connection therewith or
related thereto, to secure the purchase price or the cost of construction or
improvement of such fixed or capital assets or such other property or to secure
Debt incurred solely for the purpose of financing the acquisition, construction
or improvement of such fixed or capital assets or such other property (including
Liens securing any Capitalized Leases) or Liens on any such assets or property
existing at the time of acquisition thereof; provided, that (i) such Lien
attaches to such asset or property prior to, concurrently or within 180 days (or
within one year thereafter pursuant to a binding commitment for financing
entered into with a lender or investor within such 180-day period) after the
acquisition, improvement or completion of the construction thereof; (ii) such
Lien does not extend to any other asset theretofore owned by the Borrower, the
Parent or any Subsidiary of the Parent except (w) unimproved real property on
which the property so constructed or the improvement is located, (x) other
property (or improvement thereon) which is an improvement to or is acquired or
constructed for use in connection therewith or related thereto, (y) any right
and interest under any agreement or other document relating to the property
being so constructed or improved or such other property and (z) the stock of any
Subsidiary of the Parent created or maintained for the primary purpose of owning
the property so constructed or improved; and (iii) the Debt secured thereby does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets or such other property;







--------------------------------------------------------------------------------




(xviii)Liens not permitted by the foregoing subsections (i) through (xvii)
securing Debt or other obligations in the aggregate principal amount not to
exceed 15% of Consolidated Tangible Total Assets;
(xix)Liens created for the sole purpose of refinancing, extending, renewing or
replacing in whole or in part Debt or other obligations secured by any Lien,
mortgage or security interest referred to in the foregoing subsections (i)
through (xviii); provided that the principal amount of Debt or obligations
secured thereby shall not exceed the principal amount of Debt or obligations so
secured at the time of such refinancing, extension, renewal or replacement and
the Lien securing such refinancing, extension, renewal or replacement, as the
case may be, shall be limited to all or a part of the Property or assets that
secured the Debt or other obligations so extended, renewed or replaced (and any
improvements on such Property or assets); and
(xx)(i) Liens created pursuant to the Loan Documents (other than the Support
Agreement) and (ii) Liens granted in favor of the Administrative Agent, the
Swing Line Banks and/or the LC Issuing Banks to Cash Collateralize any LC
Issuing Bank’s or Swing Line Bank’s Fronting Exposure.
“Person” means an individual, a corporation, a partnership (including a joint
venture), an unincorporated association, a limited liability company, a trust or
any other entity or organization, including, but not limited to, a government or
political subdivision or an agency or instrumentality thereof.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) that is subject to the provisions of Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code and is
maintained by a member of the Controlled Group for employees of a member of the
Controlled Group.
“Platform” has the meaning set forth in Section 5.01.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day specified in the public announcement of such change. The parties hereto
acknowledge that the rate announced publicly by the Administrative Agent as its
prime rate is an index or base rate and shall not necessarily be its lowest or
best rate charged to its customers or other banks.
“Pro Rata Percentage” or “Pro Rata Share” means for each Lender, a fraction
(expressed as a decimal) the numerator of which is the Commitment of such Lender
at such time and the denominator of which is the aggregate Commitment of the
Lenders at such time. The initial Pro Rata Percentages are set out on Schedule
I. Notwithstanding the foregoing, if the Termination Date has occurred, the “Pro
Rata Percentage” or “Pro Rata Share” shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments.
“Properties” means, with respect to, any Person, all real property owned, leased
or otherwise used or occupied by such Person wherever located.
“Proposed Change” has the meaning set forth in Section 7.04(b).
“PTE” means a statutory prohibited transaction exemption, or a prohibited
transaction class exemption issued by the U.S. Department of Labor, as any such
exemption may be amended from time to time.


“Public Lender” has the meaning set forth in Section 5.01.







--------------------------------------------------------------------------------






“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. §6901, et
seq., as amended from time to time, and any regulations promulgated thereunder.


“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any Swing
Line Bank and (d) any LC Issuing Bank, as applicable.


“Register” has the meaning set forth in Section 7.05(c).


“Reimbursement Obligation” means the obligation of the Borrower to reimburse an
LC Issuing Bank pursuant to Section 2.04(d) for amounts drawn under Letters of
Credit issued by such LC Issuing Bank.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, and advisors of such Person and
of such Person’s Affiliates.
“Replacement Rate” has the meaning set forth in Section 2.18(c).
“Request for Issuance” means a request made pursuant to Section 2.04 in the form
of Exhibit B.
“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of the Outstanding Credits and unutilized Commitments at such time;
provided that the Outstanding Credits of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time, provided, further that
the amount of any participation in any Swing Line Advance or Letter of Credit
that such Defaulting Lender has failed to fund that has not been reallocated to
and funded by another Lender, to the extent such Lender shall have been required
to fund its participation in the outstanding Swing Line Advance of Letter of
Credit and failed to do so, shall be deemed to be held by the Lender that is the
applicable Swing Line Bank or LC Issuing Bank, as the case may be, in making
such determination.
“Resignation Effective Date” has the meaning set forth in Section 8.08(a).
“Responsible Officer” means the chief executive officer, chief operating
officer, president or any other Financial Officer of the Parent or the Borrower,
and any other officer of the Parent or the Borrower with responsibility for the
administration of the obligations of the Parent or the Borrower under this
Agreement.
“S&P” means Standard & Poor’s Financial Services LLC.
“S&P Rating” means, with respect to any Person, on any date of determination,
the debt rating most recently announced by S&P with respect to the senior
unsecured, non-credit enhanced debt issued by such Person.
“Sale and Leaseback Transaction” means, with respect to the Borrower, the Parent
or any Subsidiary of the Parent, any arrangement (including any series of
related arrangements), whereby it shall sell or transfer any Property (real or
personal) to any other Person (other than the Borrower, the Parent or any
Subsidiary of the Parent), and thereafter rent or lease such Property or portion
thereof that it intends to use for substantially the same purpose or purposes as
the Property sold or transferred.
“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, without limitation, as
of the Closing Date, Cuba, Crimea, Iran, North Korea, Sudan and Syria).







--------------------------------------------------------------------------------




“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State), the European Union,
Her Majesty’s Treasury, the United Nations Security Council, or other relevant
sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Significant Subsidiary” means the Borrower and with respect to any other
Person, a Subsidiary of such Person that is a “significant subsidiary” (within
the meaning of Regulation S‑X of the SEC). Each Significant Subsidiary of the
Parent is set forth on Schedule II (as such Schedule may be updated pursuant to
and in accordance with Section 5.01(c)(v)).
“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at any time directly or indirectly owned by
said Person (whether directly or through one or more of the other Subsidiaries).
In the case of an unincorporated entity, a Person shall be deemed to have more
than 50% of interests having ordinary voting power only if such Person’s vote in
respect of such interests comprises more than 50% of the total voting power of
all such interests in the unincorporated entity.
“Support Agreement” means that certain Support Agreement, dated June 22, 2000,
between the Parent and the Borrower, as amended by that certain First Amendment
to Support Agreement dated as of July 26, 2000.
“Swing Line Advance” means a loan that bears interest as provided in Section
2.08(a)(iii).
“Swing Line Bank” means as to any Swing Line Advance, (a) each Lender listed on
Schedule 2.03 and (b) any other Lender appointed by the Borrower and approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed) that agrees pursuant to Section 2.03 to act as a Swing Line Bank
hereunder.
“Swing Line Borrowing” means a borrowing hereunder consisting of Swing Line
Advances made to the Borrower.
“Swing Line Commitment” means the commitment of each Swing Line Bank to make
Swing Line Advances in the case of (a) a Swing Line Bank described in clause (a)
of the definition of such term, in the amount set forth on Schedule 2.03
opposite such Swing Line Bank’s name, and (b) any other Swing Line Bank, in the
amount set forth in the agreement executed by the Borrower, such relevant Swing
Line Bank and acknowledged (to evidence its consent as to the identity of such
Swing Line Bank) by the Administrative Agent, in each case, subject to
adjustment on account of a reduction in the Swing Line Commitments pursuant to
Section 2.10. The aggregate Swing Line Commitments of all the Swing Line







--------------------------------------------------------------------------------




Banks on the Closing Date shall be $100,000,000. The Swing Line Commitment of
each Swing Line Bank shall be a part of and not in addition to such Swing Line
Bank’s Commitment as a Lender.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means the earliest to occur of (a) with respect to any
Lender, March 21, 2023, unless, with respect to such Lender, such date is
otherwise extended pursuant to Section 2.06, (b) the date of termination of the
aggregate Commitments by the Borrower pursuant to Section 2.10, or (c) the date
of termination of the aggregate Commitments pursuant to Section 6.01.
“Type” with respect to an Advance (other than a Swing Line Advance), means any
of the following, each of which shall be deemed to be a different “Type” of
Advance: a Base Rate Advance and each Eurodollar Rate Advance having the same
Interest Period.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(g).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.
“Withdrawal Liability” means a liability to a Multiemployer Plan as a result of
a complete or partial withdrawal from such Multiemployer Plan, as described in
Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Accounting Terms and Determinations. Unless otherwise specified
herein, all terms of an accounting character used herein shall be interpreted,
all accounting determinations hereunder shall be made, and all financial
statements required to be delivered hereunder shall be prepared in accordance
with GAAP; provided that, if the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision (including any definition)
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision occasioned
by the promulgation of rules, regulations, pronouncements and opinions by or
required by the Financial Accounting Standards Board or the American Institute
of Certified Public Accounts (or successors thereto or agencies with similar
functions), and such change affects the calculation of any component of any
financial covenant, standard or term found in this Agreement (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such







--------------------------------------------------------------------------------




change shall have become effective until such notice shall have been withdrawn
or such provision amended in accordance herewith, and the Borrower and the
Lenders agree to enter into negotiations in order to amend such provisions (with
the agreement of the Required Lenders or, if required by Section 7.04, all of
the Lenders) so as to equitably reflect such changes with the desired result
that the criteria for evaluating any of the Parent and its Subsidiaries’
financial condition shall be the same after such changes as if such changes had
not been made. Notwithstanding the foregoing, the determination of compliance
with any covenant contained herein (including the computation of any amounts and
ratios) shall be made without giving effect to any election under FASB ASC Topic
825 (or any other Financial Accounting Standard having a similar result or
effect) to value any Debt or other liabilities of the Borrower, the Parent or
any of its Subsidiaries at “fair value”, as defined therein, and Debt shall be
measured at the outstanding principal amount thereof.
Section 1.03    Use of Defined Terms. All terms defined in this Agreement shall
have the same meanings when used in any of the other Loan Documents (other than
the Support Agreement), unless otherwise defined therein or unless the context
shall otherwise require.     
Section 1.04    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
and (i) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.
Section 1.05    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any applicable law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such applicable law.
Section 1.06    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit (at the
time specified therefor in such applicable Letter of Credit and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or (b)
any amount which is drawn, reimbursed and no longer available under such Letter
of Credit).
Section 1.07    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).







--------------------------------------------------------------------------------




ARTICLE II
THE EXTENSIONS OF CREDIT
Section 2.01    Commitment to Extend Credit.
(a)Each Lender severally agrees, on the terms and conditions set forth herein,
to make its Pro Rata Share of Advances (other than Swing Line Advances) in
Dollars to the Borrower from time to time before the Termination Date; provided
that, immediately after each such Advance is made, (i) with respect to each
Lender individually, the Outstanding Credits of such Lender shall not exceed
such Lender’s Commitment, and (ii) with respect to the Lenders collectively, the
aggregate Outstanding Credits shall not exceed the Lenders’ aggregate
Commitment.
(b)Each Swing Line Bank severally agrees, on the terms and conditions set forth
herein, to make Swing Line Advances in Dollars to the Borrower from time to time
before the Termination Date; provided that, immediately after each such Swing
Line Advance is made: (i) the outstanding aggregate principal amount of the
Swing Line Advances made by such Swing Line Bank shall not exceed such Swing
Line Bank’s Swing Line Commitment, (ii) the outstanding aggregate principal
amount of the Swing Line Advances shall not exceed the aggregate Swing Line
Commitments, (iii) the outstanding aggregate principal amount of the Swing Line
Advances made by such Swing Line Bank, together with the Outstanding Credits
(other than Swing Line Advances) of the applicable Lender acting as a Swing Line
Bank shall not exceed such Lender’s Commitment, (iv) with respect to each Lender
individually, the Outstanding Credits of such Lender shall not exceed such
Lender’s Commitment, and (v) with respect to the Lenders collectively, the
aggregate Outstanding Credits shall not exceed the Lenders’ aggregate
Commitment.
(c)Within the foregoing limits, the Borrower may borrow under this Section,
repay or, to the extent permitted by Section 2.12, prepay Advances and reborrow
under this Section at any time before the Termination Date.
Section 2.02    Method of Borrowing.
(a)Each Borrowing shall be made on a Business Day, upon notice from the Borrower
to the Administrative Agent, given (i) in the case of a Borrowing that is a Base
Rate Advance, not later than 1:00 P.M. on the date of the proposed Borrowing and
(ii) in the case of a Borrowing that is a Eurodollar Rate Advance, not later
than 11:00 A.M. on the third Business Day prior to the date of the proposed
Borrowing. Each such notice of a Borrowing (a “Notice of Borrowing”) by the
Borrower shall be in substantially the form of Exhibit A, specifying therein the
requested (A) date of such Borrowing, (B) Type of Advance to be made in
connection with such Borrowing, (C) aggregate amount of such Borrowing and (D)
in the case of a Borrowing comprising Eurodollar Rate Advances, initial Interest
Period for each such Advance. The Administrative Agent shall give notice to each
Lender promptly upon receipt of each Notice of Borrowing pursuant to this
Section 2.02(a), the contents thereof and each such Lender’s Pro Rata Share of
any Borrowing to be made pursuant thereto. Each Lender shall, before 1:00 P.M.
on the date of such Borrowing (or 3:00 P.M. on the date of such Borrowing with
respect to Base Rate Advances), make available to the Administrative Agent for
the account of the Borrower in same day funds, the proceeds of such Borrowing.
Such Borrowing will then be made available to the Borrower by the Administrative
Agent by crediting the account of the Borrower on the books of such office with
the aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent (or at such
other location as may be agreed by the Borrower and the Administrative Agent).
(b)Each Notice of Borrowing shall be irrevocable and binding on the Borrower. In
the case of any Borrowing that the related Notice of Borrowing specifies is to
comprise Eurodollar Rate Advances, the







--------------------------------------------------------------------------------




Borrower shall indemnify the applicable Lender against any loss, cost or expense
incurred by such Lender as a result of any failure of the Borrower to fulfill on
or before the date specified in such Notice of Borrowing for such Advances, the
applicable conditions set forth in Article III, including any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by such Lender
as part of such Borrowing when such Advance is not made on such date.
(c)Each Borrowing (whether for a Base Rate Advance or a Eurodollar Rate Advance)
shall be in an aggregate principal amount of $5,000,000 or any multiple of
$1,000,000 in excess thereof (except that any such Borrowing may be in the
aggregate amount of the unutilized Commitment on such date).
Section 2.03    Method of Swing Line Borrowing.
(a)Each Swing Line Borrowing shall be made on a Business Day, upon notice from
the Borrower to the Administrative Agent and a Swing Line Bank, given not later
than 1:00 P.M. on the date of the proposed Swing Line Borrowing. Each such
notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) by the
Borrower shall be in substantially the form of Exhibit A, specifying therein (i)
the requested date of such Swing Line Borrowing, (ii) the requested aggregate
amount of such Swing Line Borrowing and (iii) whether the interest rate for such
Swing Line Borrowing is to based on the Base Rate or the LIBOR Market Index
Rate. The applicable Swing Line Bank shall, before 3:00 P.M. on the date of such
Swing Line Borrowing, make available to the Administrative Agent for the account
of the Borrower in same day funds, the proceeds of such Swing Line Borrowing.
Such Swing Line Borrowing will then be made available to the Borrower by the
Administrative Agent by crediting the account of the Borrower on the books of
such office with the aggregate of the amounts made available to the
Administrative Agent by such Swing Line Bank and in like funds as received by
the Administrative Agent. For purposes of determining the amount of Outstanding
Credits of any Lender and the amount of unutilized Commitments, each Swing Line
Borrowing made by a Swing Line Bank will be deemed to comprise outstanding
Advances of the Lenders made in accordance with their Pro Rata Percentages. In
addition to the Swing Line Banks listed on Schedule 2.03, the Borrower may from
time to time appoint one or more other Lenders (with the consent of such Lender
(which consent may be withheld in the sole discretion of such Lender) and the
Administrative Agent (such consent not to be unreasonably withheld or delayed))
to act as a Swing Line Bank hereunder. Any such appointment and the terms
thereof (including the Swing Line Commitment of such Swing Line Bank) shall be
evidenced by a separate written agreement executed by the Borrower and such
Swing Line Bank and acknowledged (to evidence its consent as to the identity of
such Swing Line Bank) by the Administrative Agent. The Administrative Agent
shall give prompt notice of any such appointment to the Lenders. Upon such
appointment, if and for so long as such Lender shall have any obligation to make
Swing Line Advances hereunder or any Swing Line Advance shall remain
outstanding, such Lender shall be deemed to be, and shall have all the rights
and obligations of, a “Swing Line Bank” under this Agreement.
(b)Each Swing Line Borrowing shall be in the aggregate principal amount of
$1,000,000 or any multiple of $500,000 in excess thereof, or such lesser amount
as shall be equal to the aggregate amount of the unutilized Commitment on such
date.
(c)Notwithstanding anything in this Section 2.03 above to the contrary:
i.the aggregate amount of the Swing Line Advances outstanding at any time shall
not exceed the aggregate Swing Line Commitments;
ii.the aggregate amount of the Swing Line Advances of a Swing Line Bank
outstanding at any time shall not exceed the Swing Line Commitment of such Swing
Line Bank;







--------------------------------------------------------------------------------




iii.no more than one Swing Line Advance may be made on the same Business Day;
and
iv.each Swing Line Advance shall be paid in full by the Borrower on the earlier
to occur of (x) the fourteenth (14th) Business Day after the date the Swing Line
Advance is made for such Swing Line Advance and (y) the Termination Date;
provided, that such payment shall not be made from the proceeds of any other
Swing Line Advances.
(d)Any Swing Line Bank that has made a Swing Line Advance may, at any time and
from time to time in its sole and absolute discretion, on behalf of the Borrower
(which hereby irrevocably directs the applicable Swing Line Bank to act on its
behalf), by written notice given no later than 11:00 a.m. on any Business Day
request each Lender to make, and each Lender hereby agrees to make, a Base Rate
Advance in an amount equal to such Lender’s Pro Rata Percentage of the aggregate
amount of the Swing Line Advance outstanding on the date of such notice, to
repay the applicable Swing Line Bank. Each Lender shall make the amount of such
Base Rate Advance available to the Administrative Agent in immediately available
funds at the Administrative Agent’s office not later than 1:00 p.m. on the day
specified in such notice. The proceeds of such Base Rate Advance shall be
immediately made available by the Administrative Agent to the applicable Swing
Line Bank for application by the Swing Line Bank to the repayment of the Swing
Line Advance. No Lender’s obligation to fund its respective Pro Rata Percentage
of a Swing Line Advance shall be affected by any other Lender’s failure to fund
its Pro Rata Percentage of a Swing Line Advance, nor shall any Lender’s Pro Rata
Percentage be increased as a result of any such failure of any other Lender to
fund its Pro Rata Percentage of a Swing Line Advance.
(e)On each date a Swing Line Advance is made, each Lender shall be deemed to
have purchased a risk participation in such Swing Line Advance from the
applicable Swing Line Bank in an amount equal to such Lender’s Pro Rata
Percentage of such Swing Line Advance. If for any reason any Swing Line Advance
cannot be refinanced with a Base Rate Advance pursuant to Section 2.03(d), upon
request by a Swing Line Bank with an outstanding Swing Line Advance, and
notwithstanding whether a Default or Event of Default shall have occurred and be
continuing, each other Lender shall fund its risk participation in such Swing
Line Advance by making available to the Administrative Agent for the account of
such Swing Line Bank, by deposit to the Administrative Agent’s account, in same
day funds, an amount equal to its risk participation therein. If and to the
extent that any Lender shall not have so made the amount of its risk
participation in such Swing Line Advance available to the Administrative Agent,
such Lender agrees to pay to the Administrative Agent forthwith on demand such
amount together with interest thereon, for each day from the date of demand by
the applicable Swing Line Bank until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate; provided, that if payment is
not made within three (3) Business Days of demand, interest thereon shall accrue
at the Base Rate plus the Applicable Percentage for Swing Line Advances for each
day thereafter until paid. If such Lender shall pay to the Administrative Agent
such amount for the account of the applicable Swing Line Bank, such amount so
paid in respect of principal shall constitute a Swing Line Advance by such
Lender for purposes of this Agreement, and the outstanding principal amount of
the Swing Line Advance made by such Swing Line Bank shall be reduced by such
amount.
(f)Any Swing Line Bank may and, if such Swing Line Bank is a Lender being
replaced pursuant to Section 2.23(b), such Swing Line Bank shall, resign at any
time by giving written notice thereof to the Administrative Agent, the Lenders
and the Borrower, with any such resignation to become effective (i) if such
Swing Line Bank is the Administrative Agent and the Administrative Agent has
given notice of its resignation or has been removed in accordance with Section
8.08, on the Resignation Effective Date or Removal Effective Date, as
applicable, (ii) if such Swing Line Bank is party to an Assignment and
Acceptance whereby it intends to assign all of its Advances and Commitment to an
Eligible Assignee pursuant to Section 2.23(b) or 7.05(b), on the effective date
of such assignment or (iii) otherwise, on the later of (x) 30 days after
delivery of such notice or (y) such date as agreed by such Swing Line Bank;
provided that if such resigning







--------------------------------------------------------------------------------




Swing Line Bank is the only remaining Swing Line Bank at the time of its
resignation and there is no Administrative Agent, the Borrower shall have the
right to appoint a successor Swing Line Bank, which shall be a Lender or an
Eligible Assignee reasonably acceptable to the Required Lenders. If no successor
Swing Line Bank shall have been so appointed by the Borrower, and shall have
accepted such appointment, within 30 days after the retiring Swing Line Bank’s
giving of notice of resignation, then the retiring Swing Line Bank may, on
behalf of the Borrower and the Lenders, appoint a successor Swing Line Bank,
which shall be a Lender or an Eligible Assignee acceptable to the Borrower. Upon
the acceptance of any appointment as a Swing Line Bank hereunder by a successor
Swing Line Bank, such successor Swing Line Bank shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Swing Line Bank.
(g)Each Lender’s obligation to make a Base Rate Advance pursuant to Section
2.03(d) or to purchase and fund risk participations in Swing Line Advances
pursuant to Section 2.03(e) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
applicable Swing Line Bank, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of an Event of Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Base Rate
Advances pursuant to Section 2.03(d) is subject to the conditions set forth in
Section 3.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Advances, together
with interest as provided herein.
Section 2.04     Letters of Credit.
(a)In addition to the LC Issuing Banks listed on Schedule 2.04, the Borrower may
from time to time appoint one or more other Lenders (with the consent of any
such Lender (which consent may be withheld in the sole discretion of such
Lender) and the Administrative Agent (such consent not to be unreasonably
withheld or delayed)) to act as an LC Issuing Bank hereunder. Any such
appointment and the terms thereof shall be evidenced in a separate written
agreement executed by the Borrower and the relevant LC Issuing Bank and
acknowledged (to evidence its consent as to the identity of such LC Issuing
Bank) by the Administrative Agent. The Administrative Agent shall give prompt
notice of any such appointment to the other Lenders. Upon such appointment, if
and for so long as such Lender shall have any obligation to issue any Letters of
Credit hereunder or any Letter of Credit issued by such Lender shall remain
outstanding, such Lender shall be deemed to be, and shall have all the rights
and obligations of, an “LC Issuing Bank” under this Agreement.
(b)Subject to the terms and conditions hereof, each Letter of Credit shall be
issued (or the stated maturity thereof extended or terms thereof modified or
amended) on not less than one (1) Business Day’s prior notice thereof by
delivery of (x) a Request for Issuance to the Administrative Agent (which shall
promptly distribute copies thereof to the Lenders) and the relevant LC Issuing
Bank, and (y) if requested by such LC Issuing Bank, a letter of credit
application or other standard form required by the relevant LC Issuing Bank to
such LC Issuing Bank. Each Letter of Credit shall be issued in a form acceptable
to the relevant LC Issuing Bank. Each Request for Issuance shall specify (i) the
identity of the relevant LC Issuing Bank, (ii) the date (which shall be a
Business Day) of issuance of such Letter of Credit (or the date of effectiveness
of such extension, modification or amendment) and the stated expiry date thereof
(which shall not be later than the earlier of (A) one year after the date of
issuance of such Letter of Credit and (B) unless cash collateralized (in
accordance with the procedures set forth in Section 2.25) in an amount equal to
102% of the LC Outstandings for such Letter of Credit prior to five (5) Business
Days prior to the stated Termination Date for the applicable LC Issuing Bank,
the fifth Business Day preceding such Termination Date); provided that a Letter
of Credit may, upon the request of the Borrower, include a provision whereby
such Letter of Credit







--------------------------------------------------------------------------------




shall be renewed automatically for additional consecutive periods of one year or
less (but not beyond the date specified in clause (B) above) unless the relevant
LC Issuing Bank notifies the Borrower and the beneficiary thereof at least 30
days prior to the then-applicable expiration date that such Letter of Credit
will not be renewed, (iii) the proposed stated amount of such Letter of Credit,
(iv) the name and address of the beneficiary of such Letter of Credit and (v) a
statement of drawing conditions applicable to such Letter of Credit, and if such
Request for Issuance relates to an amendment or modification of a Letter of
Credit, it shall be accompanied by the consent of the beneficiary of the Letter
of Credit thereto. Each Request for Issuance shall be delivered by the Borrower
no later than 11:00 A.M. on the Business Day immediately prior to the proposed
date of issuance (or effectiveness) specified therein. Not later than 2:00 P.M.
on the proposed date of issuance (or effectiveness) specified in such Request
for Issuance, and upon fulfillment of the applicable conditions precedent and
the other requirements set forth herein, the relevant LC Issuing Bank shall
issue (or extend, amend or modify) such Letter of Credit and provide notice and
a copy thereof to the Administrative Agent, which shall promptly furnish copies
thereof to the Lenders; provided that the relevant LC Issuing Bank shall not
issue or amend any Letter of Credit if such LC Issuing Bank has received notice
from the Administrative Agent that the applicable conditions precedent have not
been satisfied.
(c)No Letter of Credit shall be requested or issued hereunder if, after the
issuance thereof, (i) the Outstanding Credits would exceed the aggregate
Commitments, (ii) with respect to each Lender individually, the Outstanding
Credits of such Lender would exceed such Lender’s Commitment, (iii) the LC
Outstandings would exceed $150,000,000, or (iv) the LC Outstandings for all
Letters of Credit issued by such LC Issuing Bank would exceed the LC Commitment
of such LC Issuing Bank.
(d)By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount or extending the expiration date thereof), and without any
further action on the part of the applicable LC Issuing Bank or the Lenders,
such LC Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such LC Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Pro Rata Percentage of the aggregate amount available to
be drawn under such Letter of Credit. Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute, unconditional and irrevocable and shall not be
affected by any circumstance whatsoever, including any amendment, extension,
reinstatement or renewal of any Letter of Credit or the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Commitments. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit at each time such Lender's Commitment is amended pursuant to
the operation of Section 2.05 or Section 2.06, or as a result of an assignment
in accordance with Section 7.05 or otherwise pursuant to this Agreement.
(e)The Borrower hereby agrees to pay (through the proceeds of a Borrowing or
otherwise) to the Administrative Agent for the account of each LC Issuing Bank
and each participating Lender, if applicable, no later than (i) if the Borrower
shall have received notice of such LC Issuing Bank’s payment pursuant to any
Letter of Credit issued by it (such payment, an “LC Disbursement”) not later
than 11:00 A.M. on the date of such payment, on such date, or (ii) if such
notice has not been received by the Borrower prior to such time on such date, on
the Business Day immediately following the day that the Borrower receives such
notice (such date referred to in clause (i) or such Business Day referred to in
clause (ii), the “LC Reimbursement Due Date”), a sum equal to the amount of the
LC Disbursement plus interest on such amount from the date so paid by such LC
Issuing Bank until repayment to such LC Issuing Bank in full at a fluctuating
interest rate per annum equal to the interest rate applicable to Base Rate
Advances plus, if any amount paid by such LC Issuing Bank under a Letter of
Credit is not reimbursed by the Borrower on the LC Reimbursement Due Date, 2%,
unless refinanced with an Advance.







--------------------------------------------------------------------------------




(f)If any LC Issuing Bank shall not have been reimbursed in full for any LC
Disbursement on the date payment is due from the Borrower pursuant to Section
2.04(e), such LC Issuing Bank shall give the Administrative Agent prompt notice
thereof (an “LC Payment Notice”) no later than 11:00 A.M. on the Business Day
immediately succeeding such payment date (such date, the “LC Notice Date”). The
Administrative Agent shall forward to each Lender no later than 1:00 P.M. on an
LC Notice Date, the applicable LC Payment Notice. Each Lender severally agrees
to fund its participation in the Reimbursement Obligation of the Borrower to
such LC Issuing Bank by paying to the Administrative Agent for the account of
such LC Issuing Bank an amount equal to such Lender’s participation, plus
interest, if applicable, on such amount at a rate per annum equal to the Federal
Funds Rate from the LC Reimbursement Due Date to the date of payment to such LC
Issuing Bank by such Lender. Each such payment by a Lender shall be made not
later than 3:00 P.M. on the applicable LC Notice Date. Each Lender’s obligation
to make each such payment to the Administrative Agent for the account of such LC
Issuing Bank shall be several and shall not be affected by the occurrence or
continuance of a Default or the failure of any other Lender to make any payment
under this Section 2.04(f). Each Lender further agrees that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.
(g)The failure of any Lender to make any payment to the Administrative Agent for
the account of any LC Issuing Bank in accordance with paragraph (f) above shall
not relieve any other Lender of its obligation to make payment, but no Lender
shall be responsible for the failure of any other Lender.
(h)The payment obligations of each Lender under Section 2.04(f) and of the
Borrower under this Agreement in respect of any payment under any Letter of
Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following circumstances:
(i)any lack of validity or enforceability of this Agreement or any other
agreement or instrument relating thereto or to such Letter of Credit;
(ii)any amendment or waiver of, or any consent to departure from, the terms of
this Agreement or such Letter of Credit;
(iii)the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary, or any transferee, of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any LC Issuing Bank, or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby, thereby or
by such Letter of Credit, or any unrelated transaction;
(iv)any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v)payment in good faith by any LC Issuing Bank under the Letter of Credit
issued by such LC Issuing Bank against presentation of a draft or certificate
that does not comply with the terms of such Letter of Credit;
(vi)the use that may be made of any Letter of Credit by, or any act or omission
of, the beneficiary of any Letter of Credit (or any Person for which the
beneficiary may be acting); or
(vii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.







--------------------------------------------------------------------------------




(i)Without limiting any other provision of this Section 2.04, for purposes of
this Section 2.04, any LC Issuing Bank may rely upon any oral, telephonic,
telegraphic, facsimile, electronic, written or other communication believed in
good faith to have been authorized by the Borrower, whether or not given or
signed by an authorized Person of the Borrower.
(j)The Borrower assumes all risks of the acts and omissions of any beneficiary
or transferee of any Letter of Credit. Neither any LC Issuing Bank, the Lenders
nor any of their respective Related Parties shall be liable or responsible for
(i) the use that may be made of such Letter of Credit or any acts or omissions
of any beneficiary or transferee thereof in connection therewith; (ii) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (iii) payment by any LC Issuing
Bank against presentation of documents that do not comply with the terms of such
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit; or (iv) any other circumstances
whatsoever in making or failing to make payment under such Letter of Credit,
except that the Borrower and each Lender shall have the right to bring suit
against each LC Issuing Bank, and each LC Issuing Bank shall be liable to the
Borrower and any Lender, to the extent of any direct, as opposed to
consequential, damages suffered by the Borrower or such Lender that the Borrower
or such Lender proves were caused by such LC Issuing Bank’s willful misconduct
or gross negligence, including, in the case of the Borrower, such LC Issuing
Bank’s (x) failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof or
(y) failure to make timely payment under such Letter of Credit following the
presentation to it by the beneficiary thereof of a draft and accompanying
certificate(s) that strictly comply with the terms and conditions of such Letter
of Credit. In furtherance and not in limitation of the foregoing, each LC
Issuing Bank may accept sight drafts and accompanying certificates presented
under the Letter of Credit issued by such LC Issuing Bank that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and payment against
such documents shall not constitute willful misconduct or gross negligence by
such LC Issuing Bank. Notwithstanding the foregoing, no Lender (in its capacity
as a Lender) shall be obligated to indemnify the Borrower for damages caused by
any LC Issuing Bank’s willful misconduct or gross negligence.
(k)Notwithstanding anything to the contrary set forth herein, on the Closing
Date, the Existing Letters of Credit shall be deemed to be “Letters of Credit”
issued hereunder, resulting in Extensions of Credit on such date hereunder.
(l)Any LC Issuing Bank may and, if such LC Issuing Bank is a Lender being
replaced pursuant to Section 2.23(b), such LC Issuing Bank shall, resign at any
time by giving written notice thereof to the Administrative Agent, the Lenders
and the Borrower, with any such resignation to become effective (i) if such LC
Issuing Bank is the Administrative Agent and the Administrative Agent has given
notice of its resignation or has been removed in accordance with Section 8.08,
on the Resignation Effective Date or Removal Effective Date, as applicable, (ii)
if such LC Issuing Bank is party to an Assignment and Acceptance whereby it
intends to assign all of its Advances and Commitment to an Eligible Assignee
pursuant to Section 2.23(b) or 7.05(b), on the effective date of such assignment
or (iii) otherwise, on the later of (x) 30 days after delivery of such notice
and (y) such date as agreed by such LC Issuing Bank; provided that if such
resigning LC Issuing Bank is the only LC Issuing Bank at the time of its
resignation and there is no Administrative Agent, the Borrower shall have the
right to appoint a successor LC Issuing Bank, which shall be a Lender or an
Eligible Assignee reasonably acceptable to the Required Lenders. If no successor
LC Issuing Bank shall have been so appointed by the Borrower, and shall have
accepted such appointment, within 30 days after the retiring LC Issuing Bank’s
giving of notice of resignation, then the retiring LC Issuing Bank may, on
behalf of the Borrower and Lenders, appoint a successor LC Issuing Bank, which
shall be a Lender or an Eligible Assignee acceptable to the Borrower. Except as
provided in the immediately succeeding sentence,







--------------------------------------------------------------------------------




upon the acceptance of any appointment as an LC Issuing Bank hereunder by a
successor LC Issuing Bank, such successor LC Issuing Bank shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring LC Issuing Bank. Except as provided in Section 8.08(d) with
respect to any LC Issuing Bank which is a resigning Administrative Agent, after
the effective date of the resignation of an LC Issuing Bank hereunder, the
retiring LC Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an LC Issuing Bank under this Agreement and
the other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation, but shall no longer have an LC Commitment and shall not be
required to issue additional Letters of Credit or to extend, renew or increase
any existing Letter of Credit.
Section 2.05    Increase of the Commitments.
(a)After the Closing Date, the Borrower may on one or more occasions, by written
notice to the Administrative Agent and executed by the Borrower and one or more
financial institutions (any such financial institution referred to in this
paragraph (a) being called a “Designated Lender”), which may include, in the
Borrower’s sole discretion, any Lender, cause new Commitments to be extended by
the Designated Lenders (or cause the Commitments of the Designated Lenders to be
increased, as the case may be); provided that (i) at no time shall the aggregate
amount of all extensions of new Commitments and increases in existing
Commitments effected pursuant to this paragraph (a) exceed $500,000,000, (ii)
each such requested increase shall be in a minimum principal amount of
$50,000,000, (iii) each Designated Lender shall (A) be subject to the approval
of the Administrative Agent, each LC Issuing Bank and each Swing Line Bank
(which approval shall not be unreasonably withheld or delayed) and (B) if not an
existing Lender, execute all such documentation as the Administrative Agent
shall reasonably specify to evidence the Commitment or Commitments of such
Designated Lender and/or its status as a Lender hereunder, and (iv) immediately
prior to and immediately after giving effect to such proposed increase, no
Default or Event of Default shall have occurred and be continuing. Extensions of
new Commitments and increases in existing Commitments pursuant to this paragraph
(a) shall become effective on the date specified in the applicable notice
delivered by the Borrower. The Borrower shall deliver (i) a certificate signed
by a duly authorized officer of the Borrower to the Administrative Agent, dated
as of the effective date of such additional Commitments, stating that all
representations and warranties of the Borrower set forth in Article IV (other
than the representations and warranties set forth in Sections 4.04 and 4.05(b))
(with all references in such Article to a Borrowing or Swing Line Borrowing
being deemed to be references to the increase of the Commitments) are true in
all material respects as if made on and as of such effective date (other than
with respect to any representation and warranty that expressly relates to an
earlier date, in which case such representation and warranty shall be true in
all material respects as of such earlier date, and except for any representation
and warranty that is qualified by materiality or reference to Material Adverse
Change, in which case such representation and warranty shall be true in all
respects as of such earlier date), (ii) evidence of appropriate corporate
authorization on the part of the Borrower with respect to the increase in the
Commitments and (iii) if requested by a Designated Lender, such opinions of
counsel for the Borrower with respect to the increase in the Commitments as the
Administrative Agent may reasonably request. Any Lender or any other financial
institution offered or approached to provide all or a portion of any increase in
the Commitment pursuant to this paragraph (a) may elect or decline, in its sole
discretion, to provide such Commitment.
(b)The Outstanding Credits will be reallocated on the effective date of such
increase among the Lenders in accordance with their revised Pro Rata Shares
(and, with respect to any outstanding Advances, the Lenders agree to make all
payments and adjustments necessary to effect the reallocation and the Borrower
shall pay any and all costs required pursuant to Section 2.13 in connection with
such reallocation as if such reallocation were a repayment). Prepayments made
under this paragraph (b) shall not be subject to the notice or minimum amount
requirements of Section 2.12.







--------------------------------------------------------------------------------




(c)Promptly following the effective date of any Commitment increase pursuant to
this Section 2.05, the Administrative Agent shall distribute an amended Schedule
I to this Agreement (which shall thereafter be incorporated into this Agreement)
to reflect any changes in Lenders, the Commitments and each Lender’s Pro Rata
Percentage as of such effective date.
Section 2.06    Maturity of Advances; Extension and Termination of Commitment.
(a)Each outstanding Advance (other than Swing Line Advances) shall mature, and
the principal amount thereof shall be due and payable in full, and the
Commitments and the Swing Line Commitments shall terminate, on the Termination
Date. Each Swing Line Advance shall mature, and the principal amount thereof
shall be due and payable in full, on the earlier to occur of (i) the fourteenth
(14th) Business Day after the date the Swing Line Advance is made and (ii) the
Termination Date.
(b)The Borrower may request up to two one-year extensions of the Termination
Date in effect on the date of any such request (the “Current Termination Date”)
(notice of the exercise of which shall be given by the Borrower to the
Administrative Agent in writing at least 30 days prior to any anniversary of the
Closing Date). Upon the delivery of such a written request by an authorized
officer of the Borrower (an “Extension Request”), the Administrative Agent
promptly shall deliver a copy of such Extension Request to each of the Lenders.
Each Lender, acting in its sole discretion, shall by notice made in writing and
delivered to the Administrative Agent on a Business Day not more than 30 days
following the date of such Extension Request, advise the Administrative Agent
whether such Lender agrees to such extension (each Lender agreeing to an
Extension Request within such timeframe being referred to herein as an
“Extending Lender”, and each Lender declining to agree to an Extension Request
within such timeframe being referred to herein as a “Non-Extending Lender”). Any
Lender which has not provided written notice to the Administrative Agent
indicating whether such Lender agrees to the requested Extension Request prior
to the 30th day following the date of such Extension Request shall be deemed to
be a Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to agree.
(c)If Lenders constituting the Required Lenders shall not have agreed to the
Extension Request on or prior to the 30th day following the date of such
Extension Request, then the Current Termination Date shall not be so extended,
the principal amount of all Advances and all other amounts payable under this
Agreement shall be payable in full and the Commitment shall terminate on the
Current Termination Date.
(d)If Lenders constituting the Required Lenders shall have agreed to the
Extension Request on or prior to the 30th day following the date of such
Extension Request (such date, the “Extension Date”), then the Termination Date
applicable to Extending Lenders shall be extended to be the day that is one year
after the Current Termination Date; provided, that the Termination Date shall in
no event extend beyond the fifth anniversary of the Extension Date. In the event
of such extension, (w) the Commitments of each Non-Extending Lender shall
terminate on the Current Termination Date, (x) the principal amount of all
Advances and other amounts payable to each Non-Extending Lender under this
Agreement shall be payable in full on the Current Termination Date, (y) the
Lenders’ aggregate Commitment shall be reduced by the amount of the Commitment
of each Non-Extending Lender unless such Non-Extending Lender is replaced
pursuant to paragraph (e) below and (z) the outstanding Reimbursement
Obligations will be reallocated on the Current Termination Date among the
Extending Lenders in accordance with their revised Pro Rata Shares (and the
Lenders agree to make all payments and adjustments necessary to effect the
reallocation). Prepayments made under this paragraph (d) shall not be subject to
the notice or minimum amount requirements of Section 2.12.
(e)In the event that the Termination Date is extended under paragraph (d) above,
the Borrower shall have the right, on or before the Current Termination Date, at
the Borrower’s sole expense and effort, to require any Non-Extending Lender to
assign to one or more Eligible Assignees all of its rights and







--------------------------------------------------------------------------------




obligations under this Agreement; provided, that such assignment shall be in
accordance with, and subject to the requirements and restrictions contained in
Section 7.05.
(f)Notwithstanding any of the foregoing provisions of this Section 2.06, no
extension of the Termination Date shall become effective for any Lender unless,
on the Extension Date, (i) the conditions set forth in Sections 3.02(b) and
3.02(c) (with all references in such Sections to a Borrowing or Swing Line
Borrowing being deemed to be references to the extension of the Termination
Date) shall be satisfied, and the Administrative Agent shall have received a
certificate to that effect, dated the Extension Date and executed on behalf of
the Borrower by a Responsible Officer of the Borrower, and (ii) the
Administrative Agent shall have received copies (certified to be true and
complete by a Responsible Officer of the Borrower) of all governmental approvals
(if any) required for each of the Borrower and the Parent in connection with
such extension.
Section 2.07    Evidence of Advances.
(a)Each Lender shall maintain an account or accounts evidencing each Advance
made by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement. Each Lender will make reasonable efforts to maintain the
accuracy of its account or accounts, and to update promptly its account or
accounts from time to time, as necessary.
(b)The Administrative Agent shall maintain the Register pursuant to Section
7.05(c) and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the date, amount and Interest Period, if
applicable, of each Advance, and whether such Advance is a Base Rate Advance, a
Eurodollar Rate Advance or a Swing Line Advance, (ii) the amount of any
principal or interest due and payable or to become due and payable to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from or for the account of the Borrower and each Lender’s
percentage share thereof. The Administrative Agent will make reasonable efforts
to maintain the accuracy of the subaccounts referred to in the preceding
sentence and to update promptly such subaccounts from time to time, as
necessary.
(c)The entries made in the Register and subaccounts maintained pursuant to
Section 2.07(b), and the account or accounts maintained by the Lenders pursuant
to Section 2.07(a) to the extent permitted by applicable law shall be prima
facie evidence of the existence and amounts of such obligations of the Borrower
therein recorded and shall be conclusive absent manifest error. The failure of
the Administrative Agent or any Lender to maintain any such Register, subaccount
or account, as applicable, or any error therein, shall not in any manner affect
the obligations of the Borrower to repay the Advances in accordance with the
terms thereof. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.
(d)Upon the request of any Lender, which request shall be made through the
Administrative Agent to the Borrower, the Borrower shall deliver to such Lender
a duly executed Note in the form of Exhibit D.
Section 2.08    Interest Rates.
(a)The Borrower shall pay interest on the unpaid principal amount of each
Advance from and including the date of such Advance to but excluding the date
such Advance shall be paid in full (provided, that if the principal amount of
any Advance is borrowed and repaid on the same day, the Borrower shall pay







--------------------------------------------------------------------------------




interest on such principal amount at the applicable interest rate for such day),
at the following rates per annum:
(i)if such Advance is a Base Rate Advance, a variable rate per annum equal at
all times to the Base Rate in effect from time to time plus the Applicable
Percentage, payable quarterly in arrears on each Payment Date while such Base
Rate Advance is outstanding, on the date of each prepayment to the extent
required by Section 2.11(a) or 2.12, as applicable, and on the date such Base
Rate Advance shall be Converted or paid in full;
(ii)if such Advance is a Eurodollar Rate Advance, a fixed rate per annum during
each Interest Period for such Eurodollar Rate Advance equal to the Eurodollar
Rate for such Interest Period plus the Applicable Percentage, payable on the
last day of the Interest Period (and, in the case of any Interest Period of more
than three months’ duration, on each day that occurs during such Interest Period
every three months after the first day of such Interest Period), on the date of
each prepayment to the extent required by Section 2.11(a) or 2.12, as
applicable, and on the date such Eurodollar Rate Advance shall be Converted or
paid in full; and
(iii)if such Advance is a Swing Line Advance, at the election of the Borrower, a
variable rate per annum equal to (A) the LIBOR Market Index Rate plus the
Applicable Percentage for Eurodollar Rate Advances or (B) the Base Rate in
effect from time to time plus the Applicable Percentage for Base Rate Advances,
in each case, payable quarterly in arrears on each Payment Date while such Swing
Line Advance is outstanding, on the date of each prepayment to the extent
required by Section 2.11(b) or 2.12, as applicable, and on the date such Swing
Line Advance shall be paid in full.
(b)Subject to Section 7.02, (i) immediately upon the occurrence and during the
continuance of an Event of Default under Section 6.01(a), 6.01(g) or 6.01(h) (in
the case of Section 6.01(g) and 6.01(h), with respect to the Borrower and the
Parent only), or (ii) at the election of the Required Lenders, upon the
occurrence and during the continuance of any other Event of Default, (A) all
outstanding Eurodollar Rate Advances shall bear interest at a rate per annum of
two percent (2%) in excess of the rate (including the Applicable Percentage)
then applicable to Eurodollar Rate Advances until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate (including the Applicable Percentage) then applicable to Base Rate
Advances, (B) all outstanding Base Rate Advances and other Obligations shall
bear interest at a rate per annum equal to two percent (2%) in excess of the
rate (including the Applicable Percentage) then applicable to Base Rate Advances
or such other Obligations and (C) all accrued and unpaid interest shall be due
and payable on demand of the Administrative Agent. Interest shall continue to
accrue on the Obligations after the filing by the Borrower (as to itself) or
against the Borrower (as a debtor) of any petition seeking any relief in
bankruptcy or under any act or law pertaining to insolvency or debtor relief,
whether state, federal or foreign.
(c)Upon the request of the Borrower, the Administrative Agent shall provide the
Borrower with evidence of the amount of the Eurodollar Rate Reserve Percentage
currently in effect.
Section 2.09    Fees.
(a)Except as set forth in Section 2.24, the Borrower shall pay the
Administrative Agent, for the ratable benefit of the Lenders, a facility fee
(the “Facility Fee”) equal to the product of (i) the daily amount of the
Commitments (regardless of usage), multiplied by (ii) a per annum percentage
equal to the Applicable Percentage in effect from time to time. The Facility Fee
shall accrue from and including the Closing Date to but excluding the
Termination Date and shall be payable in arrears on each Payment Date. Subject
to







--------------------------------------------------------------------------------




Section 2.24(a)(iii), the Administrative Agent shall, promptly following its
receipt thereof, distribute to each Lender all Facility Fees received pursuant
to this Section 2.09(a) in accordance with their respective Pro Rata
Percentages.
(b)Except as set forth in Section 2.24, the Borrower shall pay to the
Administrative Agent for the account of each Lender a fee (the “LC Fee”) with
respect to each Letter of Credit in the amount equal to the daily amount
available to be drawn under such Letter of Credit multiplied by the Applicable
Percentage with respect to Eurodollar Rate Advances (determined on a per annum
basis), payable in arrears on each Payment Date. Subject to Section
2.24(a)(iii), the Administrative Agent shall, promptly following its receipt
thereof, distribute to each Lender all LC Fees received pursuant to this Section
2.09(b) in accordance with their respective Pro Rata Percentages.
(c)The Borrower shall pay to each LC Issuing Bank such normal and customary
costs and expenses as are incurred or charged by such LC Issuing Bank in
issuing, effecting payment under, amending or otherwise administering any letter
of credit as may be separately agreed between the Borrower and such LC Issuing
Bank.
(d)In addition to the fees provided for in paragraphs (a) through (c) above, the
Borrower shall pay to the Administrative Agent, for the account of the
Administrative Agent and the Joint Lead Arrangers, and to each LC Issuing Bank
party thereto such other fees as are provided for in the Fee Letters.
Section 2.10    Termination or Reduction of Commitment.
(a)The Borrower may, upon at least three (3) Business Days’ notice to the
Lenders, terminate at any time, or reduce from time to time, in each case
without premium or penalty, by an aggregate amount of at least $5,000,000 (and
integrals of $1,000,000 in excess thereof), the Commitment, the LC Commitment or
the Swing Line Commitment. If, after giving effect to any reduction of the
Commitment, the aggregate LC Commitment, any LC Issuing Bank’s LC Commitment, or
any Swing Line Commitment exceeds the amount of the Commitment, such aggregate
LC Commitment, LC Issuing Bank’s LC Commitment, or Swing Line Commitment shall
be automatically reduced by the amount of such excess.
(b)All accrued Facility Fees (as provided under Section 2.09) on the Commitment
(in the case of a termination of the Commitment) or on the portion of the
Commitment being reduced (in the case of a reduction of the Commitment) under
this Section 2.10 shall be payable on the effective date of such reduction or
termination.
(c)The Borrower hereby agrees to repay the outstanding principal amount of
(i) all Advances in full on the Termination Date, (ii) all Swing Line Advances
in accordance with Section 2.03(c)(iv) (but, in any event, no later than the
Termination Date) and (iii) all other Obligations in full on the Termination
Date, together with, in each case, without duplication, all accrued but unpaid
interest thereon in accordance with this Agreement.
Section 2.11    Mandatory Prepayments.
(a)On each date on which the Commitment is reduced pursuant to Section 2.10, the
Borrower shall repay or prepay such principal amount of the outstanding
Advances, if any (together with accrued interest thereon to the date of
prepayment and any compensation payable pursuant to Section 2.13), and/or
deposit funds in the Cash Collateral Account (in accordance with the procedures
set forth in Section 2.25) in respect of undrawn Letters of Credit outstanding
on such date, as may be necessary so that after such







--------------------------------------------------------------------------------




payment and/or deposit, the Outstanding Credits do not exceed the amount of the
Commitment as then reduced.
(b)On each date on which the Swing Line Commitments are reduced pursuant to
Section 2.10, the Borrower shall repay or prepay such principal amount of the
outstanding Swing Line Advances, if any (together with accrued interest thereon
to the date of prepayment), as may be necessary so that after such payment the
aggregate unpaid principal amount of Swing Line Advances does not exceed the
amount of the Swing Line Commitments as then reduced.
(c)On each date on which the LC Commitments are reduced pursuant to Section
2.10, the Borrower shall provide Cash Collateral (in accordance with the
procedures set forth in Section 2.25) for each LC Issuing Bank in an amount
equal to the amount by which the LC Outstandings for all Letters of Credit
issued by such LC Issuing Bank exceeds the LC Commitment of such LC Issuing Bank
as then reduced, if any.
Section 2.12    Optional Prepayments. The Borrower may, upon notice delivered to
the Administrative Agent not later than 11:00 A.M. (a) on the date of prepayment
in the case of any Base Rate Advance or Swing Line Advance, and (b) at least
three (3) Business Days prior to such date in the case of any Eurodollar Rate
Advance, prepay any such Advance, without premium or penalty, in whole at any
time, or from time to time in part in amounts aggregating at least $5,000,000
(and integrals of $1,000,000 in excess thereof) by paying the principal amount
to be prepaid together with accrued interest thereon to the date of prepayment
and any compensation payable pursuant to Section 2.13.
Section 2.13    Compensation after Prepayment or Conversion. The Borrower shall,
upon the demand of any Lender, pay to such Lender any amounts which are required
to compensate such Lender for any losses (excluding losses of anticipated
profits), costs or expenses incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain any Eurodollar Rate Advance, or from fees payable to terminate the
deposits from which such funds were obtained, which may arise as a result of the
optional or mandatory prepayment or Conversion of any Eurodollar Rate Advance,
on any date other than the last day of the applicable Interest Period, or the
failure to prepay any Advance on the date of prepayment specified in any notice
of prepayment, except if arising in connection with a Lender becoming a
Defaulting Lender and the replacement of such Lender pursuant to Section 2.23(b)
or the termination of the Commitment of such Lender pursuant to Section 2.24(d).
The amount of such loss or expense shall be determined, in the applicable
Lender’s sole discretion, based upon the assumption that such Lender funded its
Pro Rata Share of the Eurodollar Rate Advances in the London interbank market
and using any reasonable attribution or averaging methods which such Lender
deems appropriate and practical. A certificate of such Lender setting forth in
reasonable detail the basis for determining such amount or amounts necessary to
compensate such Lender delivered by such Lender to the Administrative Agent no
later than twelve (12) months after the event giving rise to the claim for
compensation (except that, if the Change in Law giving rise to such claim is
retroactive, then the twelve-month period referred to above shall be extended to
include the period of retroactive effect thereof) shall be promptly forwarded to
the Borrower through the Administrative Agent and shall be conclusively presumed
to be correct save for manifest error. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall (unless the
subject of a good faith dispute by the Borrower) be payable within fifteen (15)
days after demand and receipt by the Borrower of such written statement, unless
such Lender shall have failed to timely give notice of such claim for
compensation as provided herein, in which event the Borrower shall not have any
obligation to pay such claim.







--------------------------------------------------------------------------------




Section 2.14    General Provisions as to Payments.
(a)The Borrower shall make each payment of principal of, and interest on, the
Advances, the LC Fee and the Facility Fees hereunder in Dollars not later than
1:00 P.M. on the date when due in federal or other funds immediately available
without setoff or counterclaim to the Administrative Agent for the account of
each Lender at its Lending Office. Upon receipt by the Administrative Agent of
each such payment, the Administrative Agent shall distribute to each Lender, at
its Lending Office, its Pro Rata Share of such payment, including each Lender’s
Pro Rata Share of Swing Line Advances purchased by such Lender in accordance
with Section 2.03(d). If and to the extent that the Administrative Agent shall
not have so distributed to any Lender, at its Lending Office, its Pro Rata Share
of such payment, the Administrative Agent agrees to pay to such Lender forthwith
on demand such amount together with interest thereon, for each day from the date
of demand by such Lender until the date such amount is paid to such Lender, at
the Federal Funds Rate.
(b)Subject to the qualifications set forth in the definition of “Interest
Period”, whenever any payment of principal of, or interest on, the Advances or
of Facility Fees or the LC Fee payable hereunder shall be due on a day that is
not a Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day. If the date for any payment of principal is extended by
operation of law or otherwise, interest thereon shall be payable for such
extended time.
Section 2.15    Computation of Interest and Fees. All computations of interest
for Base Rate Advances and Swing Line Advances determined by reference to the
Base Rate, in each case when the Base Rate is determined by the Prime Rate shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest provided
hereunder shall be made on the basis of a 360-day year and actual days elapsed.
Section 2.16    Compensation, Additional Interest.
(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate), any Swing
Line Bank or any LC Issuing Bank;
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender, any Swing Line Bank or any LC Issuing Bank or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Advances made by such Lender, Swing Line Bank or any
Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, Swing Line Bank or such other Recipient of making, Converting to,
Continuing or maintaining any Advance or of maintaining its obligation to make
any such Advance, or to increase the cost to such Lender, such Swing Line Bank,
such LC Issuing Bank or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Swing Line Bank, LC Issuing Bank or
other Recipient hereunder with respect to such Advance or Letter of Credit
(whether of principal, interest or any other amount) then,







--------------------------------------------------------------------------------




upon request of such Lender, Swing Line Bank, LC Issuing Bank or other
Recipient, the Borrower will pay to such Lender, Swing Line Bank, LC Issuing
Bank or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender, Swing Line Bank, LC Issuing Bank or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)Capital Requirements. If any Lender, Swing Line Bank or LC Issuing Bank
determines that any Change in Law affecting such Lender, Swing Line Bank, or LC
Issuing Bank or any lending office of such Lender, such Swing Line Bank or such
Lender’s, Swing Line Bank’s or LC Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s, Swing Line Bank’s or LC Issuing
Bank’s capital or on the capital of such Lender’s, Swing Line Bank’s or LC
Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender, the Swing Line Commitments of such Swing Line Bank
or the Advances made by, or participations in Letters of Credit or Swing Line
Advance held by, such Lender, or the Letters of Credit issued by any LC Issuing
Bank, to a level below that which such Lender, Swing Line Bank or LC Issuing
Bank or such Lender’s, Swing Line Bank’s or LC Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s, Swing Line Bank’s or LC Issuing Bank’s policies and the policies of
such Lender’s, Swing Line Bank’s or LC Issuing Bank’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender, Swing Line Bank or LC Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender, Swing Line Bank or
LC Issuing Bank or such Lender’s, Swing Line Bank’s or LC Issuing Bank’s holding
company for any such reduction suffered.
(c)Certificates for Reimbursement. A certificate of a Lender, Swing Line Bank,
LC Issuing Bank or other Recipient setting forth in reasonable detail the basis,
method and calculations upon which such Lender, Swing Line Bank, LC Issuing Bank
or other Recipient determined the amount or amounts necessary to compensate such
Lender, Swing Line Bank, LC Issuing Bank, other Recipient or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay such Lender, Swing Line Bank or LC Issuing Bank,
as the case may be, the amount shown as due on any such certificate within
15 days after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender, Swing Line
Bank, LC Issuing Bank or other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s, Swing Line Bank’s, LC
Issuing Bank’s or other Recipient’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender, Swing Line Bank,
LC Issuing Bank or other Recipient pursuant to this Section for any increased
costs incurred or reductions suffered more than four (4) months prior to the
date that such Person notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions, and of such Person’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the four-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)Subject to the requirements of Section 7.05(e), the provisions of this
Section 2.16 shall be applicable with respect to any Participant or Assignee,
and any calculations required by such provisions shall be based upon the
circumstances of such Participant or Assignee.
Section 2.17    Taxes.
(a)Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any LC Issuing Bank and the term “applicable law” includes FATCA.







--------------------------------------------------------------------------------




(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.
(c)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within 15 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate (together with a copy of the
applicable documents from the Governmental Authority imposing such Indemnified
Taxes) as to the amount of such payment or liability and setting forth in
reasonable detail the basis for such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 7.05(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative







--------------------------------------------------------------------------------




Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.17(g)(ii)(A), 2.17(g)(ii)(B) and
2.17(g)(ii)(D)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)executed copies of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E; or
(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit
F-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership







--------------------------------------------------------------------------------




and one or more direct or indirect partners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including by the payment
of additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make







--------------------------------------------------------------------------------




available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(i)Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, Swing Line Bank or LC Issuing Bank,
the termination of the Commitments, Swing Line Commitments and LC Commitments,
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 2.18    Changed Circumstances.
(a)Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a Eurodollar Rate Advance, a LIBOR Market Index Rate Advance or a
Base Rate Advance as to which the interest rate is determined with reference to
the LIBOR Market Index Rate or a Conversion to or Continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank market for the applicable
amount and Interest Period of such Advance, (ii) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that any of the means set forth in the definition of “LIBOR” or “LIBOR
Market Index Rate” do not exist for ascertaining the Eurodollar Rate for such
Interest Period with respect to a proposed Eurodollar Rate Advance, any LIBOR
Market Index Rate Advance or any Base Rate Advance as to which the interest rate
is determined with reference to the LIBOR Market Index Rate or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the Eurodollar Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Advances
during such Interest Period, or the LIBOR Market Index Rate does not adequately
and fairly reflect the cost to such Lenders or Swing Line Banks, as applicable,
of making or maintaining such Advances, then the Administrative Agent shall
promptly give notice thereof to the Borrower. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, the obligation of the Lenders to make Eurodollar Rate Advances, LIBOR
Market Index Rate Advances or Base Rate Advances as to which the interest rate
is determined with reference to the LIBOR Market Index Rate and the right of the
Borrower to Convert any Advance to or Continue any Advance as a Eurodollar Rate
Advance, LIBOR Market Index Rate Advance or a Base Rate Advance as to which the
interest rate is determined with reference to the LIBOR Market Index Rate shall
be suspended, and the Borrower shall either (i) without regard to notice or
minimum amount requirements set forth in Section 2.12, repay in full (or cause
to be repaid in full) the then outstanding principal amount of each such Advance
together with accrued interest thereon (subject to Section 2.15), on the last
day of the then current Interest Period applicable to such Advance; or (ii)
Convert the then outstanding principal amount of each such Advance to a Base
Rate Advance as to which the interest rate is not determined by reference to the
LIBOR Market Index Rate as of the last day of such Interest Period.
(b)Laws Affecting LIBOR Rate Availability. If any Change in Law shall make it
unlawful or impossible, or any Governmental Authority has asserted that it is
unlawful, for any of the Lenders (or any of their respective Lending Offices) to
honor its obligations hereunder to make or maintain any Eurodollar Rate Advance,
any LIBOR Market Index Rate Advance or any Base Rate Advance as to which the
interest rate is determined by reference to the LIBOR Market Index Rate (such
Lenders so affected, the “Affected Lenders”), or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or take deposits of, Dollars in the London interbank market, then such
Affected Lenders shall promptly give notice thereof to the Administrative Agent
and the Administrative Agent shall promptly give notice to the Borrower and the
other Lenders. Thereafter, until the Administrative Agent notifies the Borrower
that such circumstances no longer exist, (i) the obligations of the Affected
Lenders to make their respective portions of Eurodollar Rate Advances, LIBOR
Market Index Rate Advances or Base Rate Advances as to which the interest rate
is determined by reference to the LIBOR Market Index Rate, and the right of







--------------------------------------------------------------------------------




the Borrower to Convert such Affected Lenders’ portion of any Advance to a
Eurodollar Rate Advance or Continue such Affected Lenders’ portion of any
Advance as a Eurodollar Rate Advance, LIBOR Market Index Rate Advance or a Base
Rate Advance as to which the interest rate is determined by reference to the
LIBOR Market Index Rate shall be suspended and thereafter the Borrower may
select only Base Rate Advances as to which the interest rate is not determined
by reference to the LIBOR Market Index Rate hereunder with respect to such
Affected Lenders’ portion of any Advances, (ii) such Affected Lenders’ portion
of all Base Rate Advances shall cease to be determined by reference to the LIBOR
Market Index Rate and (iii) if such Affected Lenders may not lawfully continue
to maintain a Eurodollar Rate Advance or a LIBOR Market Index Rate Advance to
the end of the then current Interest Period applicable thereto, such Affected
Lenders’ portion of the applicable Advance shall immediately be Converted to a
Base Rate Advance as to which the interest rate is not determined by reference
to the LIBOR Market Index Rate for the remainder of such Interest Period.
(c)Successor LIBOR. Notwithstanding anything to the contrary in this Agreement
or any other Loan Documents (including Section 7.04), if the Administrative
Agent determines (which determination shall be conclusive absent manifest
error), that:
(i)any of the means set forth in the definition of “LIBOR” or “LIBOR Market
Index Rate” do not exist for ascertaining the Eurodollar Rate for such Interest
Period with respect to a proposed Eurodollar Rate Advance, any LIBOR Market
Index Rate Advance or any Base Rate Advance as to which the interest rate is
determined with reference to the LIBOR Market Index Rate and such circumstances
are unlikely to be temporary; or
(ii)the administrator of LIBOR or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which LIBOR shall no longer be made available or used for determining
interest rates for loans; or
(iii)LIBOR is no longer a widely recognized benchmark rate for newly originated
loans in the U.S. syndicated loan market;
then the Administrative Agent may, to the extent practicable (with the consent
of the Borrower and as reasonably determined by the Administrative Agent to be
generally in accordance with similar situations in other transactions in which
it is serving as administrative agent), establish a replacement interest rate
(the “Replacement Rate”), and shall deliver notice of the Replacement Rate to
the Lenders, in which case the Replacement Rate shall, subject to the next two
sentences, replace LIBOR for all purposes under the Loans Documents unless and
until (A) an event described in Section 2.18(a)(i) or (a)(ii) occurs with
respect to the Replacement Rate or (B) the Administrative Agent (or the Required
Lenders through the Administrative Agent) notifies the Borrower that the
Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Advances bearing interest at the Replacement Rate. To the extent
the Replacement Rate is approved by the Administrative Agent and consented to by
the Borrower in connection with this Section 2.18(c), the Replacement Rate shall
be applied in a manner consistent with market practice; provided that, in each
case, to the extent such market practice is not administratively feasible for
the Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders). In connection with the establishment
and application of the Replacement Rate, the Loan Documents shall be amended by
the Administrative Agent and the Borrower, as may be necessary or appropriate to
effect the provisions of this Section 2.18(c) so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such Replacement Rate is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Notwithstanding anything else herein, any definition of a







--------------------------------------------------------------------------------




Replacement Rate shall provide that in no event shall such Replacement Rate be
less than zero for purposes of this Agreement.
Section 2.19    Conversion of Advances.
(a)The Borrower may on any Business Day, upon notice given to the Administrative
Agent not later than 11:00 A.M. on the third Business Day prior to the date of
any proposed Conversion into or Continuation as Eurodollar Rate Advances and on
the Business Day of any proposed Conversion into Base Rate Advances subject to
the provisions of Section 2.18, Convert all Advances of one Type into Advances
of another Type or Types or Continue Advances of the same Type having the same
or a new Interest Period; provided that no Advance shall be Converted to or
Continued as a Eurodollar Rate Advance if any Event of Default shall have
occurred and be continuing. Each such notice of a Conversion or Continuation
shall, within the restrictions specified above, specify (i) the date of such
Conversion or Continuation, (ii) the Advances to be Converted or Continued and
(iii) with respect to any Continuation, or if such Conversion is into, or with
respect to Eurodollar Rate Advances, the duration of the Interest Period for
each such Advance.
(b)If the Borrower shall fail to select the Type of any Advance or the duration
of any Interest Period for any Eurodollar Rate Advance in accordance with the
provisions contained in the definition of “Interest Period” and Section 2.19(a)
or if any proposed Conversion of an Advance to a Eurodollar Rate Advance upon
Conversion shall not occur as a result of the circumstances described in Section
2.18 or 2.19(c), such Advance will automatically, on the last day of the
then-existing Interest Period therefor, Convert into a Base Rate Advance.
(c)Each notice of Conversion or Continuation given pursuant to Section 2.19(a)
shall be irrevocable and binding on the Borrower. In the case of any Advance
that is to be Converted to a Eurodollar Rate Advance, the Borrower shall
indemnify the Lenders against any loss, cost or expense incurred by the Lenders
as a result of any failure to fulfill on the date specified for such Conversion
the applicable conditions set forth in Article III, including any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund such Eurodollar Rate Advance, upon such Conversion, when such
Conversion, as a result of such failure, does not occur. The Borrower’s
obligations under this paragraph (c) shall survive the repayment of all other
amounts owing to the Lenders under this Agreement and the other Loan Documents
and the termination of the Commitment.
(d)References in this Section 2.19 to “Advances” and “Types of Advances” shall
not include the Swing Line Advances.
Section 2.20    Set off. Each Lender, Swing Line Bank and LC Issuing Bank may at
any time upon or after the occurrence and during the continuance of an Event of
Default, and without notice to the Borrower, set-off against the Obligations of
the Borrower under this Agreement the whole or any portion or portions of any or
all deposits and other sums credited by or due from such Lender, Swing Line Bank
or LC Issuing Bank to the Borrower or subject to withdrawal by the Borrower,
whether or not any other Person or Persons could also withdraw money therefrom;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.24 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the LC Issuing Banks, the Swing Line Banks
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender pursuant to this Agreement as to which it
exercised such right of setoff. The rights of each Lender, Swing Line Bank and
LC Issuing Bank under this Section are in addition







--------------------------------------------------------------------------------




to other rights and remedies (including other rights of setoff) that such Lender
or LC Issuing Bank may have in law or in equity. Each Lender, Swing Line Bank
and LC Issuing Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.


Section 2.21    Pro Rata Treatment. Except to the extent otherwise provided
herein:
(a)Each payment or prepayment of principal of any Advance, and each payment of
interest on the Advances, shall be allocated first, to the payment or prepayment
of principal of, or interest on, the Swing Line Advances (x) initially, if such
payment is to satisfy the requirements of Section 2.03(c)(iv), to the applicable
Swing Line Bank in accordance with Section 2.03(c)(iv) and (y) then, pro rata
among the Swing Line Banks in accordance with the respective principal amounts
of their outstanding Swing Line Advances; and second, pro rata among the Lenders
in accordance with the respective principal amounts of their outstanding
Advances. Each payment of the Facility Fee and the LC Fee, each reduction of the
Commitments and each Conversion or extension of any Advance shall be allocated
pro rata among the Lenders in accordance with their Pro Rata Percentages.
(b)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a Borrowing that such Lender will not make the amount that would
constitute its Pro Rata Share of such Borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate reasonably determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to the Advances
made in connection with such Borrowing. If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Advance included in such Borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
(c)The obligations of the Lenders under this Agreement to make Advances and
issue or participate in Letters of Credit are several and are not joint or joint
and several. The failure of any Lender to make available its Pro Rata Share of
any Advance requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Pro Rata Share of such Advance
available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Pro Rata Share of such Advance available
on the borrowing date.
Section 2.22    Sharing of Payments. The Lenders agree among themselves that, in
the event that any Lender shall obtain payment in respect of any Advance or any
other obligation owing to such Lender under this Agreement through the exercise
of a right of set-off, banker’s lien or counterclaim, or pursuant to a secured
claim under Section 506 of Title 11 of the United States Code or other security
or interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, or by any other means, in excess of its Pro Rata Share of such
payment as







--------------------------------------------------------------------------------




provided for in this Agreement, such Lender shall promptly purchase from the
other Lenders a Participation Interest in such Advances and other obligations in
such amounts, and make such other adjustments from time to time, as shall be
equitable to the end that all Lenders share such payment in accordance with
their respective ratable shares as provided for in this Agreement. The Lenders
further agree among themselves that if payment to a Lender obtained by such
Lender through the exercise of a right of set-off, banker’s lien, counterclaim
or other event as aforesaid shall be rescinded or must otherwise be restored,
each Lender which shall have shared the benefit of such payment shall, by
repurchase of a Participation Interest theretofore sold, return its share of
that benefit (together with its share of any accrued interest payable with
respect thereto) to each Lender whose payment shall have been rescinded or
otherwise restored. The Borrower agrees that any Lender so purchasing such a
Participation Interest may, to the fullest extent permitted by law, exercise all
rights of payment, including set-off, banker’s lien or counterclaim, with
respect to such Participation Interest as fully as if such Lender were a holder
of such Advance or other obligation in the amount of such Participation
Interest. Except as otherwise expressly provided in this Agreement, if any
Lender or the Administrative Agent shall fail to remit to the Administrative
Agent or any other Lender an amount payable by such Lender or the Administrative
Agent to the Administrative Agent or such other Lender pursuant to this
Agreement on the date when such amount is due, such payments shall be made
together with interest thereon for each date from the date such amount is due
until the date such amount is paid to the Administrative Agent or such other
Lender at a rate per annum equal to the Federal Funds Rate. If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a set-off to which this Section 2.22 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders under this
Section 2.22 to share in the benefits of any recovery on such secured claim. The
provisions of this Section 2.22 shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 2.25 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances or participations in Swing Line Advances and Letters of Credit to any
assignee or participant.
Section 2.23    Mitigation of Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.16, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, or any Lender delivers notice
pursuant to Section 2.18(b), then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.16 or 2.17, as the case may be,
in the future, or would eliminate or reduce the effect of any Change in Law that
resulted in such notice having been delivered by such Lender pursuant to Section
2.18(b), and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)Replacement of Lenders. If any Lender requests compensation under Section
2.16, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.17 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
2.23(a), or if any Lender is a Defaulting Lender, Affected Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and







--------------------------------------------------------------------------------




delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 7.05(b)), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.16 or
2.17) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
(i)the Borrower shall have paid (or caused to be paid) to the Administrative
Agent the assignment fee (if any) specified in Section 7.05(b)(iv);
(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.13 as though such assignment were a prepayment) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(iii)in the case of any such assignment resulting from a claim for compensation
under Section 2.16 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments
thereafter;
(iv)such assignment does not conflict with applicable law;
(v)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and
(vi)in the case of any assignment resulting from a Lender becoming an Affected
Lender, the Borrower shall have required all such Affected Lenders to assign all
such interests, rights and obligations to an assignee (or assignees) that is not
an Affected Lender.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Sectton 2.24    Defaulting Lenders.
(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
7.04.
(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 2.20) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any







--------------------------------------------------------------------------------




LC Issuing Bank or Swing Line Bank hereunder; third, subject to Section
2.24(a)(v), if so determined by the Administrative Agent or requested by any LC
Issuing Bank or Swing Line Bank, to Cash Collateralize the LC Issuing Banks’ and
Swing Line Bank’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.25; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Advance in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Advances under this Agreement and (y) Cash Collateralize the LC
Issuing Banks’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.25; sixth, to the payment of any amounts owing to the
Lenders, the LC Issuing Banks or the Swing Line Banks as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any LC
Issuing Bank or any Swing Line Bank against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advances or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Advances were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Advances of and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Advances of, or LC Disbursements owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.24(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)Certain Fees.
(A)Such Defaulting Lender shall be entitled to receive a Facility Fee for any
period during which that Lender is a Defaulting Lender only to extent allocable
to the sum of (1) the aggregate outstanding principal amount of the Base Rate
Advances and Eurodollar Rate Advances funded by it, and (2) its Pro Rata
Percentage of the stated amount of Letters of Credit and Swing Line Advances for
which it has provided Cash Collateral pursuant to Section 2.25 or Section
2.24(a)(ii).
(B)Such Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Pro Rata Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to Section 2.25 or Section 2.24(a)(ii).
(C)With respect to any Facility Fee or LC Fee not required to be paid to any
Defaulting Lender pursuant to sub-clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LC Disbursements or Swing Line Advances that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each LC Issuing Bank and Swing Line Bank, as applicable, the amount







--------------------------------------------------------------------------------




of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such LC Issuing Bank’s or Swing Line Bank’s Fronting Exposure with
respect to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.
(iv)Reallocation of Participations to Reduce Fronting Exposure. For purposes of
computing the amount of each Non-Defaulting Lender’s obligation to acquire,
purchase, refinance or fund participations in Letters of Credit or Swing Line
Advances pursuant to Sections 2.03 and 2.04, the “Pro Rata Percentage” and “Pro
Rata Share” of each such Non-Defaulting Lender shall be computed without giving
effect to the Commitment of any Defaulting Lender; provided, that, each such
reallocation shall be given effect only to the extent that the aggregate amount
of each Non-Defaulting Lender’s obligation to acquire, purchase, refinance or
fund participations in Letters of Credit and Swing Line Advances shall not
exceed the positive difference, if any, of (1) the Commitment of such
Non-Defaulting Lender minus (2) the Outstanding Credits of such Non-Defaulting
Lender at such time.
(v)Cash Collateral, Repayment of Swing Line Advances. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, at the Borrower’s election, (A) prepay Swing
Line Advances in an amount equal to the Swing Line Banks’ Fronting Exposure or
(B) Cash Collateralize the Swing Line Banks’ Fronting Exposure in accordance
with the procedures set forth in Section 2.25 and (y) second, Cash Collateralize
the LC Issuing Banks’ Fronting Exposure in accordance with the procedures set
forth in Section 2.25.
(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, each Swing
Line Bank and each LC Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Advances of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Advances and funded and unfunded participations in Letters of Credit and Swing
Line Advances to be held pro rata by the Lenders in accordance with their Pro
Rata Percentages (without giving effect to Section 2.24(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder in any Lender’s status from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.
(c)New Swing Line Advances/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) no Swing Line Bank shall be required to fund any Swing
Line Advances unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Advance and (ii) no LC Issuing Bank shall
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
(d)Termination of Defaulting Lenders. The Borrower may terminate the unused
amount of the Commitment of any Defaulting Lender upon not less than three (3)
Business Days’ prior notice to the Administrative Agent (which shall promptly
notify the Lenders thereof), and in such event the provisions of Section
2.24(a)(ii) will apply to all amounts thereafter paid by the Borrower for the
account of such Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity or other amounts); provided that such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the







--------------------------------------------------------------------------------




Administrative Agent, any LC Issuing Bank, any Swing Line Bank or any other
Lender may have against such Defaulting Lender
(e)No Waiver. The rights and remedies against, and with respect to, a Defaulting
Lender under this Section 2.24 are in addition to, and cumulative and not in
limitation of, all other rights and remedies that the Administrative Agent and
each Lender, each LC Issuing Bank, each Swing Line Bank or the Borrower may at
any time have against, or with respect to, such Defaulting Lender. In
particular, subject to Section 7.15, no reallocation under Section 2.24(a)(iv)
shall constitute a waiver or release of any claim the Borrower, the
Administrative Agent, any LC Issuing Bank, any Swing Line Bank or any Lender may
have against a Defaulting Lender arising from such Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased Outstanding Credits following such
reallocation.
Section 2.25    Cash Collateral.
(a)Defaulting Lenders Generally. At any time that there shall exist a Defaulting
Lender, within two (2) Business Days following the written request of the
Administrative Agent, any LC Issuing Bank (with a copy to the Administrative
Agent), or any Swing Line Bank (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the LC Issuing Banks’ Fronting Exposure or the
Swing Line Bank’s Fronting Exposure, as applicable, with respect to such
Defaulting Lender (determined after giving effect to Section 2.24(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount equal to 100%
of such Fronting Exposure.
(b)Grant of Security Interest. Each of the Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the LC Issuing Banks and the Swing Line
Banks, as applicable, and agrees to maintain, a first priority security interest
in all such Cash Collateral as security for the Defaulting Lenders’ obligations
to fund participations in respect of Letters of Credit and for the Defaulting
Lenders’ obligations to purchase their respective Pro Rata Shares in respect of
Swing Line Advances, as applicable, to be applied pursuant to paragraph (c)
below. If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent, the Swing Line Banks and/or the LC Issuing Banks as herein provided, or
that the total amount of such Cash Collateral is less than the outstanding
Fronting Exposure, the Borrower or the applicable Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (in the case of the Borrower, after giving effect to
any Cash Collateral provided by the Defaulting Lender).
(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.25 or Section 2.24 in
respect of Letters of Credit shall be applied to the satisfaction of the
applicable Defaulting Lender’s obligation to fund participations in respect of
Letters of Credit (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein. Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section 2.25 or
Section 2.24 in respect of Swing Line Advances shall be applied to the payment
of the applicable Defaulting Lender’s Pro Rata Percentage purchase of Swing Line
Advances (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(d)Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any LC Issuing Bank’s Fronting Exposure or Swing
Line Bank’s Fronting Exposure shall be







--------------------------------------------------------------------------------




promptly released following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender (or, as applicable, its assignee following compliance with
Section 7.05(b)(vi)), or (ii) the determination by the Administrative Agent and
each LC Issuing Bank or Swing Line Bank, as applicable, that there exists excess
Cash Collateral; provided that, subject to Section 2.24 the Person providing
Cash Collateral and each LC Issuing Bank or Swing Line Bank, as applicable, may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.
ARTICLE III
CONDITIONS TO EXTENSION OF CREDIT
Section 3.01    Conditions Precedent to Initial Extension of Credit. The
obligation of the Lenders to make Advances on the occasion of the initial
Borrowing, of any Swing Line Bank to make the initial Swing Line Advance and of
any LC Issuing Bank to issue the first Letter of Credit (including the deemed
issuance of the Existing Letters of Credit hereunder) is subject to the
condition that, on or prior to the date of such first Extension of Credit, the
Administrative Agent shall have received the following, each dated as of the
same date (unless otherwise indicated), and each in form and substance
reasonably satisfactory to the Administrative Agent:
(a)this Agreement, duly executed by the Borrower, each of the Lenders and the
Administrative Agent and acknowledged by the Parent;
(b)if requested by any Lender, a Note, payable to such Lender, duly completed
and executed by the Borrower;
(c)all documents that the Administrative Agent and the Lenders may reasonably
request relating to the existence of the Borrower and the Parent, the corporate
authority for and the validity of this Agreement and the other Loan Documents
and any other matters relevant hereto, all in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders, including a
certificate of incumbency of each of the Borrower and the Parent, signed by the
Secretary or an Assistant Secretary of the Borrower and the Parent, certifying
as to the names, true signatures and incumbency of the officer or officers
authorized to execute and deliver the Loan Documents (other than the Support
Agreement) to which each is a party and attaching certified copies of the
following items: (i) the Support Agreement and the Financial Services Agreement,
(ii) the Borrower’s and the Parent’s Certificates of Incorporation, (iii) the
Borrower’s and the Parent’s By-laws, (iv) the actions taken by the board of
directors of the Borrower and the Parent authorizing the Borrower’s and the
Parent’s execution, delivery and performance of this Agreement and the other
Loan Documents (other than the Support Agreement) to which each is a party, and
(v) all governmental and other third party consents or approvals (if any)
required in connection with the execution, delivery and performance of the Loan
Documents (other than the Support Agreement) by the Borrower and the Parent;
(d)[Reserved.]
(e)an opinion of Morgan, Lewis & Bockius LLP, counsel for the Borrower and the
Parent;
(f)certificates of the Secretary of State of Delaware as to the good standing of
the Borrower and the Parent as Delaware corporations;
(g)(i) the unaudited balance sheet of the Borrower as of December 31, 2017 and
the related unaudited statements of income and cash flows for the Fiscal Year
then ended, and (ii) the audited financial statements referenced in Section
4.05(a).







--------------------------------------------------------------------------------




(h)at least five (5) Business Days prior to the Closing Date, documentation and
other information requested by the Administrative Agent from the Borrower and
the Parent in order to comply with requirements of any Anti-Money Laundering
Laws, including, without limitation, the Act and any applicable “know your
customer” rules and regulations;
(i)payment of all (i) fees due to the Administrative Agent, the Joint Lead
Arrangers and the Lenders set forth in the Fee Letters and (ii) reasonable and
documented fees and expenses of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent accrued and
unpaid and invoiced to the Borrower prior to or on the Closing Date;
(j)[Intentionally Omitted]; and
(k)such other documents, approvals, and opinions as may be mutually agreed by
the Borrower and the Administrative Agent.
Without limiting the generality of the provisions of Section 8.04, for purposes
of determining compliance with the conditions specified in this Section 3.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.
Section 3.02    Conditions to All Extensions of Credit. The obligation of the
Lenders to make (but not Continue or Convert) Advances on the occasion of each
Borrowing, of each Swing Line Bank to make a Swing Line Advance and of each LC
Issuing Bank to issue, extend or increase the stated amount of Letters of
Credit, including the first Extension of Credit (including the deemed issuance
of the Existing Letters of Credit hereunder), is subject to the satisfaction of
the following conditions:
(a)the Administrative Agent shall have received a Notice of Borrowing, Notice of
Swing Line Borrowing or Request for Issuance, as applicable;
(b)all representations and warranties of the Borrower contained in Article IV
(other than the representations and warranties set forth in Sections 4.04 and
4.05(b) which shall only be made and need only be true on the Closing Date)
shall be true in all material respects as if made on and as of the date of such
Extension of Credit (other than with respect to any representation and warranty
that expressly relates to an earlier date, in which case such representation and
warranty shall be true in all material respects as of such earlier date, and
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Change, in which case such representation and
warranty shall be true in all respects as of such earlier date);
(c)immediately prior to and immediately after such Extension of Credit, no
Default or Event of Default under this Agreement shall have occurred and be
continuing; and
(d)immediately after such Extension of Credit, the Outstanding Credits will not
exceed the aggregate Commitment.
The making of each Extension of Credit (other than any Conversion or
Continuation of an Advance) shall be deemed to be a representation and warranty
by the Borrower on the date of such Extension of Credit that the conditions
specified in paragraphs (b), (c) and (d) above have been satisfied.







--------------------------------------------------------------------------------




ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants that:
Section 4.01    Corporate Existence and Status. Each of the Borrower, the Parent
and each Significant Subsidiary of the Parent has been duly organized, is
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and is duly qualified to transact business in every jurisdiction
where, by the nature of its business, such qualification is necessary, except
where the failure to be so qualified would not reasonably be expected to result
in a Material Adverse Change. Each of the Borrower, the Parent and each
Significant Subsidiary of the Parent has all corporate power and authority to
own or lease and operate its properties and to carry on its business as now
conducted and as proposed to be conducted.


Section 4.02    Corporate Power and Authority; Enforceability. The execution,
delivery and performance by the Borrower and the Parent of this Agreement and
the other Loan Documents to which the Borrower or the Parent is a party (i) are
within the Borrower’s and the Parent’s respective corporate powers and (ii) have
been duly authorized by all necessary corporate action. This Agreement and the
other Loan Documents to which the Borrower or the Parent is a party constitute
valid and binding agreements of the Borrower and the Parent, as the case may be,
enforceable in accordance with their respective terms, and the Notes, if and
when executed and delivered in accordance with this Agreement, will constitute
valid and binding obligations of the Borrower, enforceable in accordance with
their respective terms, except, in each case, as the enforceability hereof and
thereof may be affected by bankruptcy, insolvency, reorganization, moratorium or
similar laws applicable to creditors’ rights or the collection of debtors’
obligations generally and equitable principles of general applicability.
Section 4.03    Non-Violation.
(a)The execution, delivery and performance by the Borrower and the Parent of
this Agreement and the other Loan Documents to which the Borrower or the Parent
is a party (i) do not conflict with, result in a breach of or constitute a
default under any provision of the articles of incorporation or by-laws (or
other analogous formation documents) of the Borrower or the Parent, (ii) do not
conflict with, result in a breach of or constitute a default under any provision
of any material contract, agreement, judgment, injunction, order, decree or
other instrument binding upon the Borrower or the Parent, except to the extent
such conflict, breach or default would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Change and (iii) do not result
in the creation or imposition of any Lien on any asset of the Borrower, the
Parent or any Significant Subsidiary of the Parent (other than Permitted Liens).
(b)The execution and delivery by the Borrower and the Parent of this Agreement
and the other Loan Documents to which the Borrower or the Parent is a party and
the incurring and repayment by the Borrower of the Obligations under the Credit
Agreement and the performance by the Parent of the Support Agreement do not
violate any law, rule or regulation applicable to the Borrower or the Parent, as
applicable.
(c)The performance by the Borrower of its other obligations under this Agreement
and the other Loan Documents to which it is a party does not violate any law,
rule or regulation applicable to the Borrower except where such violation would
not reasonably be expected to have a Material Adverse Change.
Section 4.04    Litigation. There are no pending or, to the knowledge of the
Borrower, threatened actions or proceedings (including any Environmental
Proceedings) affecting the Borrower, the Parent or any







--------------------------------------------------------------------------------




Subsidiary of the Parent before any court, governmental agency or arbitrator,
that, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Change.
Section 4.05    Financial Information.
(a)The consolidated balance sheet of the Parent and its Subsidiaries, as of
December 31, 2017, and the related statements of income and cash flows for the
Fiscal Year then ended, reported on by independent public accountants of
nationally recognized standing (copies of which have been delivered to the
Lenders), fairly present, in conformity with GAAP, the consolidated financial
position of the Parent and its Subsidiaries, as of such date, and of their
results of operations and cash flows for such period stated.
(b)Since December 31, 2017, there has been no Material Adverse Change.
Section 4.06    Approvals. The execution, delivery and performance by the
Borrower and the Parent of this Agreement and the other Loan Documents to which
the Borrower or the Parent is a party require no action by or in respect of, or
filing with, any governmental body, agency or official or any other Person
except where the failure to obtain such approval or such violation would not
reasonably be expected to result in a Material Adverse Change.
Section 4.07    Use of Proceeds. The proceeds of the Advances and the Letters of
Credit will be used by the Borrower for working capital and other general
corporate purposes of the Parent and its Subsidiaries.
Section 4.08    Investment Company Act; Margin Regulations. Each of Parent and
the Borrower is either not an “investment company” under the Investment Company
Act of 1940 (the “Investment Company Act”) or is exempt from all provisions of
the Investment Company Act. Neither the Borrower, the Parent nor any Subsidiary
of the Parent will apply the proceeds of any of the Advances, directly or
indirectly, for the purpose, either immediate, incidental or ultimate, of
purchasing or carrying any Margin Stock, except in compliance with Section
5.02(d).
Section 4.09    Compliance with Laws. Each of the Borrower, the Parent and each
Subsidiary of the Parent is in compliance with all applicable laws, regulations
and similar requirements of Governmental Authorities (including the Act and all
Environmental Requirements), except where the failure to be in compliance would
not reasonably be expected to result in a Material Adverse Change.
Section 4.10    Compliance with ERISA.
(a)Except as would not reasonably be expected to result in a Material Adverse
Change, the Borrower, the Parent, each Significant Subsidiary of the Parent and
each other member of the Controlled Group of the foregoing have fulfilled their
respective obligations under the minimum funding standards of ERISA and the Code
with respect to each Plan and are in compliance in all material respects with
the presently applicable provisions of ERISA and the Code with respect to each
Plan and have not incurred any liability to the PBGC (other than for current
premiums, which have been paid when due) or a Plan under Title IV of ERISA
(other than liabilities for benefits and administration and operational expenses
incurred in the ordinary course of Plan operations). As of the valuation date
immediately preceding the Closing Date, no Plan of the Borrower, the Parent, any
Significant Subsidiary of the Parent or any other member of the Controlled Group
of the foregoing has been determined to be in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA), and as of the
Closing Date, no such Plan is reasonably expected to become an “at-risk” plan.
No Multiemployer Plan is, or is expected to be, insolvent (within the meaning of
ERISA Section 4245) or in “critical” status (within the meaning of ERISA Section
304).







--------------------------------------------------------------------------------




(b)All contributions (if any) that the Borrower, the Parent, any Significant
Subsidiary of the Parent or any other member of the Controlled Group of the
foregoing have been required to make to a Multiemployer Plan have been duly and
timely made and none of Borrower, Parent, any Significant Subsidiary of the
Parent or any other member of the Controlled Group of the foregoing has incurred
any material liability with respect to any Multiemployer Plan other than to make
contributions as and when due. None of the Borrower, the Parent, any Significant
Subsidiary of the Parent nor any member of the Controlled Group of the foregoing
has incurred any Withdrawal Liability that has not been fully paid.
Section 4.11    Environmental Matters. Neither the Borrower, the Parent nor any
Significant Subsidiary of the Parent is subject to any Environmental Liability
that, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Change.
Section 4.12    Taxes. There have been filed on behalf of the Borrower, the
Parent and each Significant Subsidiary of the Parent all United States federal,
state, provincial and local income, excise, property and other material tax
returns that are required to be filed by the Borrower, the Parent and such
Significant Subsidiary of the Parent, and all taxes shown to be due pursuant to
such returns or pursuant to any assessment received by or on behalf of the
Borrower, the Parent and such Significant Subsidiary of the Parent have been, or
within the times required by law will be, paid except (i) where the amount or
validity thereof currently is being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Borrower, the Parent or such Significant Subsidiary
of the Parent, as the case may be, or (ii) where failure to file or nonpayment
would not reasonably be expected to result in a Material Adverse Change.
Section 4.13    No Defaults. Neither the Borrower, the Parent nor any
Significant Subsidiary of the Parent is in default under or with respect to any
material agreement, instrument or undertaking (other than in respect of Debt) to
which it is a party, or by which it or any of its properties is bound which
would reasonably be expected to result in a Material Adverse Change. No Default
or Event of Default has occurred and is continuing.
Section 4.14    Ownership of Borrower and Operating Utilities. The Parent owns
directly or indirectly (i) 100% of the Common Stock of the Borrower and (ii) at
least 50% of the Common Stock of each Operating Utility, in each case, free and
clear of any Lien other than Permitted Liens.
Section 4.15    Ownership of Properties and Assets. Each of the Borrower, the
Parent and each Significant Subsidiary of the Parent has title to its properties
and assets sufficient for the conduct of its respective business, except where
the failure to have such title would not reasonably be expected to result in a
Material Adverse Change.
Section 4.16    Full Disclosure. No written information (other than projections,
other forward-looking information and information of a general economic or
industry specific nature) furnished by the Borrower and the Parent to the
Administrative Agent and the Lenders for purposes of or in connection with this
Agreement and the Loan Documents or any transaction contemplated hereby or
thereby (when taken as a whole for the purposes for which such information is
given and read together with all other previously provided information),
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were made;
provided that in the case of projections, such projections were prepared in good
faith based on estimates and assumptions believed by the Borrower and the Parent
to be reasonable at the time made.







--------------------------------------------------------------------------------




Section 4.17    Anti-Corruption Laws and Sanctions. The Borrower and the Parent
have implemented and maintain in effect policies and procedures designed to
ensure compliance in all material respects by the Borrower, the Parent, the
Subsidiaries of the Parent and their respective directors, officers, employees
and agents with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions, and the Borrower, the Parent, the Subsidiaries of the Parent and
their respective directors, officers and employees and to the knowledge of the
Borrower its agents, are in compliance with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions. None of (a) the Borrower, the Parent,
any Subsidiary of the Parent or any of their respective directors, officers,
employees or affiliates, or (b) to the knowledge of the Borrower or the Parent,
any agent or representative of the Borrower, the Parent or any Subsidiary of the
Parent that will act in any capacity in connection with or benefit from the
credit facility established hereby is a Sanctioned Person or currently the
subject or target of any Sanctions.
Section 4.18    Margin Stock. The Borrower is not engaged principally or as one
of its important activities in the business of extending credit for the purpose
of “purchasing” or “carrying” any Margin Stock.
ARTICLE V
COVENANTS
Section 5.01    Affirmative Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit shall remain outstanding or any Lender shall have
any Commitment hereunder, the Borrower agrees as follows:
(a)Parent Financial Reporting. The Borrower will cause the Parent to deliver to
the Administrative Agent (which shall promptly make such information available
to the Lenders in accordance with its customary practice):
(i)as soon as available and in any event within 90 days after the end of each
Fiscal Year, a consolidated balance sheet of the Parent and its Subsidiaries as
of the end of such Fiscal Year and the related consolidated statements of income
and cash flows for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all reported on by independent
public accountants of nationally recognized standing, with such report to be
free of any “going concern” or similar qualification or exception or any
qualification as to the scope of such audit;
(ii)as soon as available and in any event within 60 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, a consolidated balance
sheet of the Parent and its Subsidiaries as of the end of such Fiscal Quarter
and the related consolidated statement of income and cash flows for such Fiscal
Quarter and for the portion of the Fiscal Year ended at the end of such Fiscal
Quarter, setting forth in each case in comparative form the figures for the
corresponding Fiscal Quarter and the corresponding portion of the previous
Fiscal Year, all certified by a Financial Officer of the Parent to present
fairly in all material respects the financial condition of the Parent and its
Subsidiaries on a consolidated basis as of their respective dates and the
results of operations of the Parent and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes; and
(iii)no later than five (5) Business Days following the delivery of each set of
financial statements referred to in Sections 5.01(a)(i) and 5.01(a)(ii), a
certificate of a Financial Officer of the Parent demonstrating and certifying
compliance with the financial covenant set forth in Section 5.01(i).







--------------------------------------------------------------------------------




(b)Borrower Financial Reporting. The Borrower will deliver to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(i)as soon as available and in any event within 90 days after the end of each
Fiscal Year, a balance sheet of the Borrower as of the end of such Fiscal Year
and the related statements of income and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all certified by a Financial Officer of the Borrower to present
fairly in all material respects the financial condition of the Borrower as of
the date indicated and the results of operations of the Borrower for such Fiscal
Year;
(ii)as soon as available and in any event within 60 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, a balance sheet of the
Borrower as of the end of such Fiscal Quarter and the related statement of
income and cash flows for such Fiscal Quarter and for the portion of the Fiscal
Year ended at the end of such Fiscal Quarter, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter and the
corresponding portion of the previous Fiscal Year, all certified by a Financial
Officer of the Borrower to present fairly in all material respects the financial
condition of the Borrower as of their respective dates and the results of
operations of the Borrower for the respective periods then ended, subject to
normal year-end adjustments and the absence of footnotes; and
(iii)simultaneously with the delivery of each set of financial statements
referred to in Sections 5.01(b)(i) and 5.01(b)(ii), a certificate of a Financial
Officer of the Borrower stating whether, to the knowledge of such Financial
Officer, any Default or Event of Default exists on the date of such certificate
and, if any Default or Event of Default then exists, setting forth the details
thereof and the action which the Borrower or the Parent, as applicable, is
taking or proposes to take with respect thereto.
(c)Other Reporting Requirements. The Borrower will, and will cause the Parent
to, deliver to the Administrative Agent (which shall promptly make such
information available to the Lenders in accordance with its customary practice):
(i)within five (5) Business Days after a Responsible Officer of the Borrower or
the Parent becomes aware of the occurrence of any Default or Event of Default, a
certificate of a Financial Officer of the Borrower or the Parent, as applicable,
setting forth the details thereof and the action which the Borrower or the
Parent, as applicable, is taking or proposes to take with respect thereto;
(ii)promptly upon the filing thereof with the SEC, copies of all reports with
respect to material litigation which the Borrower, the Parent or any Subsidiary
of the Parent files with the SEC;
(iii)within five (5) Business Days after the furnishing thereof, copies of all
financial statements and reports sent to the stockholders of the Parent
generally, and promptly upon the filing thereof with the SEC, notice by
electronic mail of the filing of any financial statements and reports which the
Parent filed with the SEC (other than reports referred to in Sections
5.01(a)(i), 5.01(a)(ii) and 5.01(c)(ii));
(iv)promptly upon receipt thereof, notice of any downgrade in the S&P Rating or
the Moody’s Rating of the Borrower;







--------------------------------------------------------------------------------




(v)simultaneously with the delivery of the certificate referred to in Section
5.01(a)(iii), if any Subsidiary has become or ceased to be a Significant
Subsidiary, a revised Schedule II disclosing the Significant Subsidiaries as of
the date of such certificate;
(vi)prompt notice of any proposed waiver, amendment, supplement or other
modification of any term or condition of the Support Agreement;
(vii)promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including the Act), as from
time to time reasonably requested by the Administrative Agent or any Lender;
(viii)if reasonably requested by any Lender (through the Administrative Agent)
or the Administrative Agent, the Borrower will furnish to the Administrative
Agent evidence of compliance with the Margin Regulations; and
(ix)from time to time such additional information regarding the business,
financial condition or results of operations of the Borrower, the Parent or the
Significant Subsidiaries of the Parent as the Administrative Agent and the
Lenders may reasonably request.
(d)Compliance with Laws and Contractual Obligations.
(i)The Borrower will, and will cause the Parent and the Subsidiaries of the
Parent to, comply with the requirements of all applicable laws (including the
Act, ERISA and Environmental Requirements), rules, regulations and orders,
except where the failure to so comply would not reasonably be expected to result
in a Material Adverse Change. Not in limitation of the foregoing, the Borrower
will, and will cause the Parent, each Significant Subsidiary of the Parent and
each other member of the Controlled Group of the foregoing to make all payments
to each Plan of the Borrower, the Parent, any Significant Subsidiary of the
Parent or any other member of the Controlled Group of the foregoing necessary to
meet the minimum funding requirements of Section 412 of the Code and Section 302
of ERISA.
(ii)The Borrower will, and will cause the Parent and the Significant
Subsidiaries of the Parent to, comply with the requirements of all material
contractual obligations (other than Debt) to which it is a party, except (A)
where the necessity of such compliance currently is being contested in good
faith by appropriate proceedings and reserves in conformity with, and to the
extent required by, GAAP with respect thereto have been provided on the books of
the Borrower, the Parent or any Significant Subsidiary of the Parent, as the
case may be, or (B) where the failure to so comply would not reasonably be
expected to result in a Material Adverse Change.
(e)Payment of Taxes. The Borrower will, and will cause the Parent and each
Significant Subsidiary of the Parent to, pay promptly when due all taxes,
assessments, governmental charges, claims for labor, supplies, rent and other
obligations (other than Debt) which, if unpaid, might become a Lien against the
Properties of the Borrower, the Parent or such Significant Subsidiary, except
(i) liabilities that are currently being contested in good faith by appropriate
proceedings and reserves in conformity with, and to the extent required by, GAAP
with respect thereto have been provided on the books of the Borrower, the Parent
or such Significant Subsidiary, as the case may be, or (ii) where the failure to
pay would not reasonably be expected to result in a Material Adverse Change.







--------------------------------------------------------------------------------




(f)Maintenance of Insurance. The Borrower will, and will cause the Parent and
each Significant Subsidiary of the Parent to, maintain with financially sound
and reputable insurance companies, insurance on its Properties in at least such
amounts and against at least such risks as are usually insured against in the
same general area by companies of established repute engaged in the same or
similar business as the Borrower, the Parent or such Significant Subsidiary of
the Parent, as the case may be.
(g)Maintenance of Properties; Inspection of Property, Books and Records.
(i)Except as permitted by Section 5.02(b), the Borrower will, and will cause the
Parent and the Significant Subsidiaries of the Parent to, maintain all of its
Properties and assets necessary and material to its business in good condition,
repair and working order, ordinary wear and tear excepted, in accordance with
standards observed by companies engaged in the same or similar business and
similarly situated as the Borrower, the Parent or such Subsidiaries of the
Parent, as the case may be, except where the failure to so maintain its
respective Properties and assets would not reasonably be expected to result in a
Material Adverse Change; provided that nothing in this Section 5.01(g)(i) shall
prevent the Borrower, the Parent or any Significant Subsidiary of the Parent
from discontinuing the operation or maintenance of any such Properties or assets
or disposing of such Properties or assets if such discontinuance is, in the
judgment of the Borrower, desirable in the conduct of its business or the
business of the Parent or any such Significant Subsidiary.
(ii)The Borrower will, and will cause the Parent and each Significant Subsidiary
of the Parent to, (A) keep proper books of record and account in which full,
true and correct entries in conformity with GAAP shall be made of all dealings
and transactions in relation to its respective business and activities and (B)
permit representatives of the Administrative Agent (and any Lender in attendance
with the Administrative Agent) to visit and inspect any of its Properties at
reasonable business hours upon reasonable notice, to examine and make abstracts
from any of its books and records and to discuss its affairs, finances and
accounts with its respective officers, employees and independent public
accountants; provided that (w) excluding any such visits and inspections during
the continuation of an Event of Default, the Administrative Agent shall conduct
such visits and inspections at its (and the applicable Lenders’) expense and not
exercise such rights more often than one (1) time during any calendar year; (x)
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent and any Lender may do any of the foregoing at the expense
of the Borrower and at any time without advance notice; (y) any such visits or
inspections shall be subject to such conditions as the Borrower, the Parent and
each Significant Subsidiary of the Parent, as the case may be, shall deem
necessary based on reasonable considerations of safety and security; and (z)
neither the Borrower, the Parent or any Significant Subsidiary of the Parent
shall be required to disclose any information that is subject to the
attorney-client privilege or attorney work-product privilege properly asserted
by the applicable person to prevent the loss of such privilege or which is
prevented from disclosure pursuant to a confidentiality agreement with third
parties.
(h)Maintenance of Existence.
(i)The Borrower will, and will cause the Parent to, maintain its corporate
existence except as permitted under Section 5.02(b).
(ii)The Borrower will, and will cause the Parent and each Significant Subsidiary
of the Parent to maintain all rights, franchises, licenses and privileges
necessary to the conduct of its business, except (x) as permitted under Section
5.02(b) and (y) where the failure to take such action would not reasonably be
expected to result in a Material Adverse Change.







--------------------------------------------------------------------------------




(i)Debt Capitalization. The Borrower will cause the Parent to maintain at the
end of each Fiscal Quarter a ratio of Consolidated Total Debt to Consolidated
Total Capitalization of not more than 0.70 to 1.0.
(j)Compliance with Anti-Corruption Laws and Sanctions. The Borrower and the
Parent will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, the Parent, the Subsidiaries of the Parent
and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.
Documents required to be delivered pursuant to Sections 5.01(a), 5.01(b) and
5.01(c) (other than Section 5.01(c)(ii)) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
in Section 7.01; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent by
facsimile or electronic mail (which shall promptly provide notice to the Lenders
in accordance with its customary practice) of the posting of any such documents.
Notwithstanding anything contained herein, in every instance the Parent and the
Borrower shall be required to provide paper copies of the compliance
certificates required by Sections 5.01(a)(iii) and 5.01(b)(iii) to the
Administrative Agent. Except for such compliance certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower and the Parent hereby acknowledge that (a) the Administrative Agent
and/or the Joint Lead Arrangers will make available to the Lenders and the LC
Issuing Banks materials and/or information provided by or on behalf of the
Borrower and the Parent hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on SyndTrak Online or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower, the Parent or their respective
securities) (each, a “Public Lender”). The Borrower hereby agrees that if (x)
the Borrower has clearly and conspicuously marked any Borrower Materials
“PUBLIC”, which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof or (y) the Borrower Materials have been
filed with the SEC without a request of confidential treatment, (A) the Borrower
shall be deemed to have authorized the Administrative Agent, the Joint Lead
Arrangers, the LC Issuing Banks and the Lenders to treat such Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to the Borrower, the Parent or their
respective securities for purposes of United States Federal and state securities
laws (provided that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 7.06); (B) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (C) the Administrative
Agent and the Joint Lead Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”. Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC”.







--------------------------------------------------------------------------------




Section 5.02    Negative Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit shall remain outstanding or any Lender shall have any
Commitment hereunder, the Borrower agrees as follows:
(a)Restrictions on Liens. The Borrower shall not, and shall not cause or permit
the Parent or any Significant Subsidiary of the Parent to create, incur, assume
or suffer to exist, any Lien on or with respect to any of its respective
Property, whether now owned or hereafter acquired, except Permitted Liens.
(b)Consolidations; Mergers; Etc. Neither the Borrower nor the Parent shall
consolidate or merge with or into, or sell, lease or otherwise transfer all or
substantially all of its assets, taken as a whole, to any other Person; provided
that (i) the Parent may consolidate or merge with another Person so long as (A)
the Parent is the Person surviving or continuing after the completion of such
consolidation or merger; (B) after giving effect to such consolidation or
merger, the S&P Rating and the Moody’s Rating of the Parent is BBB-/Baa3 or
higher; and (C) immediately after giving effect to such consolidation or merger,
no Default or Event of Default shall have occurred and be continuing and (ii)
the Borrower may consolidate or merge with, or sell, lease or otherwise transfer
all or substantially all of its assets to, the Parent so long as (A) in the case
of a consolidation or merger, the Parent is the Person surviving or continuing
after the completion of such consolidation or merger; (B) the Parent directly
assumes all of the Borrower’s obligations under the Loan Documents in accordance
with documentation reasonably acceptable to the Administrative Agent; and (C)
immediately after giving effect to such consolidation, merger, sale, lease or
transfer, no Default or Event of Default shall have occurred and be continuing.
(c)Sale-Leaseback Transactions. The Borrower will not, and will not allow Parent
or any Significant Subsidiary of the Parent to, enter into any Sale and
Leaseback Transaction unless:
(i)the aggregate amount of the Attributable Debt of the Borrower, the Parent and
the Significant Subsidiaries of the Parent in respect of Sale and Leaseback
Transactions then outstanding would not exceed 15% of Consolidated Tangible
Total Assets, or
(ii)the Borrower, the Parent or such Significant Subsidiary, within six (6)
months of the applicable Sale and Leaseback Transaction, retires an amount of
secured Debt which is not subordinate to the Obligations in an amount equal to
the greater of (A) the net proceeds of the sale or transfer of the property or
other assets that are the subject of such Sale and Leaseback Transaction or (B)
the fair market value of the property leased pursuant to such Sale and Leaseback
Transaction;
provided that this Section 5.02(c) shall not apply to any Sale and Leaseback
Transaction which (x) is for an initial term of three (3) years or less or (y)
which has a sale price of (A) $1,000,000 or less, individually or (B)
$20,000,000 or less in the aggregate.
(d)Use of Proceeds.
(i)No part of the proceeds of any of the Advances or Letters of Credit will be
used for any purpose which violates the provisions of the Margin Regulations.
The proceeds of the Advances shall not be used for any purpose other than as
specified in Section 4.07.
(ii)The Borrower will not request any Extension of Credit, and the Borrower
shall not use, and shall ensure that the Parent and its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Extension of Credit (x) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or
Anti-Money Laundering Laws,







--------------------------------------------------------------------------------




(y) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (z) in any manner that would result in the violation of any
Sanctions applicable to any party hereto or any Anti-Corruption Laws or
Anti-Money Laundering Laws.
(e)Support Agreement. Subject to Section 7.04(a)(viii), the Borrower shall not,
and shall not cause or permit the Parent to: (i) cancel or terminate the Support
Agreement or (ii) amend or otherwise modify the terms of the Support Agreement,
except for amendments and modifications that do not adversely affect the rights
of the Lenders hereunder, in each case, without the prior written consent of the
Lenders.
(f)Change in Nature of Business. Except as permitted by Section 5.02(b), the
Borrower shall not engage in any business, operations or activities (whether
directly, through a joint venture, in connection with a permitted acquisition or
otherwise) other than financing activities for and on behalf of the Parent and
the other Subsidiaries of the Parent.
ARTICLE VI
DEFAULTS
Section 6.01    Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
(a)the Borrower shall fail to pay (i) any principal of any Advance or
Reimbursement Obligation on the date such payment is due, or (ii) interest on
any Advance or Reimbursement Obligation or any other Obligation, within five (5)
Business Days of the date such payment is due; or
(b)the Borrower shall fail to observe or perform (or shall fail to cause the
Parent and its Subsidiaries or Significant Subsidiaries, as applicable, to
observe or perform) any covenant or agreement contained in Section 5.01(c)(i),
5.01(h)(i), 5.01(i) or 5.02; or
(c)the Borrower shall fail to observe or perform (or shall fail to cause the
Parent and its Subsidiaries or Significant Subsidiaries, as applicable, to
observe or perform) any covenant or agreement contained in this Agreement (other
than those covered by Section 6.01(a) or 6.01(b)) and such failure shall
continue for a period of thirty (30) days after the earlier of (i) the
Borrower’s delivery of notice thereof to the Administrative Agent and (ii)
written notice thereof has been given to the Borrower by the Administrative
Agent or any Lender; or
(d)any representation, warranty, certification or statement made or deemed made
by the Borrower in Article IV or by the Borrower or the Parent under any other
Loan Document or in any certificate, financial statement or other document
delivered pursuant to this Agreement or any other Loan Document shall prove to
have been incorrect in any material respect (or for any representation,
warranty, certification or statement that is qualified by materiality or
reference to Material Adverse Change, in any respect) when made (or deemed
made); or
(e)the Borrower, the Parent or any Significant Subsidiary of the Parent shall
fail to pay any principal of or premium or interest on any Debt (excluding Debt
evidenced by this Agreement and any Notes, but including, for purposes of this
provision, obligations of the Parent under Section 4 of the Support Agreement)
in an aggregate amount in excess of (i) $75,000,000, in the case of the
Borrower, (ii) $75,000,000, in the case of the Parent or any Significant
Subsidiary other than the Borrower or (iii) $150,000,000, in the aggregate, in
the case of all of the Significant Subsidiaries of the Parent, when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such







--------------------------------------------------------------------------------




failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of (with the giving of
notice and/or lapse of time, if required), the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; provided that if such failure, default, event or condition
shall be cured by the Borrower, the Parent or such Significant Subsidiary or
waived by the holders of such Debt and any acceleration of maturity having
resulted from such failure, default, event or condition shall be rescinded or
annulled, in each case in accordance with the terms of such agreement or
instrument, without any modification of the terms of such Debt requiring the
Borrower, the Parent or such Significant Subsidiary to furnish additional or
other security therefor, furnish additional or other guarantees thereof, reduce
the average life to maturity thereof, increase the principal amount thereof or
the interest rate thereon, or any agreement by the Borrower, the Parent or such
Significant Subsidiary to furnish additional or other security therefor, furnish
additional or other guarantees thereof, or to issue Debt in lieu thereof which
is secured by additional or other collateral or additional or other guarantees
or with a shorter average life to maturity or in a greater principal amount or
with a greater interest rate thereon, then any default hereunder by reason
thereof shall be deemed likewise to have been thereupon cured or waived unless
payment of the Advances hereunder has been accelerated prior to such cure or
waiver; or
(f)the Parent shall default in the performance or observance of any obligation
or condition under Section 3 of the Support Agreement as of the last day of any
Fiscal Year or Fiscal Quarter of the Borrower; provided that any such default
shall not be an Event of Default unless the Borrower has tangible net worth
(total assets less liabilities less intangible assets as of such last day), as
determined for purposes of the Support Agreement and after giving effect to
period-end adjustments in accordance with GAAP, of less than negative $100,000;
or
(g)the Borrower, the Parent or any Significant Subsidiary of the Parent shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally, or shall admit in writing its inability, to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing; or
(h)an involuntary case or other proceeding shall be commenced against the
Borrower, the Parent or any Significant Subsidiary of the Parent seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief in such case or proceeding shall be
entered against the Borrower, the Parent or any such Significant Subsidiary
under the federal bankruptcy laws as now or hereafter in effect; or
(i)one or more judgments or orders for the payment of money in an aggregate
amount (to the extent not paid or insured) in excess of (i) $75,000,000, in the
case of the Borrower, (ii) $75,000,000, in the case of the Parent or any
Significant Subsidiary other than the Borrower or (iii) $150,000,000, in the
aggregate, in the case of all of the Significant Subsidiaries of the Parent,
shall be rendered against the Borrower, the







--------------------------------------------------------------------------------




Parent or any such Significant Subsidiary, and such judgment or order shall
continue without having been discharged, vacated or stayed for a period of sixty
(60) consecutive days after the entry thereof; or
(j)(i) the PBGC shall institute proceedings under Title IV of ERISA to terminate
or to cause a trustee to be appointed to administer any Plan of the Borrower,
the Parent, any Significant Subsidiary or any other member of the Controlled
Group of the foregoing or any Multiemployer Plan or a proceeding shall be
instituted by a fiduciary of any such Plan or Multiemployer Plan against the
Borrower or any member of its Controlled Group to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 30
days thereafter; or (ii) a condition shall exist by reason of which the PBGC
would be entitled to obtain a decree adjudicating that any such Plan or
Multiemployer Plan must be terminated; or (iii) the Borrower, the Parent or any
such Significant Subsidiary, or any member of the Controlled Group of the
foregoing shall incur any Withdrawal Liability with respect to one or more
Multiemployer Plans, in each case that results or is reasonably likely to result
in liability to the Borrower or any Significant Subsidiary in the aggregate in
excess of $37,500,000; or
(k)any material provision of the Support Agreement shall become unenforceable,
or any court or governmental or regulatory body having jurisdiction over the
Parent, shall assert the unenforceability of any such provision in writing, or
the Parent contests in any manner the validity or enforceability of any such
provision; or
(l)a Parent Change of Control shall occur; or
(m)except as permitted by Section 5.02(b), the Parent shall cease to own,
directly or indirectly, 100% of the Common Stock of the Borrower;
then, and in every such event, the Administrative Agent, on behalf of the
Lenders, the Swing Line Banks and the LC Issuing Banks, may, with the consent of
the Required Lenders (or shall at the request of the Required Lenders), by
notice to the Borrower: terminate the Commitment, the Swing Line Commitment and
the LC Commitment and each shall thereupon terminate and declare the Advances
(together with accrued interest thereon) and the Reimbursement Obligations and
all other Obligations to be, and the Advances (together with all accrued
interest thereon), Reimbursement Obligations and all other Obligations shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; provided that if any Event of Default specified in Section 6.01(g) or
6.01(h) occurs with respect to the Borrower or the Parent, without any notice to
the Borrower or any other act by the Administrative Agent or any Lender, Swing
Line Bank or LC Issuing Bank, the Commitment, the Swing Line Commitment and the
LC Commitment shall thereupon automatically terminate and the Advances (together
with accrued interest thereon) and all other Obligations shall automatically
become immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower.
Section 6.02    Cash Collateral Account. Notwithstanding anything to the
contrary contained herein, no notice given or declaration made by the
Administrative Agent pursuant to Section 6.01 shall affect the obligation of any
LC Issuing Bank to make any payment under any Letter of Credit in accordance
with the terms of such Letter of Credit; provided that upon the occurrence and
during the continuance of any Event of Default, the Administrative Agent shall
at the request, or may with the consent, of the Required Lenders, upon notice to
the Borrower, require the Borrower to deposit with the Administrative Agent an
amount in the cash collateral account (the “Cash Collateral Account”) described
below equal to 102% of the aggregate maximum amount available to be drawn under
all Letters of Credit outstanding at such time. Such Cash Collateral Account
shall at all times be free and clear of all rights or claims of third parties.
The Cash Collateral Account shall be maintained with the Administrative Agent in
the name of, and under the sole







--------------------------------------------------------------------------------




dominion and control of, the Administrative Agent, and amounts deposited in the
Cash Collateral Account shall bear interest at a rate equal to the rate
generally offered by the Administrative Agent for deposits equal to the amount
deposited by the Borrower in the Cash Collateral Account, for a term to be
determined by the Administrative Agent in its sole discretion. The Borrower
hereby grants to the Administrative Agent for the benefit of the Lenders, the LC
Issuing Banks and the Swing Line Banks, a Lien on, and hereby assigns to the
Administrative Agent for the benefit of the Lenders, the LC Issuing Banks and
the Swing Line Banks all of its right, title and interest in, the Cash
Collateral Account and all funds from time to time on deposit therein to secure
its Reimbursement Obligations in respect of Letters of Credit or repayment
obligations in respect of the Swing Line Advances, as applicable. If any
drawings then outstanding or thereafter made are not reimbursed in full
immediately upon demand or, in the case of subsequent drawings, upon being made,
then, in any such event, the Administrative Agent may, and, upon the Borrower’s
request, shall, apply the amounts then on deposit in the Cash Collateral
Account, in such priority as the Administrative Agent shall elect, toward the
payment in full of any or all of the Borrower’s Obligations hereunder as and
when such Obligations shall become due and payable. Upon the earlier to occur of
(a) payment in full, after the termination of the Letters of Credit, of all
Obligations and (b) the date on which all Events of Default shall have been
cured or waived, the Administrative Agent will repay and reassign to the
Borrower any cash then on deposit in the Cash Collateral Account, and the Lien
of the Administrative Agent on the Cash Collateral Account and the funds therein
shall automatically terminate.
Section 6.03    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Advance or Letters of Credit shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, Letters of Credit and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.09 and 7.03) allowed in such
judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same in accordance with this Agreement;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 7.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.







--------------------------------------------------------------------------------




ARTICLE VII
MISCELLANEOUS
Section 7.01    Notices.
(a)All notices, requests and other communications to any party hereunder shall
be in writing (including electronic transmission or similar writing) and shall
be given to such party at its address, or facsimile number or other electronic
transmission set forth, in the case of the Borrower, the Parent, the
Administrative Agent, the Lenders, the Swing Line Banks and the LC Issuing Banks
on the signature pages hereto (including, in the case of the Borrower, the
Borrower’s website) or such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the Borrower and the
Administrative Agent. Each such notice, request or other communication shall be
effective (i) if given by facsimile, when such facsimile is transmitted to the
facsimile number specified as provided in this Section and the appropriate
confirmation is received, (ii) if given by e-mail, when transmitted to the email
address specified in this Section and a written confirmation of such
communication is also given by some other method specified in this Section,
(iii) if given by mail, 72 hours after such communication is deposited in the
mails with first class postage prepaid, addressed as aforesaid, or (iv) if given
by any other means, when delivered at the address specified as provided in this
Section; provided that (x) Notices of Borrowings to the Administrative Agent and
Notices of Swing Line Borrowings to the applicable Swing Line Bank under Article
II shall not be effective until received and (y) notices delivered by facsimile
or e-mail, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient.
(b)Notices and other communications to the Lenders and the LC Issuing Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or LC Issuing Bank pursuant to Article II if such Lender or LC
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Section 7.02    No Waivers. No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege hereunder or under any of
the other Loan Documents shall operate as a waiver thereof nor shall any single
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The rights and remedies
herein provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
Section 7.03    Expenses; Indemnification.
(a)The Borrower shall pay (i) all reasonable and documented out of pocket
expenses incurred by the Administrative Agent, the Syndication Agent, the Joint
Lead Arrangers and their Affiliates (including the reasonable and documented
fees and expenses of counsel for the Administrative Agent), in connection with
the syndication of the credit facility evidenced by this Agreement, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents (other than the Support Agreement) or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) without duplication of any fees separately agreed to by the
Borrower, all reasonable and documented out of pocket expenses incurred by any
LC Issuing Bank (other than overhead expenses and other similar expenses) in
connection with the







--------------------------------------------------------------------------------




issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all documented out of pocket expenses incurred
by the Administrative Agent, any Lender, any Swing Line Bank or any LC Issuing
Bank (including the reasonable and documented fees and expenses of any counsel
for the Administrative Agent, any Lender, any Swing Line Bank or any LC Issuing
Bank), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Advance made or Letters
of Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Advances or
Letters of Credit; provided that the Borrower shall only be required to pay the
fees and expenses for (x) one (1) outside counsel for the Administrative Agent,
the Syndication Agent, the Joint Lead Arrangers, the Lenders, the Swing Line
Banks and the LC Issuing Banks, (y) any local and/or regulatory counsel in any
applicable jurisdiction for the Administrative Agent, the Syndication Agent, the
Joint Lead Arrangers, the Lenders, the Swing Line Banks and the LC Issuing Banks
and (z) in the case of an actual or potential conflict of interest, such
additional counsel as may be reasonably necessary.
(b)The Borrower shall indemnify the Administrative Agent, each Joint Lead
Arranger, each Lender, each Swing Line Bank and each LC Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related reasonable and documented out
of pocket costs and expenses (including the reasonable and documented fees and
expenses of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or the
Parent) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Advance or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by any LC
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower, the Parent or any of its Subsidiaries, or any Environmental Proceeding
or Environmental Liability related in any way to the Borrower, the Parent or any
of its Subsidiaries, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, the Parent or any of its Subsidiaries, and regardless of whether any
Indemnitee is a party thereto, or (v) any claim (including any claim arising
from an Environmental Proceeding or Environmental Liability), investigation,
litigation or other proceeding (whether or any Indemnitee is a party thereto)
and the prosecution and defense thereof, arising out of or in any way connected
with the Advances, this Agreement, any other Loan Document, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including reasonable and documented attorneys’
fees; provided that such indemnity shall (x) not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related costs and expenses are determined by a court of competent jurisdiction
by final and nonappealable judgment (1) to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (2) to have resulted from
a claim brought by the Borrower or the Parent against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, (y) not be available for any claim, litigation, loss or proceeding
that is brought by an Indemnified Person against another Indemnified Person not
arising from or in connection with any action or omission of the Borrower, the
Parent or any of their respective Subsidiaries or Affiliates (other than against
any of the Joint Lead Arrangers, the Administrative Agent or the
Co-Documentation Agents in their capacities as such) and (z) be limited in the
case of attorneys’ fees and expenses to (1) one (1) outside counsel for the
Administrative Agent, the Syndication Agent, the Joint Lead Arrangers,







--------------------------------------------------------------------------------




the Lenders, the Swing Line Banks and the LC Issuing Banks, (2) any local and/or
regulatory counsel in any applicable jurisdiction for the Administrative Agent,
the Syndication Agent, the Joint Lead Arrangers, the Lenders, the Swing Line
Banks and the LC Issuing Banks and (3) in the case of an actual or potential
conflict of interest, such additional counsel as may be reasonably necessary.
This Section 7.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under paragraph (a) or (b) of this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof), any LC Issuing Bank, any
Swing Line Bank or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such LC Issuing Bank, such Swing Line Bank or such Related Party, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the aggregate outstanding Commitments, or if there are no
Commitments outstanding, the outstanding principal amount of the Advances, at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender); provided that with respect to such unpaid
amounts owed to any LC Issuing Bank or Swing Line Bank solely in its capacity as
such, only the Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Lenders’ Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); and provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), such LC Issuing Bank or such Swing Line Bank in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such LC Issuing Bank or any such
Swing Line Bank in connection with such capacity. The obligations of the Lenders
under this paragraph (c) are subject to the provisions of Section 2.21(c).
(d)To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, the transactions contemplated
hereby or thereby, any Advance or Letter of Credit, or the use of the proceeds
thereof. To the fullest extent permitted by applicable law, no Indemnitee shall
assert, and each Indemnitee hereby waives, any claim against the Borrower, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document, the
transactions contemplated hereby or thereby, any Advance or Letter of Credit, or
the use of the proceeds thereof; provided that this waiver shall in no way limit
the Borrower’s indemnification obligations in Section 7.03(b) to the extent of
any claim by any Person other than the Borrower, the Parent or any Indemnitee or
its Related Parties for any of the foregoing to the extent such claim would be
covered by Section 7.03(b).
Section 7.04    Amendments, Waivers and Consents.
(a)Neither this Agreement nor any other Loan Document (other than the Support
Agreement (except as provided in clause (viii) below)) nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
and signed by the Required Lenders, the Borrower and the Parent; provided that
no such amendment, change, waiver, discharge or termination shall without the
consent of each Lender affected thereby:
(i)extend the final maturity of any Advance, or any portion thereof (except
pursuant to Section 2.06),







--------------------------------------------------------------------------------




(ii)reduce the rate or extend the time of payment of interest (other than a
waiver or rescission of the application of the default rate of interest) or fees
hereunder;
(iii)reduce or waive repayment of the principal amount of any Advance,
(iv)extend the Commitment of a Lender or increase the Commitment of a Lender
over the amount thereof in effect (it being understood and agreed that none of
(A) a waiver of any Default or Event of Default, (B) the extension of the
Commitment of any other Lender in accordance with Section 2.06 or (C) the
increase of the Commitment of any other Lender in accordance with Section 2.05,
shall, in any case, constitute a change in the terms of the Commitment of such
Lender),
(v)release the Borrower from all its obligations under the Loan Documents except
as permitted hereby,
(vi)reduce any percentage specified in, or otherwise modify, the definition of
“Required Lenders”,
(vii)consent to the assignment or transfer by the Borrower of any of its
respective rights and obligations under (or in respect of) the Loan Documents
except as permitted hereby or thereby,
(viii)(x) terminate or otherwise cancel the Support Agreement or (y) amend or
otherwise modify the terms of the Support Agreement in any manner that, in the
case of this clause (y), adversely affects the rights of such Lender,
(ix)amend or otherwise modify this Section 7.04; or
(x)change Section 2.21 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender.
Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the LC Issuing Banks in addition to the Lenders
required above, affect the rights or duties of the LC Issuing Banks under this
Agreement or any Letter of Credit issued or to be issued by it; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Banks in addition to the Lenders required above, affect the rights or
duties of the Swing Line Banks under this Agreement; (iv) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(v) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.
(b)In connection with any proposed amendment, change or waiver (a “Proposed
Change”) requiring the consent of all Lenders or all affected Lenders, if the
consent of the Required Lenders to such Proposed Change is obtained, but the
consent to such Proposed Change of other Lenders whose consent is required is
not obtained (any such Lender whose consent is not obtained as described in
paragraph (a) above being referred to as a “Non-Consenting Lender”), then, so
long as the Lender that is acting as Administrative







--------------------------------------------------------------------------------




Agent is not a Non-Consenting Lender, the Borrower may, at its sole expense and
effort, upon notice to such Non-Consenting Lender and the Administrative Agent,
require such Non-Consenting Lender to assign and delegate (or to execute a Power
of Attorney to the Administrative Agent for the Administrative Agent to assign
and delegate on such Non-Consenting Lender’s behalf) without recourse (in
accordance with and subject to the restrictions contained in Section 7.05), all
its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations; provided that (i) such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Letter of Credit
payments that have not been reimbursed, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (ii) the Borrower or such assignee shall have
paid to the Administrative Agent the processing and recordation fee specified in
Section 7.05(b)(iv). Notwithstanding anything to the contrary in this Agreement,
the return of the Note held by any such Non-Consenting Lender is not a condition
to the effectiveness of any assignment pursuant to this Section 7.04(b).
(c)Notwithstanding anything to the contrary in this Section 7.04, if the
Administrative Agent and the Borrower shall have jointly identified (each in its
sole discretion) an obvious error or omission of a technical or immaterial
nature, in each case, in any provision of the Loan Documents (other than the
Support Agreement), then the Administrative Agent and the Borrower shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
Business Days following the posting of such amendment to the Lenders.
Section 7.05    Benefit of Agreement.
(a)This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided that, except as permitted by Section 5.02(b), the Borrower may not
assign or transfer any of its interests and obligations without prior written
consent of each of the Lenders; and provided further that the rights of each
Lender to transfer, assign or grant participations in its rights and/or
obligations hereunder shall be limited as set forth in this Section 7.05.
(b)Each Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Advances, its Notes, and its Commitment); provided that:
(i)each such assignment shall be to an Eligible Assignee;
(ii)except in the case of an assignment to another Lender, an Affiliate of an
existing Lender or any Approved Fund or an assignment of all of a Lender’s
rights and obligations under this Agreement, any such partial assignment shall
be in an amount at least equal to $10,000,000 (or, if less, the remaining amount
of the Commitment being assigned by such Lender) or an integral multiple of
$1,000,000 in excess thereof;
(iii)each such assignment by a Lender of any portion of its Advances shall be
accompanied by an assignment of a constant, and not varying, percentage of all
of such Advances, and each such assignment by a Lender of any portion of its
Advances shall be accompanied by an assignment of a constant, and not varying,
percentage of all of such Lender’s Advances;







--------------------------------------------------------------------------------




(iv)the parties to such assignment shall execute and deliver to the
Administrative Agent for its acceptance an Assignment and Acceptance, together
with any Note subject to such assignment and a processing fee of $3,500;
(v)except for any (A) Swing Line Bank which is a Lender being replaced pursuant
to Section 2.23(b), and (B) any LC Issuing Bank which (1) is a Lender being
replaced pursuant to Section 2.23(b) and (2) has no Letters of Credit issued by
it on such date of replacement, the consents of each LC Issuing Bank and Swing
Line Bank (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment; and
(vi)in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the Pro
Rata Share previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent, each LC Issuing Bank, each Swing Line Bank
and each other Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full Pro Rata Share and participations in Letters
of Credit and Swing Line Advances in accordance with its Pro Rata Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Upon execution, delivery, and acceptance of such Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Agreement; provided, that
except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon the consummation of any assignment pursuant to this Section 7.05,
the assignor, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, new Notes are issued to the assignor and the
assignee. Each assignee shall deliver to the Borrower and the Administrative
Agent certification as to an exemption from or reduction of withholding of Taxes
in accordance with Section 2.17(g). To the extent that an assignment of all or
any portion of a Lender’s Commitment pursuant to this Section 7.05 would, at the
time of such assignment, result in increased costs under Section 2.16 or 2.17
from those being charged by the respective assigning Lender prior to such
assignment, then the Borrower shall not be obligated to pay such increased costs
(although the Borrower shall be obligated to pay any other increased costs of
the type described above resulting from changes after the date of the respective
assignment).
(c)The Administrative Agent shall maintain at its address referred to in Section
7.01 a copy of each Assignment and Acceptance delivered to and accepted by it
and a register for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amount of the Advances owing to, each Lender
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable







--------------------------------------------------------------------------------




time and from time to time upon reasonable prior notice. Any assignment of any
Advance or other obligations shall be effective only upon an entry with respect
thereto being made in the Register.
(d)Upon its receipt of an Assignment and Acceptance executed by the parties
thereto, together with any Note subject to such assignment and payment of the
processing fee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit C, (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the parties
thereto.
(e)Each Lender may sell participations to one or more Persons (other than a
natural Person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person, or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each a “Participant”) in all
or a portion of its rights, obligations or rights and obligations under this
Agreement (including all or a portion of its Commitment or its Advances);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrower hereunder owing
to such Lender and to approve any amendment, modification, or waiver of any
provision of this Agreement (other than amendments, modifications, or waivers
decreasing the amount of principal of or the rate at which interest is payable
on such Advances or Notes, extending any scheduled principal payment date or
date fixed for the payment of interest on such Advances or Notes, or extending
its Commitment). The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.13, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(g) (it being
understood that the documentation required under Section 2.17(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.23 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.13, 2.16 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(f)A Participant shall not be entitled to receive any greater payment under
Section 2.13, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.







--------------------------------------------------------------------------------




(g)Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other central banking authority for such Lender; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)Any Lender may furnish any information concerning the Borrower in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and Participants), subject, however, to the
provisions of Section 7.06.
(i)Notwithstanding anything to the contrary contained in this Agreement, any
Lender may exchange, continue or rollover all or a portion of its Advances in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent and such
Lender.
Section 7.06    Confidentiality. Each of the Administrative Agent, the Lenders,
the Swing Line Banks and the LC Issuing Banks agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed and required to keep
such Information confidential and not to use such Information except in
connection with the transactions contemplated by the Loan Documents, and it
being further understood that each of the Administrative Agent, the Lenders, the
Swing Line Banks and the LC Issuing Banks will be responsible for any disclosure
or use of such Information by its Affiliates and its employees, officers and
directors in a manner not permitted by this Section); (b) to the extent required
or requested by any regulatory authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners); provided that
except in connection with any routine bank examination of the Administrative
Agent, such Lender, such Swing Line Bank or such LC Issuing Bank, such Person or
Related Party shall (to the extent permitted by any regulatory authority), at
the expense of the Borrower, provide the Borrower and the Parent with prompt
(and to the extent practicable, prior) notice of such requested disclosure so
that the Borrower or Parent may seek a protective order or other appropriate
remedy and, in any event, such Person or Related Party shall provide only that
portion of such Information that in the reasonable judgment of such Person or
Related Party, as the case may be, is relevant, advisable or legally required to
be provided, to the extent practicable; (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process; provided that
the Administrative Agent, such Lender, such Swing Line Bank or such LC Issuing
Bank, as applicable, shall (to the extent legally permitted to do so), at the
expense of the Borrower, provide the Borrower and the Parent with prompt (and to
the extent practicable, prior) notice of such requested disclosure so that the
Borrower or Parent may seek a protective order or other appropriate remedy and,
in any event, the Administrative Agent, such Lender, such LC Issuing Bank or
such LC Issuing Bank shall provide only that portion of such Information that in
the reasonable judgment of such Person is relevant, advisable or legally
required to be provided, to the extent practicable; (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder
and, in any event, only with respect to that portion of Information that is
relevant, advisable or legally required in such Person’s reasonable judgment to
such exercise of remedies, action or proceeding or enforcement of rights; (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement;
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or this Agreement or (ii)







--------------------------------------------------------------------------------




the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to this Agreement; (h) with the
consent of the Borrower; or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section, or (y)
becomes available to the Administrative Agent, any Lender, any LC Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than any Borrower Party (as defined below) that is not known by the
Administrative Agent, such Lender, such Swing Line Bank, such LC Issuing Bank or
such Affiliate to be prohibited from disclosing such information to it by a
contractual, legal or fiduciary obligation to the Borrower, the Parent or any of
their respective Subsidiaries or Affiliates. Notwithstanding the foregoing, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent or any Lender in connection with the administration of this
Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
any Borrower Party relating to the Borrower, the Parent or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any LC
Issuing Bank on a nonconfidential basis prior to disclosure by any Borrower
Party. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. For purposes of this Section, “Borrower Party”
means the Borrower, the Parent or any Subsidiary, Affiliate, attorney,
accountant, auditor, advisor or agent of the Borrower or the Parent.
Section 7.07    Representation by Lender. Each Lender hereby represents that it
is a commercial lender or financial institution which makes loans in the
ordinary course of its business and that it will make its Advances hereunder for
its own account in the ordinary course of such business; provided that, subject
to Sections 2.23 and 7.05, the disposition of the Advances owed to such Lender
and the Notes held by such Lender shall at all times be within its exclusive
control.
Section 7.08    Governing Law. This Agreement and the Notes shall be construed
in accordance with and governed by the law of the State of New York.
Section 7.09    Consent to Jurisdiction; Waiver of Jury Trial.
(a)Submission to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally agrees that any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto or any Related Party of such Person in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, shall be brought and maintained in the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by applicable law, in such federal court.
(b)Waiver of Venue. Each party hereto irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to







--------------------------------------------------------------------------------




the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)Service of Process. Each party hereto irrevocably consents to service of
process effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the address
provided for notices in Section 7.01. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.
(d)Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDERS, THE SWING LINE
BANKS, THE LC ISSUING BANKS AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF THE ADMINISTRATIVE
AGENT, THE LENDERS, THE SWING LINE BANKS, THE LC ISSUING BANKS, THE BORROWER OR
THE PARENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE
AGENT, THE LENDERS, THE SWING LINE BANKS AND THE LC ISSUING BANKS ENTERING INTO
THIS AGREEMENT.
Section 7.10    Interpretation. No provision of this Agreement or any other Loan
Document shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured or dictated such
provision.
Section 7.11     Counterparts; Effectiveness; Electronic Execution.
(a)Counterparts; Effectiveness. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
(b)Electronic Execution of Assignments. The words “execution”, “signed”,
“signature” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
Section 7.12    Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between the parties hereto and
thereto in respect of the transactions contemplated hereby and thereby and
supersede all prior negotiations, understandings and agreements between such
parties or any of them in respect of such transactions.
Section 7.13    USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the Act or any other
Anti-Money Laundering Laws, it is required to obtain, verify and record
information that identifies the Borrower and the Parent, which information
includes the name, address, and taxpayer identification number of the Borrower,
the Parent and their







--------------------------------------------------------------------------------




Subsidiaries, and other information that will allow such Lender to identify the
Borrower, the Parent and their Subsidiaries in accordance with the Act or such
Anti-Money Laundering Laws.
Section 7.14    Reaffirmation. This Agreement constitutes an amendment and
restatement of the Existing Credit Agreement. Each of the parties hereto
acknowledges and agrees that the Obligations represent, among other things, the
amendment, restatement, renewal, extension, consolidation and modification of
the Obligations (as defined in the Existing Credit Agreement) of the Borrower
under the Existing Credit Agreement. Each of the parties hereto further
acknowledges and agrees that this Agreement supersedes and replaces the Existing
Credit Agreement but does not extinguish the Obligations (as defined in the
Existing Credit Agreement) thereunder and that by entering into and performing
its Obligations hereunder, this transaction shall not constitute a novation.
Section 7.15    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 7.16    Lender ERISA Matters.
(a)Each Lender represents and warrants, as of the date such Person became a
Lender party hereto, to, and covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, the Parent, or any of their Subsidiaries or Affiliates,
that at least one of the following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Advances, the Letters of Credit or the Commitments;
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts),







--------------------------------------------------------------------------------




PTE 90-1 (a class exemption for certain transactions involving insurance company
pooled separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement;
(iii)such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the Letters
of Credit, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Advances, the Letters of Credit,
the Commitments and this Agreement; or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, the Parent, or any of their Subsidiaries or Affiliates that:
(i)none of the Administrative Agent or the Joint Lead Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);
(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);
(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with







--------------------------------------------------------------------------------




respect to the Advances, the Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder; and
(v)no fee or other compensation is being paid directly to the Administrative
Agent or any Joint Lead Arranger or any their respective affiliates for
investment advice (as opposed to other services) in connection with the
Advances, the Letters of Credit, the Commitments or this Agreement.
(c)The Administrative Agent and the Joint Lead Arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Advances,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Advances, the Letters of Credit or the Commitments for
an amount less than the amount being paid for an interest in the Advances, the
Letters of Credit or the Commitments by such Lender or (iii) may receive fees or
other payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
Section 7.17    No Fiduciary or Advisory Relationship Established By Loan
Documents. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges the Parent’s and their Affiliates’ understanding, that: (a) (i) no
fiduciary, advisory or agency relationship between the Borrower, the Parent and
their Subsidiaries and Affiliates and any Joint Lead Arranger, the
Administrative Agent, any LC Issuing Bank, any Swing Line Bank or any Lender is
intended to be or has been created in respect of the transactions contemplated
hereby or by the other Loan Documents, irrespective of whether any Joint Lead
Arranger, the Administrative Agent, any LC Issuing Bank, any Swing Line Bank or
any Lender has advised or is advising the Borrower, the Parent or any of their
Affiliates or Subsidiaries on other matters, (ii) the arranging and other
services regarding this Agreement provided by the Joint Lead Arrangers, the
Administrative Agent, the LC Issuing Banks, the Swing Line Banks and the Lenders
are arm’s-length commercial transactions between the Borrower, the Parent and
their Subsidiaries and Affiliates, on the one hand, and the Joint Lead
Arrangers, the Administrative Agent, the LC Issuing Banks, the Swing Line Banks
and the Lenders, on the other hand, (iii) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent that it has deemed
appropriate and (iv) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; and (b) (i) the Joint Lead Arrangers, the
Administrative Agent, the LC Issuing Banks, the Swing Line Banks and the Lenders
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, the Parent or any of
their Subsidiaries or Affiliates, or any other Person; (ii) none of the Joint
Lead Arrangers, the Administrative Agent, the LC Issuing Banks, the Swing Line
Banks and the Lenders has any obligation to the Borrower, the Parent or any of
their Subsidiaries or Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Joint Lead Arrangers, the Administrative Agent, the LC
Issuing Banks, the Swing Line Banks and the Lenders and their respective
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Borrower, the Parent, and their Subsidiaries and Affiliates, and none of
the Joint Lead Arrangers, the Administrative Agent, the LC Issuing Banks, the







--------------------------------------------------------------------------------




Swing Line Banks and the Lenders has any obligation to disclose any of such
interests to the Borrower, the Parent or their Subsidiaries or Affiliates. To
the fullest extent permitted by Law, the Borrower hereby waives and releases any
claims that it may have against any of the Joint Lead Arrangers, the
Administrative Agent, the LC Issuing Banks, the Swing Line Banks and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby
ARTICLE VIII
AGENCY PROVISIONS
Section 8.01    Appointment. Each Lender, Swing Line Bank and LC Issuing Bank
hereby designates and appoints Wells Fargo, as Administrative Agent of such
Person to act as specified herein and the other Loan Documents, and each such
Lender, Swing Line Bank and LC Issuing Bank hereby authorizes the Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and the other Loan Documents and to exercise such powers and perform such duties
as are expressly delegated by the terms hereof and of the other Loan Documents,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere herein and in the other
Loan Documents, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, Swing Line Bank or LC Issuing Bank and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any of the other Loan
Documents, or shall otherwise exist against the Administrative Agent. The
provisions of this Section are solely for the benefit of the Administrative
Agent, the Lenders, the Swing Line Banks and the LC Issuing Banks and neither
the Borrower nor the Parent shall have any rights as a third party beneficiary
of the provisions hereof. In performing its functions and duties under this
Agreement and the other Loan Documents, the Administrative Agent shall act
solely as Administrative Agent of the Lenders, the Swing Line Banks and the LC
Issuing Banks and, does not assume and shall not be deemed to have assumed any
obligation or relationship of agency or trust with or for the Borrower, the
Parent or any of their respective Affiliates.
Section 8.02    Delegation of Duties. The Administrative Agent may execute any
of its duties hereunder or under the other Loan Documents by or through agents
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
Section 8.03    Exculpatory Provisions. The Administrative Agent and its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall
not be (i) liable for any action lawfully taken or omitted to be taken by it or
such Person under or in connection herewith or in connection with any of the
other Loan Documents (except for its or such Person’s own gross negligence, bad
faith or willful misconduct), or (ii) responsible in any manner to any of the
Lenders, the Swing Line Banks or the LC Issuing Banks for any recitals,
statements, representations or warranties made by the Borrower or the Parent
contained herein or in any of the other Loan Documents or in any certificate,
report, document, financial statement or other written or oral statement
referred to or provided for in, or received by the Administrative Agent under or
in connection herewith or in connection with the other Loan Documents, or
enforceability or sufficiency therefor of any of the other Loan Documents, or
for any failure of the Borrower or the Parent to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be responsible to
any Lender, Swing Line Bank or LC Issuing Bank for the effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of this
Agreement, or any of the other Loan Documents or for any representations,
warranties, recitals or statements made herein or therein or made by the
Borrower or the Parent in any written or oral statement or in any financial or
other statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by the Administrative Agent
to the Lenders, the Swing Line Banks







--------------------------------------------------------------------------------




or the LC Issuing Banks or by or on behalf of the Borrower or the Parent to the
Administrative Agent, any Lender, any Swing Line Bank or any LC Issuing Bank or
be required to ascertain or inquire as to the performance or observance of any
of the terms, conditions, provisions, covenants or agreements contained herein
or therein or as to the use of the proceeds of the Advances or of the existence
or possible existence of any Default or Event of Default or to inspect the
properties, books or records of the Borrower, the Parent or any of their
respective Affiliates.
Section 8.04    Reliance on Communications. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, facsimile,
statement, order or other document or conversation believed by it in good faith
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower, independent accountants and other experts selected by
the Administrative Agent with reasonable care). The Administrative Agent may
deem and treat the Lenders, the Swing Line Banks and the LC Issuing Banks as the
owner of their respective interests hereunder for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent in accordance with Section 7.05. The Administrative
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or under any of the other Loan Documents unless it shall first
receive such advice or concurrence of the Required Lenders (or such other number
or percentage of the Lenders, Swing Line Banks or LC Issuing Banks as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 6.01, 6.02 and 7.04)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders, the Swing Line Banks and/or the LC Issuing Banks, as applicable,
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder or under any of the other Loan Documents in accordance with a request
of the Required Lenders (or to the extent specifically provided in Section 7.04,
all the Lenders, all affected Lenders, all Swing Line Banks or all LC Issuing
Banks, as applicable) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders, the Swing Line Banks and
the LC Issuing Banks, as applicable (including their respective successors and
assigns).
Section 8.05    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender, a
Swing Line Bank, an LC Issuing Bank, the Borrower or the Parent referring to the
Loan Document, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders, the Swing Line Banks and the LC Issuing Banks. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders.
Section 8.06    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender, Swing Line Bank and LC Issuing Bank expressly acknowledges that each of
the Administrative Agent and its officers, directors, employees, agents,
attorneys-in-fact or Affiliates has not made any representations or warranties
to it and that no act by the Administrative Agent or any Affiliate thereof
hereinafter taken, including any review of the affairs of the Borrower, the
Parent or any of their respective Affiliates, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender, Swing Line
Bank or LC Issuing Bank. Each Lender, Swing Line Bank and LC Issuing Bank
represents to the Administrative Agent that it has, independently and without
reliance upon the Administrative Agent or any other Lender, Swing Line Bank or
LC Issuing Bank, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property,







--------------------------------------------------------------------------------




financial and other conditions, prospects and creditworthiness of the Borrower,
the Parent or their respective Affiliates and made its own decision to make its
Advances hereunder and enter into this Agreement. Each Lender, Swing Line Bank
and LC Issuing Bank also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, Swing Line Bank or
LC Issuing Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower, the Parent and their respective Affiliates.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders, the Swing Line Banks and the LC Issuing Banks by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender, Swing Line Bank or LC Issuing Bank with
any credit or other information concerning the business, operations, assets,
property, financial or other conditions, prospects or creditworthiness of the
Borrower, the Parent or their respective Affiliates which may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.
Section 8.07    Administrative Agent in its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower, the Parent,
their respective Subsidiaries or their respective Affiliates as though the
Administrative Agent were not the Administrative Agent hereunder. With respect
to the Advances and all obligations of the Borrower and the Parent hereunder and
under the other Loan Documents, the Administrative Agent shall have the same
rights and powers under this Agreement as any Lender, any Swing Line Bank and
any LC Issuing Bank, in such capacity, and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender”, “Lenders”, “Swing
Line Bank”, “Swing Line Banks”, “LC Issuing Bank” and “LC Issuing Banks” shall
include the Administrative Agent in its individual capacity, as applicable.
Section 8.08    Successor Agent.
(a)The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders, the Swing Line Banks, the LC Issuing Banks and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent. Such successor shall be subject to
the approval of the Borrower, such approval not to be unreasonably withheld or
delayed; provided that such approval shall not be necessary if at the time such
successor is appointed there shall have occurred and be continuing an Event of
Default described in Section 6.01(a), 6.01(g) or 6.01(h). If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may, (but shall not be obligated to), on
behalf of the Lenders, the Swing Line Banks and the LC Issuing Banks, appoint a
successor Administrative Agent, which shall be a Lender or shall be another
commercial bank or trust company organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $500,000,000. Such successor shall be subject to the approval of the
Borrower, such approval not to be unreasonably withheld or delayed; provided
that such approval shall not be necessary if at the time such successor is
appointed there shall have occurred and be continuing an Event of Default
described in Section 6.01(a), 6.01(g) or 6.01(h). Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)If the Person serving as Administrative Agent (x) is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person, or (y) no longer has any Commitment as a Lender, the Borrower







--------------------------------------------------------------------------------




may, to the extent permitted by applicable law, by notice in writing to the
Lenders and such Person, remove such Person as Administrative Agent. In
connection with such removal, the Required Lenders shall appoint a successor
Administrative Agent, subject to the approval of the Borrower, such approval not
to be unreasonably withheld or delayed; provided that such approval shall not be
necessary if at the time such successor is appointed there shall have occurred
and be continuing an Event of Default described in Section 6.01(a), 6.01(g) or
6.01(h). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after its
removal (or such earlier day as shall be agreed by the Required Lenders (in the
case of a removal pursuant to clause (x) of this Section 8.08(b)) or the
Borrower (in the case of a removal pursuant to clause (y) of this Section
8.08(b))) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent, shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation or removal as
Administrative Agent, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. In the event that no successor has
been appointed on the Resignation Effective Date or Removal Effective Date, as
applicable, any Cash Collateral held by the retiring Administrative Agent shall
continue to be held by such Person, for the benefit of the Lenders, the Swing
Line Banks and the LC Issuing Banks, as applicable, until a successor
Administrative Agent has been appointed hereunder.
(d)Any resignation by or removal of Wells Fargo as Administrative Agent pursuant
to this Section shall also constitute its resignation as an LC Issuing Bank and
Swing Line Bank. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of Wells Fargo as
the retiring LC Issuing Bank and Swing Line Bank, (ii) the retiring LC Issuing
Bank and Swing Line Bank shall be discharged from all of their respective duties
and obligations hereunder or under the other Loan Documents, and (iii) the
Borrower shall (at the expense of (x) the retiring Administrative Agent, in the
case of a resignation by the Administrative Agent and (y) the Borrower in the
case of a removal of the Administrative Agent) (A) use commercially reasonable
efforts to cause an LC Issuing Bank to issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
(B) make other arrangements satisfactory to the retiring LC Issuing Bank to
cause the obligations of the retiring LC Issuing Bank with respect to such
Letters of Credit to be Cash Collateralized.
Section 8.09    Other Agents. No Joint Lead Arranger nor any Lender identified
as an “Agent” (other than the Administrative Agent) shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of any such Person which is also a Lender, Swing Line Bank or LC
Issuing Bank, those applicable to all Lenders, Swing Line Banks or LC Issuing
Banks, as applicable, as such. Without limiting the foregoing, none of the
Lenders so identified shall have or be deemed to have any fiduciary relationship
with any other Lender, Swing Line Bank or LC Issuing Bank. Each Lender, Swing
Line Bank and LC Issuing Bank acknowledges that it has not relied, and will not
rely, on any of the Lenders so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
ARTICLE IX
ACKNOWLEDGMENT
Section 9.01    Parent Acknowledgment. The Parent hereby acknowledges that
(a) Obligations owing by the Borrower under this Agreement will constitute
“Debt” under the Support Agreement and (b)







--------------------------------------------------------------------------------




this Agreement contains representations and warranties and covenants that relate
to the Parent and that a breach of any of those representations or warranties,
or a failure by the Borrower to comply with such covenants, could result in an
Event of Default under this Agreement. Notwithstanding the acknowledgement
contained in this Section 9.01, each of the Administrative Agent, each LC
Issuing Bank, each Swing Line Bank and each Lender acknowledges and agrees that
it will have no recourse against the Parent under this Agreement, and the rights
and remedies of the Administrative Agent, each LC Issuing Bank, each Swing Line
Bank and each Lender against Parent shall be solely pursuant to and in
accordance with the Support Agreement.
    







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



BORROWER:
AMERICAN WATER CAPITAL CORP.
By:
/s/ Charles Witherspoon    

Name: Charles Witherspoon
Title: Vice President & Treasurer
Address for Notices:
131 Woodcrest Road
Cherry Hill, NJ 08003
Attention: Daniel Chila
Facsimile No.: (856) 566-4004
e-mail: daniel.chila@amwater.com
website: www.amwater.com
PARENT:
Acknowledged and agreed solely as to Section 9.01 of the Credit Agreement.
AMERICAN WATER WORKS COMPANY, INC.
By:
/s/ Charles Witherspoon    

Name: Charles Witherspoon
Title: Vice President & Treasurer
Address for Notices:
131 Woodcrest Road
Cherry Hill, NJ 08003
Attention: Daniel Chila
Facsimile No.: (856) 566-4004
e-mail: daniel.chila@amwater.com







--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT
AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, an LC Issuing
Bank, a Swing Line Bank and a Lender

By:
/s/ Frederick W. Price    

Name:
Frederick W. Price

Title:
Managing Director

Address for Notices:


For Loan Operations Notices:
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention: Syndication Agency Services
Facsimile No.: (704) 715-0017
e-mail: agencyservices.requests@wellsfargo.com
For Credit Notices:
MAC: D1053-115
301 South College Street, 11th Floor
Charlotte, NC 28288
Attention: Rick Price
Facsimile No.: (704) 410-0331
e-mail: rick.price@wellsfargo.com


JPMORGAN CHASE BANK, N.A., as an LC Issuing Bank, a Swing Line Bank and a Lender
By:
/s/ Nancy R. Barwig    

Name:
Nancy R. Barwig

Title:
Credit Executive

Address for Notices:
For Loan Operation Notices:
10 South Dearborn, Floor L2
Chicago, IL 60603-2300
Attention: Non-Agented Servicing Team
Facsimile No.: (214) 307-6874


For Credit Notices:







--------------------------------------------------------------------------------




10 South Dearborn, Floor 09
Chicago, IL 60603-2300
Attention: Nancy R. Barwig
Facsimile No.: (312) 732-1762
e-mail: nancy.r.barwig@jpmorgan.com


MIZUHO BANK, LTD., as an LC Issuing Bank and a Lender
By:
/s/ Daniel Guevara    

Name: Daniel Guevara
Title: Authorized Signatory
Address for Notices:
1251 Avenue of the Americas
New York, NY 10020
Attention: Raymond Ventura
Facsimile No.: (212) 282-4488


PNC Bank, National Association, as an LC Issuing Bank and a Lender
By:
/s/ Denise DiSimone    

Name: Denise DiSimone
Title: Senior Vice President
Address for Notices:
For Loan Operation Notices:
Attention: Dana Brackins
Facsimile No.: (877) 733-1196
e-mail: Dana.Brackins@pnc.com
For Credit Notices:
1000 Westlakes Drive
Berwyn, PA 19312
Attention: Domenic D’Ginto
Facsimile No.:


U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:
/s/ James O’Shaughnessy    

Name: James O’Shaughnessy
Title: Vice President







--------------------------------------------------------------------------------




Address for Notices:
1095 Avenue of the Americas
15th Floor
New York, NY 10036
Attention: James P. O’Shaughnessy
Facsimile No.:




BANK OF AMERICA, N.A., as a Lender
By:
/s/ Dilcia P. Hill    

Name: Dilcia P. Hill
Title: Senior Vice President
Address for Notices:
194 Wood Avenue South
Mail Code: NJ7-550-04-02
Iselin, NJ 08830
Attention: Dilcia P. Hill




ROYAL BANK OF CANADA, as a Lender
By:
/s/ Rahul Shah    

Name: Rahul Shah
Title: Authorized Signatory
Address for Notices:


Three World Financial Center
New York, NY 10281
Attention: Rahul Shah
Facsimile No.:


THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as a Lender
By:
/s/ Cherese Joseph    

Name: Cherese Joseph
Title: Vice President











--------------------------------------------------------------------------------




Address for Notices:
1251 Avenue of the Americas
New York, NY 10020-1104
Attention: Nadia Sleiman
Facsimile No.:


TD BANK, N.A., as a Lender
By:
/s/ Jason Siewert    

Name: Jason Siewert
Title: Senior Vice President
Address for Notices:  


444 Madison Ave., 2nd Floor
New York, NY 10022
Attention: Betty Chang
Facsimile No.: (212) 308-0486


BRANCH BANKING AND TRUST COMPANY, as a Lender
By:
/s/ Ryan T. Hamilton    

Name: Ryan T. Hamilton
Title: Vice President
Address for Notices:
1133 Avenue of the Americas
New York, NY 10036
Attention: Timothy J. Wiegand
Facsimile No.: (703) 442-5544


REGIONS BANK, as a Lender
By:
/s/ Ted Tarver    

Name: Ted Tarver
Title: Vice President
Address for Notices:
1045 Providence Road, Suite 200
Charlotte, NC 28207
Attention: Dion Barrett
Facsimile No.: (704) 338-1034











--------------------------------------------------------------------------------




COBANK, ACB, as a Lender
By:
/s/ Bryan Ervin    

Name: Bryan Ervin
Title: Vice President
Address for Notices:
5500 South Quebec Street
Greenwood Village, CO 80111
Attention: Louise Derengowski
Facsimile No.: (303) 740-4002




THE BANK OF NEW YORK MELLON, as a Lender
By:
/s/ Richard K. Fronapfel, Jr.    

Name: Richard K. Fronapfel, Jr.
Title: Director
Address for Notices:
One Wall Street - 19th Floor
New York, NY 10026
Attention: Richard K Fronapfel, Jr.
Facsimile No.: (212) 635-8593











--------------------------------------------------------------------------------





SCHEDULE I
LENDERS AND COMMITMENTS
LENDER
COMMITMENT
PRO RATA PERCENTAGE
 
 
 
Wells Fargo Bank, National Association
$212,000,000.00
9.42222222222
JPMorgan Chase Bank, N.A.
$212,000,000.00
9.42222222222
Mizuho Bank, Ltd.
$212,000,000.00
9.42222222222
PNC Bank, National Association
$212,000,000.00
9.42222222222
U.S. Bank National Association
$212,000,000.00
9.42222222222
Bank of America, N.A.
$175,000,000.00
7.77777777778
Royal Bank of Canada
$175,000,000.00
7.77777777778
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$175,000,000.00
7.77777777778
TD Bank, N.A.
$175,000,000.00
7.77777777778
Branch Banking and Trust Company
$145,000,000.00
6.44444444444
Regions Bank
$145,000,000.00
6.44444444444
CoBank, ACB
$100,000,000.00
6.44444444444
The Bank of New York Mellon
$100,000,000.00
6.44444444444
 
 
 
AGGREGATE COMMITMENT
$2,250,000,000.00
100.0000000000










--------------------------------------------------------------------------------




SCHEDULE II


SIGNIFICANT SUBSIDIARIES




New Jersey-American Water Company, Inc.


Pennsylvania-American Water Company


Missouri-American Water Company


American Water Capital Corp.


Illinois-American Water Company









--------------------------------------------------------------------------------




SCHEDULE 2.03
SWING LINE BANKS AND SWING LINE COMMITMENTS
SWING LINE BANK
SWING LINE COMMITMENT
 
 
Wells Fargo Bank, National Association
JPMorgan Chase Bank, N.A.


AGGREGATE SWING LINE COMMITMENT
$50,000,000.00
$50,000,000.00


$100,000,000.00












--------------------------------------------------------------------------------




SCHEDULE 2.04
LC ISSUING BANKS AND LC COMMITMENTS
LC ISSUING BANK
LC COMMITMENT
 
 
Wells Fargo Bank, National Association
JPMorgan Chase Bank, N.A.
Mizuho Bank, Ltd.
PNC Bank, National Association
U.S. Bank National Association


AGGREGATE LC COMMITMENT
$30,000,000.00
$30,000,000.00
$30,000,000.00
$30,000,000.00
$30,000,000.00


$150,000,000.00










--------------------------------------------------------------------------------




SCHEDULE 2.04(k)
EXISTING LETTERS OF CREDIT
[Delivered separately to the Lenders]









--------------------------------------------------------------------------------





EXHIBIT A
FORM OF NOTICE OF BORROWING
Wells Fargo Bank, National Association,
as Administrative Agent


[[Name of Swing Line Bank],
as Swing Line Bank]1 
[Date]
Ladies and Gentlemen:
The undersigned, American Water Capital Corp., a Delaware corporation, refers to
that certain Second Amended and Restated Credit Agreement dated as of March 21,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Credit Agreement),
by and among the undersigned, as Borrower, the lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
and hereby gives you notice, irrevocably, pursuant to Section [2.02(a)][2.03(a)]
of the Credit Agreement that the undersigned hereby requests a [Borrowing][Swing
Line Borrowing] under the Credit Agreement. In that connection, the undersigned
sets forth below the information relating to such [Borrowing][Swing Line
Borrowing] (the “Proposed Borrowing”) as required by Section [2.02(a)][2.03(a)]
of the Credit Agreement:
(i)
The Business Day of the Proposed Borrowing is: __________ ___, 20___.2

(ii)
The aggregate amount of the Proposed Borrowing is: $___________.

(iii)
The Type of Advance comprising the Proposed Borrowing is a [[Base Rate]
[Eurodollar Rate] [LIBOR Market Index Rate] Advance] [Swing Line Advance based
on the Base Rate].

[(iv)
The initial Interest Period for each Eurodollar Rate Advance made as a part of
the Proposed Borrowing is: [7 days] [[one] [two] [three] [six] [twelve]
month[s]]]].3 4 

--------------------------------------------------------------------------------

1 Include for Notice of Swing Line Borrowings
2 Notice of Borrowing to be given no later than 1:00 p.m. on the date of the
Proposed Borrowing for Base Rate Advances and 11:00 a.m. on the third Business
Day prior to the date of the Proposed Borrowing for Eurodollar Rate Advances.
Notice of Borrowing for a Swing Line Borrowing to be given no later than 1:00
p.m. on the date of the proposed Swing Line Borrowing for LIBOR Market Index
Rate Advances and Swing Line Advances based on the Base Rate.
3Which must comply with the definition of “Interest Period” and end not later
than the stated Termination Date (Interest Periods of 12 months are subject to
availability for all Lenders)
4Insert for Eurodollar Rate Advances only







--------------------------------------------------------------------------------




[(v)
The Swing Line Bank is: ____________.]5 

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:
(A)    all representations and warranties of the Borrower contained in Article
IV of the Credit Agreement (other than the representations and warranties set
forth in Sections 4.04 and 4.05(b) which shall only be made and need only be
true on the Closing Date) shall be true in all material respects as if made on
and as of the date of the Proposed Borrowing (other than with respect to any
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be true in all material respects as
of such earlier date, except for any representation and warranty that is
qualified by materiality or reference to Material Adverse Change, which such
representation and warranty shall be true in all respects as of such earlier
date);
(B)    immediately prior to and immediately after such Proposed Borrowing, no
Default or Event of Default under the Credit Agreement shall have occurred and
be continuing; and
(C)    immediately after such Proposed Borrowing, the Outstanding Credits will
not exceed the aggregate Commitment.
[remainder of page intentionally left blank]

























--------------------------------------------------------------------------------

5 Insert for Swing Line Borrowings only.









--------------------------------------------------------------------------------




Very truly yours,
AMERICAN WATER CAPITAL CORP.
By:                        
Name:
Title:







--------------------------------------------------------------------------------






EXHIBIT B
FORM OF REQUEST FOR ISSUANCE
Wells Fargo Bank, National Association,
as Administrative Agent


[Name of LC Issuing Bank],
as LC Issuing Bank
[Date]
Ladies and Gentlemen:
The undersigned, American Water Capital Corp., a Delaware corporation, refers to
that certain Second Amended and Restated Credit Agreement dated as of March 21,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Credit Agreement),
by and among the undersigned, as Borrower, the lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
and hereby gives you notice, pursuant to Section 2.04(b) of the Credit Agreement
that the undersigned hereby requests the
[issuance][extension][modification][amendment] of [Letter of Credit No.
__________, issued on __________, 20___][a Letter of Credit] (the “Specified
Letter of Credit”) in accordance with the following terms:
(i)
The LC Issuing Bank is: _______________.

(ii)
The Business Day of the requested date of [issuance] [extension] [modification]
[amendment] of the Specified Letter of Credit is: _______ ____, 20___.6 

(iii)
The [initial] stated expiration date of the Specified Letter of Credit requested
hereby is: _______ ____, 20___ [and the Borrower is requesting the Specified
Letter of Credit to contain auto-renewal provisions]8 

(iv)
The requested stated amount of the Specified Letter of Credit is $__________.

(v)
The beneficiary of the Specified Letter of Credit is __________, with an address
at __________.

[(vi)
The conditions under which a drawing may be made under the Specified Letter of
Credit are as follows: __________.]9 








--------------------------------------------------------------------------------

6 Request for Issuance to be delivered no later than 11:00 a.m. on the Business
Day immediately prior to such date.
7Which must comply with the provisions of Section 2.04(b) of the Credit
Agreement
8 Include as applicable.
9 Insert for issuances of new Letters of Credit only







--------------------------------------------------------------------------------






[(vi)
The Specified Letter of Credit is to be [extended][modified][amended] as
follows:__________.]10 

[(   )
Any other additional conditions are as follows: _________________.]

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the
[issuance][extension][modification][amendment] of the Specified Letter of
Credit:
(A)    all representations and warranties of the Borrower contained in Article
IV of the Credit Agreement (other than the representations and warranties set
forth in Sections 4.04 and 4.05(b) which shall only be made and need only be
true on the Closing Date) shall be true in all material respects as if made on
and as of the date of the [issuance][extension][modification][amendment] of the
Specified Letter of Credit (other than with respect to any representation and
warranty that expressly relates to an earlier date, in which case such
representation and warranty shall be true in all material respects as of such
earlier date, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Change, which such representation
and warranty shall be true in all respects as of such earlier date);
(B)    immediately prior to and immediately after such proposed [issuance]
[extension][modification][amendment] of the Specified Letter of Credit, no
Default or Event of Default under the Credit Agreement shall have occurred and
be continuing; and
(C)    immediately after such proposed [issuance][extension][modification]
[amendment] of the Specified Letter of Credit, the Outstanding Credits will not
exceed the aggregate Commitment.
[remainder of page intentionally left blank]



















--------------------------------------------------------------------------------

10 Insert for an extension, modification or amendment only







--------------------------------------------------------------------------------




Very truly yours,
AMERICAN WATER CAPITAL CORP.
By:                    
Name:
Title:


[Consented to as of the date
first above written:
[NAME OF SPECIFIED LETTER OF
CREDIT BENEFICIARY]
By:                        
Name:
Title:]11 























































--------------------------------------------------------------------------------

11Insert for a modification or amendment only







--------------------------------------------------------------------------------






EXHIBIT C
FORM OF ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]12 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]13 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]14 hereunder are several and not joint.]
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below (including, without limitation, any Letters
of Credit, guarantees, and Swing Line Advances included in such facility), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to



--------------------------------------------------------------------------------

12 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
13 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
14 Select as appropriate.
15 Include bracketed language if there are either multiple Assignors or multiple
Assignees.  







--------------------------------------------------------------------------------




[the][any] Assignor and, except as expressly provided in this Assignment and
Acceptance, without representation or warranty by [the][any] Assignor.
1.
Assignor[s]:                                

                        
Assignor [is][is not] a Defaulting Lender
2.
Assignee[s]:                            

                        
[Assignee, is an [Affiliate][Approved Fund] of [identify Lender]16 
3.    Borrower:            American Water Capital Corp.
4.
Administrative Agent:    Wells Fargo Bank, National Association, as
administrative agent under the Credit Agreement

5.
Credit Agreement:     The Second Amended and Restated Credit Agreement dated as
of March 21, 2018 by and among Borrower, the Lenders party thereto and the
Administrative Agent

6.
Assigned Interest[s]:

Assignor[s]17
Assignee[s]18
Aggregate
Amount of
Commitment/
Advances for all
Lenders19
Amount of
Commitment/
Advances
Assigned8
Percentage
Assigned of
Commitment/
Advances20
CUSIP Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.    Trade Date:    ______________]21 
Effective Date: ____________ ___, 20____ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]





--------------------------------------------------------------------------------

16 Select as applicable.
17 List each Assignor, as appropriate.
18 List each Assignee, as appropriate.
19 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
20 Set forth, to at least 12 decimals, as a percentage of the
Commitment/Advances of all Lenders thereunder.
21 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.







--------------------------------------------------------------------------------






[remainder of page intentionally left blank]







--------------------------------------------------------------------------------






The terms set forth in this Assignment and Acceptance are hereby agreed to:
ASSIGNOR[S]22 
[NAME OF ASSIGNOR]
By:                        
Name:
Title:


ASSIGNEE[S]23 
[NAME OF ASSIGNEE]
By:                    
Name:
Title:


[Consented to and]24 Accepted:
WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent
By:                    
Name:
Title:


Consented to:
[WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as a Swing Line Bank and an LC Issuing Bank
By:                        
Name:
Title:]25 







--------------------------------------------------------------------------------

22 Add additional signature blocks as needed.
23 Add additional signature blocks as needed.
24 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.









--------------------------------------------------------------------------------






[JPMORGAN CHASE BANK, N.A.,
as a Swing Line Bank and an LC Issuing Bank
By:                        
Name:
Title:]26 
[MIZUHO BANK, LTD.
as an LC Issuing Bank


By:                        
Name:
Title:]27 


[PNC BANK, NATIONAL ASSOCIATION,
as an LC Issuing Bank


By:                        
Name:
Title:]28 


[U.S. BANK NATIONAL ASSOCIATION,
as an LC Issuing Bank
By:                    
Name:
Title:]29 


[[NAME OF [SWING LINE][LC ISSUING] BANK],
as [a Swing Line Bank][an LC Issuing Bank]













--------------------------------------------------------------------------------

25 To be added only if the consent of such Swing Line Bank/LC Issuing Bank is
required by the terms of the Credit Agreement.
26 To be added only if the consent of such Swing Line Bank/LC Issuing Bank is
required by the terms of the Credit Agreement.
27 To be added only if the consent of such LC Issuing Bank is required by the
terms of the Credit Agreement.
28 To be added only if the consent of such LC Issuing Bank is required by the
terms of the Credit Agreement.
29 To be added only if the consent of such LC Issuing Bank is required by the
terms of the Credit Agreement.









--------------------------------------------------------------------------------




By:                    
Name:
Title:]30 


Consented to:
AMERICAN WATER CAPITAL CORP.
By:                        
Name:
Title:]31 







































--------------------------------------------------------------------------------

30 To be added only if the consent of such Swing Line Bank/LC Issuing Bank is
required by the terms of the Credit Agreement.
31 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement







--------------------------------------------------------------------------------








ANNEX 1
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ACCEPTANCE
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is an Eligible Assignee, (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Sections 5.01(a) and 5.01(b) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (vii) attached to the Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.







--------------------------------------------------------------------------------




2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the [relevant]
[Assignor]32 for amounts which have accrued to but excluding the Effective Date
and to the [relevant] Assignee for amounts which have accrued from and after the
Effective Date. Notwithstanding the foregoing, the Administrative Agent shall
make all payments of interest, fees or other amounts paid or payable in kind
from and after the Effective Date to the [relevant] Assignee.
3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy or other electronic method of transmission shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.
[remainder of page intentionally left blank]











































--------------------------------------------------------------------------------

32 If assignment is being made pursuant to Section 2.23 of the Credit Agreement
and the Borrower has made the payments required by such Section, the Assignor’s
portion of payments in respect of the Assigned Interest shall be payable to the
Borrower









--------------------------------------------------------------------------------






EXHIBIT D
FORM OF AMENDED AND RESTATED NOTE
$_______________                                        [Date]
FOR VALUE RECEIVED, the undersigned, AMERICAN WATER CAPITAL CORP., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to [LENDER] (the “Lender”)
on the Termination Date (or, if the Termination Date has been extended and the
Lender did not consent thereto, the previously effective Termination Date
applicable to the Lender, without giving effect to such extension) the principal
sum of __________ DOLLARS ($______) or, if less, the aggregate unpaid principal
amount of all Advances made by the Lender to the Borrower pursuant to the Credit
Agreement (as hereinafter defined).
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America, to Wells Fargo Bank, National Association, as Administrative Agent, at
its main office in Charlotte, North Carolina, into such account as the
Administrative Agent may from time to time designate, in same day funds. Each
Advance owing to the Lender by the Borrower pursuant to the Credit Agreement,
and all payments made on account of the principal thereof, shall be recorded by
the Lender on the schedule attached hereto, or otherwise recorded in accordance
with its usual practice.
This [Amended and Restated] Note is one of the Notes issued pursuant to, and is
entitled to the benefits of, the Second Amended and Restated Credit Agreement
dated as of March 21, 2018 (the “Credit Agreement”), by and among the Borrower,
the lenders party thereto, including the Lender, and Wells Fargo Bank, National
Association, as Administrative Agent, to which Credit Agreement reference is
hereby made for a statement of the terms and conditions governing this [Amended
and Restated] Note, including the terms and conditions under which this [Amended
and Restated] Note may be prepaid or its maturity date accelerated. Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Credit Agreement.
[This Amended and Restated Note amends and restates, and supersedes and
replaces, in each case in its entirety, the Note dated as of June 30, 2015 (the
“Original Note”) executed by the Borrower in favor of the Lender in connection
with the Amended and Restated Credit Agreement, dated as of June 30, 2015 (the
“Existing Credit Agreement”), but no novation of the indebtedness outstanding
under the Original Note shall be deemed to have occurred by virtue of the
amendment and restatement of the Original Note, and none is intended or implied.
By execution hereof, the Borrower hereby confirms and reaffirms its continuing
liability with respect to such indebtedness.]33







--------------------------------------------------------------------------------

33 Delete bracketed language if not applicable.









--------------------------------------------------------------------------------






Any assignment of this [Amended and Restated] Note, or any rights or interest
herein, may only be made in accordance with the terms and conditions of the
Credit Agreement.
This [Amended and Restated] Note shall be governed by, and construed in
accordance with, the laws of the State of New York.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this [Amended and Restated] Note
to be duly executed as of the date first set forth above.
AMERICAN WATER CAPITAL CORP.
By:                    
Name:
Title:











--------------------------------------------------------------------------------






SCHEDULE OF ADVANCES AND PAYMENTS OF PRINCIPAL
Date
Amount of Advance
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------








EXHIBIT E
FORM OF FINANCIAL SERVICES AGREEMENT
THIS FINANCIAL SERVICES AGREEMENT, dated as of [INSERT DATE], by and between
[INSERT NAME OF BORROWER] (the “Company”) and American Water Capital Corp.
(“AWCC”) (this “Agreement”).


B A C K G R O U N D
The Company currently performs its own financial services.
However, the Company has determined that it can obtain these services more
efficiently through the consolidation of certain necessary management and staff
functions with those performed for other entities that may enter into agreement
with AWCC substantially similar to this one (“Co-Participants”).
AWCC is dedicated to performing such consolidated functions.
Accordingly, the parties have determined to enter into this Agreement for the
provision of financial services by AWCC to the Company and for the proper
determination and allocation of the costs of providing such services.
Therefore, the parties agree as follows:
A G R E E M E N T
1.    Services. AWCC will provide, either directly or through arrangements with
third parties for the benefit of the Company, such financial services as the
Company and AWCC may from time to time agree, including but not limited to those
more fully described in Appendix I attached to this Agreement.
2.    Costs. In consideration of the provision of the services contemplated by
paragraph 1, the Company agrees to pay AWCC a portion of the costs and
appropriate overhead incurred by AWCC in providing those services, as follows.
The costs incurred by AWCC in connection with its bank credit lines and
short-term public borrowings will be divided among the Co-Participants in
proportion to the maximum principal amount that each Co-Participant requests be
made available to it during the course of a year. The costs incurred by AWCC in
connection with each long-term borrowing by AWCC will be divided among each
Co-Participant in proportion to the principal amount of that borrowing that is
loaned to that Co-Participant. AWCC’s overhead will be allocated among the
Co-Participants in the same proportion as each Co-Participant’s long-term and
maximum, requested short-term borrowings and investments in a calendar year bear
to all of the long and maximum short-term borrowings and investments by all
Co-Participants during the same year.
3.    Statements. AWCC will prepare and deliver to the Company monthly
statements of the services provided by AWCC and amounts payable to AWCC, giving
effect to all the









--------------------------------------------------------------------------------




provisions of this Agreement. The Company shall pay the net amount shown on its
statement within thirty (30) days after the billing date.
4.    Inspection. Upon reasonable notice, AWCC will make available to the
Company for its inspection AWCC’s books, records, bills, accounts and any other
documents which describe or support the costs allocated to the Company under
this Agreement.
5.    Obligations Not Joint. AWCC and the Company expressly agree: (a) that the
obligations of the Company and each Co-Participant to AWCC are several and not
joint; (b) that the Company will not be responsible to any Co-Participant, to
AWCC or to any assignee or creditor of AWCC for any payment in excess of
payments due by the Company to AWCC under this Agreement or a promissory note in
the form attached to this Agreement; and (c) that no Co-Participant will be
responsible to the Company, to any other Co-Participant, to AWCC or to any
assignee or creditor of AWCC for any payment in excess of payments due by that
Co-Participant to AWCC under any agreement substantially similar to this
Agreement or under any note attached to that other agreement. AWCC covenants and
agrees that it will require, as a condition to its entering into any such other
agreement with a Co-Participant, that such other agreement contains the same
provision as that contained in the immediately preceding sentence.
6.    Notes. The Company’s borrowings under this Agreement will be evidenced by
one or more promissory notes in the form of Exhibit A or Exhibit B attached to
this Agreement.
7.    Non-Exclusivity. Nothing in this Agreement prohibits or restricts the
Company from borrowing from third parties, or obtaining services described in
this Agreement from third parties, whenever and on whatever terms it deems
appropriate.
8.    Effectiveness. This Agreement shall be effective as of __________,
provided that, if prior approval by the regulatory commission of any
jurisdiction is required before this Agreement may become effective as to the
Company, or before AWCC may provide a particular service hereunder to the
Company, this Agreement shall not be effective as to the Company or as to that
service, as the case may be, unless and until the required approval has been
obtained. Unless and until this Agreement becomes effective as to the Company in
whole or in part, the Company shall not be entitled to the benefits of, nor
shall it have any rights or duties under, this Agreement. This Agreement may be
amended or rescinded only by written instrument signed by the Company and AWCC.
9.    Termination. The Company may terminate its participation in this Agreement
by giving ten (10) days prior written notice of such termination to AWCC; and
(b) AWCC may terminate this Agreement by giving ninety (90) days prior written
notice of such termination to the Company. Termination of this Agreement will
not affect: (a) the Company’s obligations under any promissory notes; (b) any
party’s obligations with respect to any amounts owing under Sections 2 and 3 of
this Agreement (including such amounts attributable to obligations of any
terminating party under any promissory notes that remain outstanding after this
Agreement is terminated as to that party); or (c) AWCC’s obligations to repay
any investments made by a Company pursuant to Appendix I.







--------------------------------------------------------------------------------






10.    Copies. This Agreement may be executed by the parties in one or more
copies and each executed copy shall be considered an original.
In witness of the foregoing, each of the Company and AWCC has caused its
respective corporate seal to be affixed to this Agreement and has caused this
Agreement to be signed on its behalf by its duly authorized officers.
ATTEST:                        [NAME OF COMPANY]
By:                             By:                        
Title:                            Name and Title:
ATTEST:                        AMERICAN WATER CAPITAL CORP.
By:                             By:                        
Title:                             Name and Title:



















--------------------------------------------------------------------------------




APPENDIX I
DESCRIPTION OF FINANCIAL SERVICES
Set forth below is a list of the services which AWCC agrees to provide to the
Company upon its request pursuant to the Agreement to which this Appendix is
attached.
1.    Short-Term Loans. AWCC will provide Short-Term Loans to the Company
pursuant to the terms set forth in the promissory notes to be issued by the
Company to AWCC, each substantially in the form attached to this Agreement as
Exhibit A.
2.    Long-Term Borrowings. AWCC will provide loans other than Short-Term Loans
to the Company pursuant to the terms set forth in the promissory notes to be
issued by the Company to AWCC, each substantially in the form in attached hereto
as Exhibit B.
3.    Cash Management. Cash not required by the Company to pay its daily
disbursements or to pay when due the principal of and interest on, the Company’s
borrowings from AWCC other than Short-Term Loans will be used by AWCC first to
reduce the outstanding principal balance of the Company’s Short-Term Loans owing
to AWCC and any excess will be deemed to be invested with AWCC and will earn a
daily rate of interest that is equal to the interest income earned by AWCC on
those funds. Upon the request of the Company, AWCC shall execute one or more
promissory notes in favor of the Company, in form and substance substantially
similar to the promissory note attached as Exhibit A to the Agreement as
evidence of such investment.


    











--------------------------------------------------------------------------------




EXHIBIT A
PROMISSORY NOTE
FOR SHORT-TERM LOANS
$__________________                        _______________, 20__
FOR VALUE RECEIVED, [NAME OF COMPANY], a _______________ corporation (herein
“Borrower”) hereby promises to pay ON DEMAND to the order of American Water
Capital Corp., a Delaware corporation (“Lender”), in same day funds at its
offices at Voorhees, New Jersey or such other place as Lender may from time to
time designate, the principal sum of _______________ dollars ($_______________)
(the “Maximum Principal Sum”), or such lesser amount as shall equal the
aggregate unpaid principal amount of the loans made by Lender to Borrower (other
than loans evidenced by a promissory note under which the principal amount is
due and payable in one or more scheduled installments more than one year after
the date of its issue), together with interest thereon from the date hereof
until paid in full. Interest will be charged on the unpaid outstanding principal
balance of this Promissory Note at a rate per annum equal to Lender’s actual
cost of funds to make such loan, such rate to change as Lender’s actual cost of
funds changes. Interest on borrowings shall be due and payable on the first
business day of each month, commencing with the first business day of the month
after the month in which this Promissory Note is executed. In the absence of
manifest error, the records maintained by Lender of the amount and term, if any,
of borrowings hereunder shall be deemed conclusive.
Borrower may borrow, repay and reborrow hereunder in amounts which do not, in
the aggregate outstanding at any time, exceed the Maximum Principal Sum.
The occurrence of one or more of any of the following shall constitute an event
of default hereunder:
(a)    Borrower shall fail to make any payment of principal and/or interest due
hereunder or under any other promissory note between Lender and Borrower within
five business days after the same shall become due and payable, whether at
maturity or by acceleration or otherwise;
(b)    Borrower shall apply for or consent to the appointment of a receiver,
trustee or liquidator of itself or any of its property, admit in writing its
inability to pay its debts as they mature, make a general assignment for the
benefit of creditors, be adjudicated a bankrupt or insolvent or file a voluntary
petition in bankruptcy or a petition or an answer seeking reorganization or an
arrangement with creditors or to take advantage of any bankruptcy,
reorganization, insolvency, readjustment of debt, dissolution or liquidation of
law or statute, or an answer admitting the material allegations of a petition
filed against it in any proceeding under any such law, or if action shall be
taken by Borrower for the purposes of effecting any of the foregoing; or
(c)    Any order, judgment or decree shall be entered by any court of competent
jurisdiction, approving a petition seeking reorganization of Borrower or all or
a substantial part of the assets of Borrower, or appointing a receiver, trustee
or liquidator of Borrower or any of its







--------------------------------------------------------------------------------




property, and such order, judgment or decree shall continue unstayed and in
effect for any period of sixty (60) days.
Upon the occurrence of any event of default, the entire unpaid principal sum
hereunder plus all interest accrued thereon plus all other sums due and payable
to Lender hereunder shall, at the option of Lender, become due and payable
immediately. In addition to the foregoing, upon the occurrence of any event of
default, Lender may forthwith exercise singly, concurrently, successively or
otherwise any and all rights and remedies available to Lender by law, equity,
statute or otherwise.
Borrower hereby waivers presentment, demand, notice of nonpayment, protest,
notice of protest or other notice of dishonor in connection with any default in
the payment of, or any enforcement of the payment of, all amounts due hereunder.
To the extent permitted by law, Borrower waives the right to any stay of
execution and the benefit of all exemption laws now or hereafter in effect.
Following the occurrence of any event of default, Borrower will pay upon demand
all costs and expenses (including all amounts paid to attorneys, accountants,
and other advisors employed by Lender), incurred by Lender in the exercise of
any of its rights, remedies or powers hereunder with respect to such event of
default, and any amount thereof not paid promptly following demand therefor
shall be added to the principal sum hereunder and will bear interest at the
contract rate set forth herein from the date of such demand until paid in full.
In connection with and as part of the foregoing, in the event that this
Promissory Note is placed in the hands of an attorney for the collection of any
sum payable hereunder, Borrower agrees to pay reasonable attorneys’ fees for the
collection of the amount being claimed hereunder, as well as all costs,
disbursements and allowances provided by law.
If for any reason one or more of the provisions of this Promissory Note or their
application to any entity or circumstances shall be held to be invalid, illegal
or unenforceable in any respect or to any extent, such provisions shall
nevertheless remain valid, legal and enforceable in all such other respects and
to such extent as may be permissible. In addition, any such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Promissory Note, but this Promissory Note shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.
This Promissory Note inures to the benefit of Lender and binds Borrower and
Lender’s and Borrower’s respective successors and assigns, and the words
“Lender” and “Borrower” whenever occurring herein shall be deemed and construed
to include such respective successors and assigns.
This Promissory Note is one of the promissory notes referred to in the Financial
Services Agreement dated as of [____] [__], 20__ between Borrower and Lender to
which reference is made for a statement of additional rights and obligations of
the parties hereto.







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has executed this Promissory Note the day and year
first written above.
[BORROWER]
By:                    
Name and Title:













--------------------------------------------------------------------------------




EXHIBIT B
PROMISSORY NOTE
FOR LONG-TERM BORROWINGS
$__________________    _______________, 20__
FOR VALUE RECEIVED, [NAME OF COMPANY], a _______________ corporation (herein
“Borrower”) hereby promises to pay to the order of American Water Capital Corp.,
a Delaware corporation (“Lender”), in same day funds at its offices
at_______________ or such other place as Lender may from time to time designate,
the principal sum of _______________ dollars ($_______________), together with
interest thereon from the date hereof until paid in full. Interest shall be
charged on the unpaid outstanding principal balance hereof at a rate per annum
equal to the rate paid and to be paid by Lender with respect to the borrowings
it made in order to provide funds to Borrower hereunder. Interest on borrowings
shall be due and payable in immediately available funds on the same business day
on which the Lender must pay interest on the borrowings it made in order to
provide funds to the Borrower hereunder. The principal amount hereof shall be
due and payable hereunder at such times and in such amounts and in such
installments hereunder as the Lender must pay with respect to the borrowings it
made in order to provide funds to the Borrower hereunder. Lender has provided
Borrower with a copy of the documentation evidencing the borrowings made by
Lender in order to provide funds to Borrower hereunder. In the absence of
manifest error, such documentation and the records maintained by Lender of the
amount and term, if any, of borrowings hereunder shall be deemed conclusive.
The occurrence of one or more of any of the following shall constitute an event
of default hereunder:
(a)    Borrower shall fail to make any payment of principal and/or interest due
hereunder or under any other promissory note between Lender and Borrower within
five business days after the same shall become due and payable, whether at
maturity or by acceleration or otherwise;
(b)    Borrower shall apply for or consent to the appointment of a receiver,
trustee or liquidator of itself or any of its property, admit in writing its
inability to pay its debts as they mature, make a general assignment for the
benefit of creditors, be adjudicated a bankrupt or insolvent or file a voluntary
petition in bankruptcy or a petition or an answer seeking reorganization or an
arrangement with creditors or to take advantage of any bankruptcy,
reorganization, insolvency, readjustment of debt, dissolution or liquidation of
law or statute, or an answer admitting the material allegations of a petition
filed against it in any proceeding under any such law, or if action shall be
taken by Borrower for the purposes of effecting any of the foregoing; or
(c)    Any order, judgment or decree shall be entered by any court of competent
jurisdiction, approving a petition seeking reorganization of Borrower or all or
a substantial part of the assets of Borrower, or appointing a receiver, trustee
or liquidator of Borrower or any of its property, and such order, judgment or
decree shall continue unstayed and in effect for any period of sixty (60) days.







--------------------------------------------------------------------------------




Upon the occurrence of any event of default, the entire unpaid principal sum
hereunder plus all interest accrued thereon plus all other sums due and payable
to Lender hereunder shall, at the option of Lender, become due and payable
immediately. In addition to the foregoing, upon the occurrence of any event of
default, Lender may forthwith exercise singly, concurrently, successively or
otherwise any and all rights and remedies available to Lender by law, equity,
statute or otherwise.
Borrower hereby waivers presentment, demand, notice of nonpayment, protest,
notice of protest or other notice of dishonor in connection with any default in
the payment of, or any enforcement of the payment of, all amounts due hereunder.
To the extent permitted by law, Borrower waives the right to any stay of
execution and the benefit of all exemption laws now or hereafter in effect.
Following the occurrence of any event of default, Borrower will pay upon demand
all costs and expenses (including all amounts paid to attorneys, accountants,
and other advisors employed by Lender), incurred by Lender in the exercise of
any of its rights, remedies or powers hereunder with respect to such event of
default, and any amount thereof not paid promptly following demand therefor
shall be added to the principal sum hereunder and will bear interest at the
contract rate set forth herein from the date of such demand until paid in full.
In connection with and as part of the foregoing, in the event that this
Promissory Note is placed in the hands of an attorney for the collection of any
sum payable hereunder, Borrower agrees to pay reasonable attorneys’ fees for the
collection of the amount being claimed hereunder, as well as all costs,
disbursements and allowances provided by law.
If for any reason one or more of the provisions of this Promissory Note or their
application to any entity or circumstances shall be held to be invalid, illegal
or unenforceable in any respect or to any extent, such provisions shall
nevertheless remain valid, legal and enforceable in all such other respects and
to such extent as may be permissible. In addition, any such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Promissory Note, but this Promissory Note shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.
This Promissory Note inures to the benefit of Lender and binds Borrower and
Lender’s and Borrower’s respective successors and assigns, and the words
“Lender” and “Borrower” whenever occurring herein shall be deemed and construed
to include such respective successors and assigns.
This Promissory Note is one of the promissory notes referred to in the Financial
Services Agreement dated as of [___] [__], 20__ between Borrower and Lender to
which reference is made for a statement of additional rights and obligations of
Lender and Borrower.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has executed this Promissory Note the day and year
first written above.
[BORROWER]
By:                
Name and Title:



















--------------------------------------------------------------------------------




EXHIBIT F-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of March 21, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement), by and among American Water Capital Corp., as
Borrower, the lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
[NAME OF LENDER]
By:                    
Name:
Title:
Date: __________ __, 20[ ]



















--------------------------------------------------------------------------------




EXHIBIT F-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of March 21, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement), by and among American Water Capital Corp., as
Borrower, the lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:                    
Name:
Title:
Date: __________ __, 20[ ]



















--------------------------------------------------------------------------------




EXHIBIT F-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of March 21, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement), by and among American Water Capital Corp., as
Borrower, the lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:                    
Name:
Title:
Date: __________ __, 20[ ]
    











--------------------------------------------------------------------------------




EXHIBIT F-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of March 21, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement), by and among American Water Capital Corp., as
Borrower, the lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note evidencing such Advance(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Advance(s) (as well as any Note
evidencing such Advance(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF LENDER]
By:                
Name:
Title:
Date: __________ __, 20[ ]







